 

Exhibit 10.2

Execution Version

 

AMENDMENT NO. 6

 

This Amendment No. 6 (this “Amendment”), dated as of January 26, 2017, is
entered into among Prestige Brands, Inc., a Delaware corporation (“Borrower”),
Prestige Brands Holdings, Inc., a Delaware corporation (“Holdings”), the
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors”), the Incremental Lenders (as defined below) signatory hereto (in
their capacities as such), the Lenders party hereto and Citibank, N.A., in its
capacity as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and in its capacity as L/C Issuer and Swing Line Lender
and amends that certain ABL Credit Agreement dated as of January 31, 2012 (as
amended by that certain Incremental Amendment, dated as of September 12, 2012,
that certain Incremental Amendment dated as of June 11, 2013, that certain
Amendment No. 3, dated as of September 3, 2014, that certain Amendment No. 4,
dated as of June 9, 2015, that certain Amendment No. 5, dated as of February 4,
2016 and as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) entered into among the Borrower, the institutions
from time to time party thereto as Lenders (the “Lenders”), the Administrative
Agent, L/C Issuer and the other agents and arrangers named therein. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, Section 2.14 of the Credit Agreement provides that Borrower may from
time to time make Incremental Commitment Requests, subject to the terms and
conditions set forth therein;

 

WHEREAS, in connection with the consummation of the Winter 2017 Transactions (as
defined in Exhibit A), the Borrower desires to create a new class of term loans
and affect certain other amendments under the Term Loan Credit Agreement
pursuant to an amendment thereto dated the date hereof (the “Term Loan
Amendment”);

 

WHEREAS, each Person identified on Schedule 1 hereto (each, an “Incremental
Lender”, and collectively, the “Incremental Lenders”) has agreed (on a several
and not a joint basis), subject to the terms and conditions set forth herein and
in the Credit Agreement, to provide a Revolving Commitment Increase in the
amount set forth opposite such Incremental Lender’s name on Schedule 1 hereto
(and the total amount of Revolving Commitment Increases made pursuant to this
Amendment shall be $40,000,000); and

 

WHEREAS, Section 10.01 of the Credit Agreement permits certain amendments of the
Credit Agreement with the consent of the each of the Lenders, Administrative
Agent and the applicable Loan Parties.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

   

 

 

Section 1.          Incremental Amendment

 

This Amendment includes an Incremental Amendment referred to in Section 2.14(f)
of the Credit Agreement, and Borrower and each Incremental Lender hereby agrees
that, subject to the satisfaction of the conditions in Section 3 hereof, on the
Amendment No. 6 Effective Date (as defined below), the Revolving Commitment
Increase of such Incremental Lender shall become effective and the Revolving
Credit Commitments shall be deemed increased by the amount of the Revolving
Commitment Increases of such Incremental Lenders. After giving effect to such
Revolving Commitment Increases, the Revolving Credit Commitment of each
Revolving Credit Lender shall be as set forth on Schedule 2 hereto (and such
Schedule 2 shall supersede Schedule 2 to the Incremental Amendment to the Credit
Agreement dated September 3, 2014). Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, the Incremental Facility
Closing Date with respect to the Revolving Commitment Increases contemplated by
this Amendment shall be January 26, 2017 (the “Amendment No. 6 Effective Date”).

 

Section 2.          Other Amendments

 

(a)          The Credit Agreement is, effective as of the Amendment No. 6
Effective Date, hereby further amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto).

 

(b)          Schedules 7.01, 7.02, 7.03, 7.08 and 7.09 attached hereto shall
replace in their entirety Sections 7.01(b), 7.02(f), 7.03(b), 7.08 and 7.09 of
the Confidential Disclosure Letter.

 

Section 3.          Conditions Precedent to the Effectiveness of this Amendment

 

This Amendment shall become effective as of the date when, and only when, the
following conditions precedent have been satisfied:

 

(a)             The Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles or electronic copies (followed promptly
by originals) unless otherwise specified:

 

(i)         counterparts of this Amendment duly executed by (1) the Borrower,
(2) each Guarantor, (3) the Administrative Agent, (4) the Incremental Lenders
and (5) the Lenders.

 

(ii)         an opinion of (i) Kirkland & Ellis LLP, New York counsel to the
Loan Parties, dated the Amendment No. 6 Effective Date and (ii) Hancock, Daniel,
Johnson & Nagle, P.C., Virginia counsel to the Loan Parties, in each case
addressed to each Amendment No. 6 Arranger, the Administrative Agent and the
Lenders, substantially in the form previously provided to the Administrative
Agent.

 

 -2- 

 

 

(iii)        (A) a certificate as to the good standing of each Loan Party as of
a recent date, from the Secretary of State of the state of its organization or a
similar Governmental Authority and (B) a certificate of a Responsible Officer of
each Loan Party dated the Amendment No. 6 Effective Date and certifying (I) to
the effect that (x) attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization of such Loan Party
certified as of a recent date by the Secretary of State of the state of its
organization, or in the alternative (other than in the case of C.B. Fleet Topco
and its Subsidiaries), certifying that such certificate or articles of
incorporation or organization have not been amended since the Amendment No. 4
Effective Date, and that such certificate or articles are in full force and
effect, (y) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the dated the Amendment
No. 6 Effective Date, or in the alternative (other than in the case of C.B.
Fleet Topco and its Subsidiaries), certifying that such by-laws or operating
agreements have not been amended since the Amendment No. 4 Effective Date and
(z) attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors, board of managers or member, as the case may be, of each
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, or in
the alternative (other than in the case of C.B. Fleet Topco and its
Subsidiaries), certifying that such resolutions have not been amended since the
Amendment No. 4 Effective Date and (II) as to the incumbency and specimen
signature of each officer executing any Loan Document on behalf of any Loan
Party and signed by another officer as to the incumbency and specimen signature
of the Responsible Officer executing the certificate pursuant to this clause (B)
or in the alternative (other than in the case of C.B. Fleet Topco and its
Subsidiaries), certifying that the incumbency and specimen signature for each
officer executing any Loan Document on behalf of any Loan Party has not changed
since the Amendment No. 4 Effective Date;

 

(iv)         a certificate signed by a Responsible Officer of the Borrower
certifying as to the satisfaction of the conditions set forth in paragraph (d)
of this Section 2; and

 

(b)               Substantially simultaneously with the borrowing under the Term
B-4 Facility (as defined in the Term Loan Amendment) (i) the C.B. Fleet
Acquisition shall have been consummated or shall be consummated, in all material
respects in accordance with the terms of the C.B. Fleet Acquisition Agreement,
dated December 21, 2016, without giving effect to any amendments, consents or
waivers by Holdings or any of Holdings’s Affiliates thereto that are material
and adverse to the TL Lenders (as defined in the Term Loan Credit Agreement as
“Lenders”) or the TL Amendment No. 4 Bookrunners (as defined in the Term Loan
Credit Agreement as the “Amendment No. 4 Bookrunners”) (as reasonably determined
by the TL Amendment No. 4 Bookrunners), without the prior consent of the TL
Amendment No. 4 Bookrunners (such consent not to be unreasonably withheld,
delayed or conditioned) (it being understood that (a) any reduction in the
purchase price of, or consideration for, the C.B. Fleet Acquisition is not
material and adverse to the interests of the TL Lenders or the TL Amendment No.
4 Bookrunners, but shall reduce the commitment for the Term B-4 Loans (as
defined in the Term Loan Amendment) and (b) any amendment to the definition of
“Material Adverse Effect” is material and adverse to the interests of the TL
Lenders and the TL Amendment No. 4 Bookrunners) and (ii) the Winter 2017
Refinancing shall have been consummated (and customary pay-off and lien release
documentation in connection therewith shall have been delivered to the
Administrative Agent).

 

(c)               [Reserved.]

 

(d)              (x) no Default or Event of Default shall exist after giving
effect to this Amendment and any Revolving Credit Loans made pursuant thereto on
the Amendment No. 6 Effective Date and (y) after giving effect to the Revolving
Commitment Increases contemplated hereby, the Specified Representations (as
defined in the Term Loan Credit Agreement) shall be true and correct in all
material respects (or, if qualified by “materiality,” “Material Adverse Effect”
or similar language, in all respects (after giving effect to such
qualification)) on and as of the Amendment No. 6 Effective Date; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date.

 

 -3- 

 

 

(e)             [Reserved.]

 

(f)              The Borrower shall have paid (x) for the account of each Lender
party hereto, a consent fee in an amount equal to 0.10% of the aggregate
principal amount of each such Lender’s Revolving Credit Commitments (as
determined immediately prior to the occurrence of the Amendment No. 6 Effective
Date) and (y) any such other fees required to be paid by the Borrower as may
have been agreed in writing.

 

(g)              (i) The TL Amendment No. 4 Effective Date (as defined in the
Term Loan Credit Agreement as the “Amendment No. 4 Effective Date”) shall have
substantially simultaneously occurred in accordance with the terms of the Term
Loan Amendment and (ii) the Term B-3 Loans (as defined in Term Loan Credit
Agreement) shall have been refinanced in full with a portion of the proceeds of
the Term B-4 Loans, in accordance with the Term Loan Credit Agreement.

 

(h)             With respect to C.B. Fleet Topco and its Subsidiaries, the
Administrative Agent’s receipt of the following each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

 

(i)          Security Agreement Supplement;

 

(ii)         joinder to the Term Loan Intercreditor Agreement;

 

(iii)        joinder to the Credit Agreement;

 

(iv)        counterpart to the Intercompany Note;

 

(v)         subject to the Term Loan Intercreditor Agreement, certificates, if
any, representing the Pledged Equity of C.B. Fleet Topco and its Subsidiaries
required to be delivered pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; and

 

(vi)        to the extent requested by the Administrative Agent, evidence that
all other actions, recordings and filings required by the Collateral Documents
that the Administrative Agent may deem reasonably necessary to satisfy the
Collateral and Guarantee Requirement shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent.

 

Section 4.          Representations and Warranties

 

On and as of the Amendment No. 6 Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and the Lenders as follows:

 

 -4- 

 

 

(a)          The execution, delivery and performance by each Loan Party of this
Amendment (a) has been duly authorized by all necessary corporate or other
organizational action, and (b) does not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(x) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clauses (ii) and (iii), to the extent
that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect;

 

(b)          No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment, except
for (i) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect or (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or in full force and
effect pursuant to the Collateral and Guarantee Requirement);

 

(c)          this Amendment and the Loan Documents (as amended hereby) has been
duly executed and delivered by each Loan Party that is a party thereto. This
Agreement and each other Loan Document (as amended hereby) constitutes, a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is a party thereto in accordance with its terms, except as such
enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity and (ii) the need for filings and registrations necessary
to create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries; and

 

(d)          (x) no Default or Event of Default shall exist after giving effect
to this Amendment and any Revolving Credit Loans made pursuant thereto on the
Amendment No. 6 Effective Date and (y) after giving effect to the Revolving
Commitment Increases contemplated hereby, the conditions of Section 4.02(i) of
the Credit Agreement are satisfied (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 4.02(i)
shall be deemed to refer to the Amendment No. 6 Effective Date).

 

Section 5.          Reallocation

 

The reallocation of the Revolving Credit Lenders’ Revolving Credit Loans
contemplated by Section 2.14(g) with respect to any Revolving Commitment
Increase shall occur with respect to the Revolving Commitment Increases
contemplated hereby on the Amendment No. 6 Effective Date, and the Incremental
Lenders shall make such Revolving Credit Loans on the Amendment No. 6 Effective
Date as may be required to effectuate such reallocation. Furthermore, on the
Amendment No. 6 Effective Date, all participations in L/C Obligations and Swing
Line Loans shall be reallocated pro rata among the Revolving Credit Lenders
after giving effect to the Revolving Commitment Increases contemplated hereby.

 

 -5- 

 

 

Section 6.          Reference to and Effect on the Loan Documents

 

(a)          As of the Amendment No. 6 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder,”
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the Amendment No. 6
Effective Date.

 

(b)          Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.

 

(c)          The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Borrower or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

 

(d)          This Amendment shall constitute a Loan Document under the terms of
the Credit Agreement.

 

(e)          The parties hereto acknowledge and agree that the amendment of the
Credit Agreement pursuant to this Amendment and all other Loan Documents amended
and/or executed and delivered in connection herewith shall not constitute a
novation of the Credit Agreement and the other Loan Documents as in effect prior
to the Amendment No. 6 Effective Date.

 

Section 7.          Acknowledgement and Reaffirmation of Guarantors

 

The Guarantors acknowledge and consent to all terms and conditions of this
Amendment and agree that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge the Guarantors’ obligations under
the Loan Documents. Each Guarantor hereby ratifies and confirms its obligations
under the Loan Documents, including the Collateral and Guarantee Requirement of
the Credit Agreement and including, without limitation, its guarantee of the
Obligations and its grant of the security interest in the Collateral (as defined
in the Security Agreement) to secure the Obligations (including any Obligations
resulting from the Revolving Commitment Increases contemplated hereby).

 

Section 8.          Costs and Expenses

 

The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, reproduction,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

 

 -6- 

 

 

Section 9.          Execution in Counterparts

 

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

 

Section 10.         Approval

 

To the extent required by the proviso to Section 2.14(c) of the Credit
Agreement, the Administrative Agent, the Swing Line Lender and the L/C Issuer
hereby consent to the provision by the Incremental Lenders providing Revolving
Commitment Increases pursuant to the Amendment.

 

Section 11.         Governing Law

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH
LOAN PARTY, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND
EACH LENDER, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER
THAN TELECOPIER) IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 -7- 

 

 

Section 12.         Notices

 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

Section 13.         Waiver of Jury Trial

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 14.         Waivers

 

The parties hereto agree to waive the notice requirement for Eurocurrency Rate
Loans set forth in Section 2.02(a) of the Credit Agreement with respect to any
such Loans extended on the Amendment No. 6 Effective Date.

 

Section 15.         Post-Closing.

 

The Borrower hereby acknowledges that it shall cause C.B. Fleet Topco and its
Subsidiaries to comply with Section 6.11 of the Credit Agreement within the time
periods set forth therein with respect to any acquired Material Real Property
(including any such properties located in Lynchburg, Virginia).

 

 -8- 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

  PRESTIGE BRANDS HOLDINGS, INC.1, as Holdings and Guarantor           By:   
/s/ William P’Pool     Name:   William P’Pool     Title: Vice President and
Secretary           PRESTIGE BRANDS, INC., as Borrower           By:   /s/
William P’Pool     Name: William P’Pool     Title: Vice President and Secretary
          BLACKSMITH BRANDS, INC.   DENTEK HOLDINGS, INC.   DENTEK ORAL CARE,
INC.   INSIGHT PHARMACEUTICALS CORPORATION   MEDTECH HOLDINGS, INC.   MEDTECH
PERSONAL PRODUCTS CORPORATION   MEDTECH PRODUCTS INC.   PRESTIGE BRANDS
HOLDINGS, INC.2   PRESTIGE BRANDS INTERNATIONAL, INC.   PRESTIGE SERVICES CORP.
  THE SPIC AND SPAN COMPANY, as Subsidiary Guarantors           By:   /s/
William P’Pool     Name: William P’Pool     Title: Vice President and Secretary

 



 



1 A Delaware corporation

 

2 A Virginia corporation

 

[Prestige Brands – Signature Page to Amendment No. 6 (ABL)]

 

   

 

 

  MEDTECH ONLINE, INC., as a Subsidiary Guarantors           By:    /s/ Ronald
M. Lombardi     Name:   Ronald M. Lombardi     Title: President          
INSIGHT PHARMACEUTICALS LLC, as a Subsidiary Guarantors           By:   /s/
William P’Pool     Name: William P’Pool     Title: Vice President and Secretary

 

[Prestige Brands – Signature Page to Amendment No. 6 (ABL)]

 

   

 

 

 

Citibank, N.A., as Administrative Agent, Swing Line

Lender, L/C Issuer, Lender and as an Incremental

Lender

          By:    /s/ David Smith     Name:   David Smith     Title: Vice
President and Director

 

[Prestige Brands – Signature Page to Amendment No. 6 (ABL)]

 

   

 

 

  BARCLAYS BANK PLC, as a Lender and Incremental Lender           By:    /s/
Vanessa A. Kurbatskiy     Name:   Vanessa A. Kurbatskiy     Title: Vice
President

 

[Prestige Brands – Signature Page to Amendment No. 6 (ABL)]

 

   

 

 

  Morgan Stanley Bank, N.A., as a Lender           By:    /s/ Lisa Hanson    
Name:   Lisa Hanson     Title: Vice President

 

[Prestige Brands – Signature Page to Amendment No. 6 (ABL)]

 

   

 

 

  Royal Bank of Canada, as a Lender       By:    /s/ Nikhil Madhok     Name:  
Nikhil Madhok     Title:  Authorized Signatory

 

[Prestige Brands – Signature Page to Amendment No. 6 (ABL)]

 

   

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender           By:    /s/ Peter
Cucchiara     Name:   Peter Cucchiara     Title: Vice President           By:   
/s/ Benjamin Souh     Name: Benjamin Souh     Title: Vice President

 

[Prestige Brands – Signature Page to Amendment No. 6 (ABL)]

 

   

 

 

Exhibit A

 

[See Attached]

 

 

   

 

 

Conformed Copy Reflecting the Amendments through Amendment No. 5

Exhibit A

 

 

 

ABL CREDIT AGREEMENT

 

Dated as of January 31, 2012

 

as amended by that certain Incremental Amendment dated as of September 12, 2012,

 

as further amended by that certain Incremental Amendment dated as of on June 11,
2013

 

as further amended by that certain Amendment dated as of September 3, 2014

 

as further amended by that certain Amendment dated as of June 9, 2015

 

as further amended by that certain Amendment dated as of February 4, 2016

 

and as further amended by that certain Amendment dated as of February 4,
2016January 26, 2017

 

Among

 

PRESTIGE BRANDS HOLDINGS, INC.,

as Holdings,

 

PRESTIGE BRANDS, INC.,

as the Borrower,

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

CITIBANK, N.A.,

as Administrative Agent,

 

CITIBANK, N.A.,

as L/C Issuer and Swing Line Lender,

 

and

 

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC. and

RBC CAPITAL MARKETS

as Joint Lead Arrangers and Joint Bookrunners,

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent

 

and

 

   

 

 

 

BARCLAYS BANK PLC and
RBC CAPITAL MARKETS3,
as Co-Documentation Agents

 

 

 



 



3RBC Capital Markets is a marketing name for the investment banking activities
of the Royal Bank of Canada.

 

   

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS       Section 1.01
Defined Terms 2 Section 1.02 Other Interpretive Provisions 66 Section 1.03
Accounting Terms 66 Section 1.04 Rounding 66 Section 1.05 References to
Agreements, Laws, Etc. 67 Section 1.06 Times of Day 67 Section 1.07 Timing of
Payment of Performance 67 Section 1.08 Cumulative Credit Transactions 67 Section
1.09 Pro Forma Calculations 67 Section 1.10 Currency Generally 69 Section 1.11
Letters of Credit 69       ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS    
  Section 2.01 The Loans 69 Section 2.02 Borrowings, Conversions and
Continuations of Loans 70 Section 2.03 Letters of Credit 72 Section 2.04 Swing
Line Loans 79 Section 2.05 Prepayments 82 Section 2.06 Termination or Reduction
of Commitments 83 Section 2.07 Repayment of Loans 84 Section 2.08 Interest 84
Section 2.09 Fees 85 Section 2.10 Computation of Interest and Fees 85 Section
2.11 Evidence of Indebtedness 85 Section 2.12 Payments Generally 86 Section 2.13
Sharing of Payments 88 Section 2.14 Incremental Credit Extensions 89 Section
2.15 [Reserved] 92 Section 2.16 Extension of Revolving Credit Loans 92 Section
2.17 Defaulting Lenders 94 Section 2.18 Protective Advances 96       ARTICLE
III. TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY       Section 3.01 Taxes
96 Section 3.02 Illegality 99 Section 3.03 Inability to Determine Rates 100
Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves 100 Section 3.05 Funding Losses 101

 

 -i- 

 

 

    Page       Section 3.06 Matters Applicable to All Requests for Compensation
102 Section 3.07 Replacement of Lenders under Certain Circumstances 103 Section
3.08 Survival 104       ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS  
    Section 4.01 Conditions to Initial Credit Extension 104 Section 4.02
Conditions to All Credit Extensions after the Closing Date 107       ARTICLE V.
REPRESENTATIONS AND WARRANTIES       Section 5.01 Existence, Qualification and
Power; Compliance with Laws 107 Section 5.02 Authorization; No Contravention 108
Section 5.03 Governmental Authorization; Other Consents 108 Section 5.04 Binding
Effect 108 Section 5.05 Financial Statements; No Material Adverse Effect 108
Section 5.06 Litigation 109 Section 5.07 Ownership of Property; Liens 110
Section 5.08 Environmental Matters 110 Section 5.09 Taxes 110 Section 5.10 ERISA
Compliance 111 Section 5.11 Subsidiaries; Equity Interests 111 Section 5.12
Margin Regulations; Investment Company Act 111 Section 5.13 Disclosure 112
Section 5.14 Labor Matters 112 Section 5.15 Intellectual Property; Licenses,
Etc. 112 Section 5.16 Solvency 112 Section 5.17 Subordination of Junior
Financing 113 Section 5.18 USA Patriot Act 113 Section 5.19 Security Documents
113       ARTICLE VI. AFFIRMATIVE COVENANTS       Section 6.01 Financial
Statements 114 Section 6.02 Certificates; Other Information 116 Section 6.03
Notices 117 Section 6.04 Payment of Taxes 118 Section 6.05 Preservation of
Existence, Etc. 118 Section 6.06 Maintenance of Properties 118 Section 6.07
Maintenance of Insurance 118 Section 6.08 Compliance with Laws 119 Section 6.09
Books and Records 119 Section 6.10 Inspection Rights 119 Section 6.11 Additional
Collateral; Additional Guarantors 119 Section 6.12 Compliance with Environmental
Laws 121 Section 6.13 Further Assurances 121 Section 6.14 Designation of
Subsidiaries 122

 

 -ii- 

 

 

    Page       Section 6.15 Maintenance of Ratings 122 Section 6.16 Physical
Inventories 122 Section 6.17 Appraisals 123 Section 6.18 Field Examinations 123
Section 6.19 Administration of Certain Collateral; Cash Management 123 Section
6.20 Post-Closing Covenants. 126       ARTICLE VII. NEGATIVE COVENANTS      
Section 7.01 Liens 127 Section 7.02 Investments 131 Section 7.03 Indebtedness
134 Section 7.04 Fundamental Changes 137 Section 7.05 Dispositions 138 Section
7.06 Restricted Payments 141 Section 7.07 Change in Nature of Business 144
Section 7.08 Transactions with Affiliates 144 Section 7.09 Burdensome Agreements
145 Section 7.10 Use of Proceeds 147 Section 7.11 Consolidated Fixed Charge
Coverage Ratio 147 Section 7.12 Accounting Changes 147 Section 7.13 Prepayments,
Etc. of Certain Indebtedness 147 Section 7.14 Permitted Activities 148      
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES       Section 8.01 Events of
Default 148 Section 8.02 Remedies Upon Event of Default 150 Section 8.03
Application of Funds 151 Section 8.04 Borrower’s Right to Cure 152       ARTICLE
IX. ADMINISTRATIVE AGENT AND OTHER AGENTS       Section 9.01 Appointment and
Authority 153 Section 9.02 Rights as a Lender 154 Section 9.03 Exculpatory
Provisions 154 Section 9.04 Reliance by Administrative Agent 155 Section 9.05
Delegation of Duties 155 Section 9.06 Resignation of Administrative Agent 156
Section 9.07 Non-Reliance on Administrative Agent and Other Lenders 156 Section
9.08 No Other Duties, Etc. 157 Section 9.09 Administrative Agent May File Proofs
of Claim 157 Section 9.10 Collateral and Guaranty Matters 158 Section 9.11 ABL
Secured Treasury Services Agreements and ABL Secured Hedge Agreements 158
Section 9.12 Withholding Tax Indemnity 159 Section 9.13 Reports and Financial
Statements 159

 

 -iii- 

 

 

    Page       ARTICLE X. MISCELLANEOUS       Section 10.01 Amendments, Etc. 160
Section 10.02 Notices and Other Communications; Facsimile Copies 163 Section
10.03 No Waiver; Cumulative Remedies 165 Section 10.04 Attorney Costs and
Expenses 165 Section 10.05 Indemnification by the Borrower 166 Section 10.06
Payments Set Aside 167 Section 10.07 Successors and Assigns 168 Section 10.08
Confidentiality 172 Section 10.09 Setoff 173 Section 10.10 Interest Rate
Limitation 173 Section 10.11 Counterparts 173 Section 10.12 Integration;
Termination 174 Section 10.13 Survival of Representations and Warranties 174
Section 10.14 Severability 174 Section 10.15 GOVERNING LAW 174 Section 10.16
WAIVER OF RIGHT TO TRIAL BY JURY 175 Section 10.17 Binding Effect 175 Section
10.18 USA Patriot Act 175 Section 10.19 No Advisory or Fiduciary Responsibility
176 Section 10.20 Term Loan Intercreditor Agreement 176       ARTICLE XI.
GUARANTEE       Section 11.01 The Guarantee 177 Section 11.02 Obligations
Unconditional 177 Section 11.03 Reinstatement 179 Section 11.04 Subrogation;
Subordination 179 Section 11.05 Remedies 179 Section 11.06 Instrument for the
Payment of Money 179 Section 11.07 Continuing Guarantee 179 Section 11.08
General Limitation on Guarantee Obligations 179 Section 11.09 Release of
Guarantors 180 Section 11.10 Right of Contribution 180 Section 11.11 Keepwell
181 Section 11.12 Excluded Swap Obligations Limitation 181

 

 -iv- 

 

 

SCHEDULES         I Guarantors   10.02 Administrative Agent’s Office, Certain
Addresses for Notices       EXHIBITS         Form of         A Committed Loan
Notice   B Swing Line Loan Notice   C-1 Revolving Credit Note   C-2 Swing Line
Note   D-1 Compliance Certificate   D-2 Solvency Certificate   E Assignment and
Assumption   F Security Agreement   G Intercompany Note   H [Reserved]   I
United States Tax Compliance Certificate   J [Reserved]   K [Reserved]   L Term
Loan Intercreditor Agreement   M Form Letter of Credit Report   N Legal Opinion
of Kirkland & Ellis LLP   O Borrowing Base Certificate

 

 -v- 

 

 

ABL CREDIT AGREEMENT

 

This ABL CREDIT AGREEMENT is entered into as of January 31, 2012, among PRESTIGE
BRANDS HOLDINGS, INC., a Delaware corporation (“Holdings”), PRESTIGE BRANDS,
INC., a Delaware corporation (the “Borrower”), the other Guarantors party hereto
from time to time, CITIBANK, N.A., as Administrative Agent, each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and CITIBANK, N.A., as L/C Issuer and Swing Line Lender.

 

PRELIMINARY STATEMENTS

 

Pursuant to (i) the Business Sale and Purchase Agreement, dated as of
December 20, 2011 (as amended, supplemented or modified from time to time, the
“Acquisition Agreement”), by and among Holdings, on the one hand, and
GlaxoSmithKline LLC, a company incorporated under the laws of the state of
Delaware, and the other sellers identified therein (collectively, the “Seller”),
a Subsidiary Guarantor to whom Holdings will, at or prior to the Closing Date,
assign its rights and obligations under the Acquisition Agreement (the “BSPA
Assignment”) will acquire (the “Acquisition”) the Acquired Business and (ii) the
Business Sale and Purchase Agreement, dated as of December 20, 2011 (as amended,
supplemented or modified from time to time, the “Split Brands Acquisition
Agreement”), by and among Holdings, on the one hand, and the Seller, Holdings
has agreed to acquire (the “Split Brands Acquisition”) the Split Brands prior
the Split Brands Cutoff Date (as defined herein).

 

The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, the Lenders extend credit to the Borrower in
the form of a Revolving Credit Facility (as this and other capitalized terms
used in these preliminary statements are defined in Section 1.01 below) in an
initial aggregate principal amount of $50,000,000. The Revolving Credit Facility
may include one or more Letters of Credit from time to time and one or more
Swing Line Loans from time to time.

 

The proceeds of (i) the proceeds of the issuance of the Senior Notes and
(ii) the proceeds of the loans to be made under the Term Loan Credit Agreement
on the Closing Date, will be used by the Borrower to pay the consideration in
connection with the Acquisition and Transaction Expenses.

 

The Borrower has requested that, substantially simultaneously with the
consummation of the 2014 Insight Acquisition, certain lenders extend credit to
the Borrower in the form of term loans under the Term Loan Credit Agreement in
an aggregate principal amount of $720,000,000 (the “Term Loan Acquisition
Borrowing”).

 

The proceeds of the Term Loan Acquisition Borrowing, together with Revolving
Credit Loans hereunder will be used by the Borrower to pay the consideration in
connection with the Insight Acquisition and Insight Transaction Expenses.

 

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

   

 

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“2014 Refinancing” means the prepayment of all indebtedness under (i) that
certain First Lien Credit Agreement, dated as of August 26, 2011 (as amended,
restated, supplemented, or modified from time to time prior to the Amendment No.
2 Effective Date), among Insight Pharmaceuticals LLC, General Electric Capital
Corporation, as administrative agent and collateral agent, the lenders party
thereto, and the other agents party thereto and (ii) that certain Second Lien
Credit Agreement, dated as of August 26, 2011 (as amended, restated,
supplemented, or modified from time to time prior to the Amendment No. 2
Effective Date), among Insight Pharmaceuticals LLC, General Electric Capital
Corporation, as administrative agent and collateral agent, the lenders party
thereto, and the other agents party thereto, shall have been paid in full, and
all commitments, security interests and guaranties in connection therewith shall
have been terminated and released.

 

“2014 Transaction Expenses” means any fees or expenses incurred or paid by
Holdings, the Borrower or any of their respective Subsidiaries in connection
with the 2014 Transactions (including expenses in connection with hedging
transactions), Amendment No. 3 and the transactions contemplated hereby and
thereby.

 

“2014 Transactions” means, collectively, (a) the Insight Acquisition, (b) the
Term Loan Acquisition Borrowing on the September 2014 Amendment Closing Date and
the execution and delivery by the Borrower and the Subsidiaries party thereto of
Amendment No. 2 to the Term Loan Credit Agreement on the September 2014
Amendment Closing Date, (c) the execution and delivery of Amendment No. 3, (d)
the 2014 Refinancing and (e) the payment of 2014 Transaction Expenses.

 

“2021 Notes” means the Borrower’s 5.375% Senior Notes due 2021.

 

“2021 Notes Indenture” means the indenture for the 2021 Notes, dated as of
December 17, 2013, between the Borrower and U.S. Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

 

“2024 Notes” means the Borrower’s 6.375% Senior Notes due 2024.

 

“2024 Notes Indenture” means the indenture for the 2024 Notes, dated as of
February 19, 2016, between the Borrower and U.S. Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

 

“ABL Last-Out Hedge Agreement” means any Swap Contract permitted under Article
VII that is entered into by and between the Borrower or any Restricted
Subsidiary and any Hedge Bank; provided that (a) such Person is designated a
“Hedge Bank” with respect to such ABL Last-Out Hedge Agreement in a writing from
the Borrower to the Administrative Agent, and (other than a Person already party
hereto as a Lender) that delivers to the Administrative Agent a letter agreement
reasonably satisfactory to it (i) appointing the Administrative Agent as its
agent under the applicable Loan Documents and (ii) agreeing to be bound by
Sections 10.05, 10.15 and 10.16 and Article IX as if it were a Lender, (b) such
Swap Contract is designated in a writing from the Borrower to the Administrative
Agent as an “ABL Last-Out Hedge Agreement” and (c) there shall not be more than
$25,000,000 in the aggregate of obligations in respect of ABL Last-Out Hedge
Agreements and ABL Last-Out Treasury Services Agreements at any time
outstanding.

 

 -2- 

 

 

“ABL Last-Out Treasury Services Agreement” means any agreement with respect to
Cash Management Obligations permitted under Article VII that is entered into by
and between the Borrower or any Restricted Subsidiary and any Cash Management
Bank; provided that (a) such Person is designated a “Cash Management Bank” with
respect to such ABL Last-Out Treasury Services Agreement in a writing from the
Borrower to the Administrative Agent, and (other than a Person already party
hereto as a Lender) that delivers to the Administrative Agent a letter agreement
reasonably satisfactory to it (i) appointing the Administrative Agent as its
agent under the applicable Loan Documents and (ii) agreeing to be bound by
Sections 10.05, 10.15 and 10.16 and Article IX as if it were a Lender, (b) such
ABL Secured Treasury Services Agreement is designated in a writing from the
Borrower to the Administrative Agent as an “ABL Last-Out Treasury Services
Agreement and (c) there shall not be more than $25,000,000 in the aggregate of
obligations in respect of ABL Last-Out Treasury Services Agreements and ABL
Last-Out Hedge Agreements at any time outstanding.

 

“ABL Pari Passu Hedge Agreement” means any Swap Contract permitted under Article
VII that is entered into by and between the Borrower or any Restricted
Subsidiary and any Person that is a Lender or an Affiliate of a Lender at the
time such Swap Contract is entered into (any such Person, a “Hedge Bank”);
provided that (a) such Person is designated a “Hedge Bank” with respect to such
ABL Pari Passu Hedge Agreement in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as a Lender)
that delivers to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agreeing to be bound by Sections 10.05,
10.15 and 10.16 and Article IX as if it were a Lender, (b) such Swap Contract is
designated in a writing from the Borrower to the Administrative Agent as an “ABL
Pari Passu Hedge Agreement” and (c) immediately after entering into any ABL Pari
Passu Hedge Agreement, the aggregate outstanding amount of Total Outstandings
shall not exceed the Line Cap at such time (after giving effect to any
adjustment to Reserves reflecting such ABL Pari Passu Hedge Agreement).

 

“ABL Pari Passu Treasury Services Agreement” means any agreement with respect to
Cash Management Obligations permitted under Article VII that is entered into by
and between the Borrower or any Restricted Subsidiary and any Person that is a
Lender or an Affiliate of a Lender at the time such agreement is entered into
(any such Person, a “Cash Management Bank”); provided that (a) such Person is
designated a “Cash Management Bank” with respect to such ABL Pari Passu Treasury
Services Agreement in a writing from the Borrower to the Administrative Agent,
and (other than a Person already party hereto as a Lender) that delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender, (b) such ABL Secured Treasury Services
Agreement is designated in a writing from the Borrower to the Administrative
Agent as an “ABL Pari Passu Treasury Services Agreement” and (c) immediately
after entering into any ABL Pari Passu Treasury Services Agreement, the
aggregate outstanding amount of Total Outstandings shall not exceed the Line Cap
at such time (after giving effect to any adjustment to Reserves reflecting such
ABL Pari Passu Treasury Services Agreement).

 

“ABL Priority Collateral” has the meaning assigned to such term in the Term Loan
Intercreditor Agreement.

 

“ABL Secured Hedge Agreement” means an ABL Pari Passu Hedge Agreement or an ABL
Last-Out Hedge Agreement, as the context may require.

 

 -3- 

 

 

“ABL Secured Treasury Services Agreement” means an ABL Pari Passu Treasury
Services Agreement or an ABL Last-Out Treasury Services Agreement.

 

“Account” means, individually and collectively, any “Account” referred to in the
Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Account Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, Dilution Reserves, reserves for rebates, discounts, warranty claims
and inventory returns and reserves for Permitted Liens on Eligible Accounts
ranking prior to the Lien of the Administrative Agent for the benefit of the
Secured Parties) with respect to the Eligible Accounts. The Administrative Agent
may, from time to time, in its Permitted Discretion, adjust Account Reserves
used in computing the Borrowing Base upon not less than three (3) Business Days’
prior written notice to the Borrower (during which period the Administrative
Agent shall be available to discuss any such proposed adjustments with the
Borrower during normal business hours upon reasonable notice).

 

“Acquired Business” means the Business (as defined in the Acquisition Agreement
(as in effect on December 20, 2011)).

 

“Acquired Business Annual Financial Statements” means the audited statements of
net assets to be sold of the Acquired Business as of December 31, 2010, 2009 and
2008, and related statements of revenues and direct operating expenses of the
Acquired Business for the fiscal years then ended.

 

“Acquired Business Unaudited Financial Statements” means the unaudited
statements of net assets to be sold and related statements of revenues and
direct operating expenses of the Acquired Business for the nine month period
ended September 30, 2011 and the prior comparative period.

 

“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.

 

“Acquisition Agreement” has the meaning specified in the preliminary statements
to this Agreement.

 

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

“Adjustment Date” has the meaning set forth in the definition of Applicable
Rate.

 

“Administrative Agent” means Citi, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

 -4- 

 

 

“Agent Parties” has the meaning set forth in Section 10.02(b).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agent, the Arrangers and the Bookrunners.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3. Amendment No. 4, Amendment No. 5 and Amendment
No. 6, and as the same may be amended, supplemented or otherwise modified from
time to time.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, Eurocurrency or Base Rate
floors or otherwise; provided that OID and upfront fees shall be equated to
interest rate assuming a 4 year life to maturity (or, if less, the stated life
to maturity at the time of its incurrence of the applicable Indebtedness);
provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees, underwriting fees or other fees not paid to
all Lenders of such Indebtedness.

 

“Amendment No. 3” means Amendment No. 3 to this Agreement dated as of September
3, 2014.

 

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of June 9,
2015.

 

“Amendment No. 4 Effective Date” means June 9, 2015, the date which all
conditions precedent set forth in Section 2 of Amendment No. 4 are satisfied.

 

“Amendment No. 5” means Amendment No. 5 to this Agreement dated as of February
4, 2016.

 

“Amendment No. 5 Effective Date” means February 4, 2016.

 

“Amendment No. 6” means Amendment No. 6 to this Agreement dated as of January
26, 2017.

 

“Amendment No. 6 Arrangers” means Barclays Bank PLC and Citigroup Global Markets
Inc, each in its capacity as a joint lead arranger and bookrunner for Amendment
No. 6.

 

“Amendment No. 6 Effective Date” means January 26, 2017.

 

“Applicable ECF Percentage” means, for any Excess Cash Flow Period, (a) 50% if
the Consolidated First Lien Net Leverage Ratio as of the last day of such Excess
Cash Flow Period is greater than 3.00:1.00, (b) 25% if the Consolidated First
Lien Net Leverage Ratio as of the last day of such Excess Cash Flow Period is
less than or equal to 3.00:1.00 and greater than 2.50:1.00 and (c) 0% is the
Consolidated First Lien Net Leverage Ratio as of the last day of such Excess
Cash Flow Period is less than or equal to 2.50:1.00.

 

 -5- 

 

 

“Applicable Rate” means:

 

(a)          from and after the Amendment No. 46 Effective Date until (but
excluding) JulyApril 1, 20157, the percentages set forth in Level I of the
pricing grid below; and

 

(b)          on the first day of each fiscal quarter of the Borrower thereafter
(each, an “Adjustment Date”), commencing with the fiscal quarter of the Borrower
beginning on JulyApril 1, 20157, the Applicable Rate shall be determined from
the pricing grid below based upon average daily Excess Availability for the most
recently ended three-month period (or, in the case of the fiscal quarter
beginning on AprilJanuary 1, 20157, the period from the ClosingAmendment No. 4
Effective Date until June 30, 2015March 31, 2017) immediately preceding such
Adjustment Date, as calculated by the Administrative Agent as of the last day of
such three-month period.

 

 

Level

  Average Daily
Excess Availability   Eurocurrency
Rate and Letter
of Credit Fee
Applicable Rate   Base Rate
Applicable Rate               I   Greater than 66.67% of Aggregate
Commitments   1.5025%   0.5025%               II   Less than or equal to 66.67%
of
Aggregate Commitments
but greater than 33.33% of
Aggregate Commitments   1.7550%   0.7550%               III   Less than or equal
to 33.33% of
Aggregate Commitments   2.001.75%   1.000.75%

 

; provided that if a Borrowing Base Certificate is not delivered when due
pursuant to Section 6.02(f), Level III shall apply until such time as such
Borrowing Base Certificate is so delivered; provided further that, for the
avoidance of doubt, for the purposes of determining any amounts hereunder
accruing or attributable to periods prior to the Amendment No. 46 Effective
Date, such amounts shall be calculated by reference to the Applicable Rate as in
effect prior to the Amendment No. 46 Effective Date.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

 

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

 

“Arrangers” means Citigroup Global Markets Inc., Morgan Stanley Senior Funding,
Inc. and RBC Capital Markets, each in its capacity as a joint lead arranger
under this Agreement.

 

 -6- 

 

 

“Assignees” has the meaning set forth in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto.

 

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citi as its “prime rate”
and (c) the Eurocurrency Rate plus 1.00% (or, if such day is not a Business Day,
the immediately preceding Business Day). The “prime rate” is a rate set by Citi
based upon various factors including Citi’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Citi shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” means any DDA subject to a Blocked Account Agreement.

 

“Blocked Account Agreement” has the meaning provided in Section 6.19(d)(ii)(B).

 

“Bookrunner” means each of Citigroup Global Markets Inc., Morgan Stanley Senior
Funding, Inc. and RBC Capital Markets, each in its capacity as a joint
bookrunner.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrower Reports” has the meaning specified in Section 9.13(b).

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

 -7- 

 

 

“Borrowing Base” means, at any time, the sum of (a) the product of 85%
multiplied by the face amount of the Eligible Accounts at such time, plus (b)
the lesser of (i) the product of 85% multiplied by the Eligible Inventory at
such time, valued at the lower of cost or market value, determined on a
first-in-first-out basis and (ii) the product of 85% multiplied by the Net
Orderly Liquidation Value identified in the most recent inventory appraisal
ordered by the Administrative Agent multiplied by Eligible Inventory, valued at
the lower of cost or market value, determined on a first-in-first-out basis, at
such time, minus (c) Reserves. For the avoidance of doubt, until the
Administrative Agent shall have received appraisals of the Borrower’s and the
Subsidiary Guarantors’ Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent (such appraisals and updates to include, without limitation, information
required by applicable law and regulations), Inventory shall not be included in
the Borrowing Base.; provided that, notwithstanding Section 7.02(i) of this
Agreement or anything to the contrary in this definition of “Borrowing Base” or
the definition of “Collateral and Guarantee Requirement,” during the C.B. Fleet
Acquisition Period, the components for clauses (a) and (b) of this definition of
“Borrowing Base,” with respect to, and consisting of, Accounts (in the case of
clause (a)) or Inventory (in the case of clause (b)), in each case, attributable
to the C.B. Fleet Business, shall be calculated as the product of 50% multiplied
by the face amount of Accounts at such time (in the case of clause (a)) or
multiplied by Inventory valued at cost value at such time (in the case of clause
(b)), in each case, as calculated by the Borrower in good faith; provided
further, such deemed amounts attributable to the Accounts and Inventory of the
C.B. Fleet Business shall not exceed $25,000,000, in the aggregate. The
Borrowing Base at any time shall be the Borrowing Base as reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent;
provided that such Borrowing Base shall be reduced by Reserves maintained by the
Administrative Agent in accordance with the definition of the term Reserves;
provided further that, in addition, the Administrative Agent may from time to
time review and upon not less than three (3) Business Days’ prior written notice
(except as otherwise provided in the definition of Reserves) to the Borrower
(during which period the Administrative Agent shall be available to discuss any
such proposed adjustments with the Borrower during normal business hours upon
reasonable notice) adjust any calculation of the Borrowing Base on such
Borrowing Base Certificate to the extent the calculation is not made in
accordance with this Agreement.

 

“Borrowing Base Certificate” means a certificate, duly completed and signed by a
Responsible Officer of the Borrower, in the form of Exhibit O, or such other
form which is acceptable to the Administrative Agent in its reasonable
discretion.

 

“BSPA Assignment” has the meaning specified in the preliminary statements to
this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurocurrency
Rate Loan, means any such day that is also a London Banking Day.

 

“Canadian Dollar” means lawful money of Canada.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

 -8- 

 

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at Citi (or another commercial
bank selected by the Administrative Agent) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Dominion Period” means (i) each Minimum Availability Period, (ii) each
period during which an Event of Default under Section 8.01(a) or (f) shall have
occurred and is continuing or (iii) each period commencing on the later of (A)
the occurrence of an Event of Default under (x) Section 8.01(e) or (y) Section
8.01(c) (but in the case of Section 8.01(c), solely to the extent resulting from
a breach of Section 6.01(a), 6.01(b), 6.02(f), 6.16, 6.17 or 6.18) or (z)
Section 8.01(d) (but solely to the extent that such representation or warranty
relates to a Borrowing Base Certificate delivered pursuant to Section 6.02(f))
and (B) the date on which the Administrative Agent or the Required Lenders have
provided written notice to the Borrower of an election to commence a Cash
Dominion Period as a result of such Event of Default, and ending on the date on
which such Event of Default has been cured or waived.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

(a)          Dollars, pounds sterling, euros or Canadian Dollars;

 

(b)          readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States or the United Kingdom having average maturities of not more than
24 months from the date of acquisition thereof; provided that the full faith and
credit of the United States or the United Kingdom, as applicable, is pledged in
support thereof;

 

(c)          time deposits or eurodollar time deposits with, insured
certificates of deposit, bankers’ acceptances or overnight bank deposits of, or
letters of credit issued by, any commercial bank that (i) is a Lender or (ii)
(A) is organized under the Laws of the United States, any state thereof, the
District of Columbia or any member nation of the Organization for Economic
Cooperation and Development or is the principal banking Subsidiary of a bank
holding company organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organization for
Economic Cooperation and Development and is a member of the Federal Reserve
System, and (B) has combined capital and surplus of at least $250,000,000 (any
such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”), in
each case with maturities not exceeding 24 months from the date of acquisition
thereof;

 

 -9- 

 

 

(d)          commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation (other than structured
investment vehicles and other than corporations used in structured financing
transactions) rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s, in each case with average
maturities of not more than 24 months from the date of acquisition thereof;

 

(e)          marketable short-term money market and similar funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower);

 

(f)          repurchase obligations for underlying securities of the types
described in clauses (b), (c) and (e) above entered into with any Approved Bank;

 

(g)          securities with average maturities of 24 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government having
an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);

 

(h)         Investments (other than in structured investment vehicles and
structured financing transactions) with average maturities of 12 months or less
from the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s;

 

(i)          securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;

 

(j)          instruments equivalent to those referred to in clauses (a) through
(i) above denominated in euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction;

 

(k)          Investments, classified in accordance with GAAP as Current Assets
of the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such Investments are of the character, quality and maturity
described in clauses (a) through (i) of this definition; and

 

(l)          investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (k) above.

 

“Cash Management Bank” has the meaning provided in the definition of “ABL Pari
Passu Treasury Services Agreement”.

 

 -10- 

 

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.

 

“Cash Management System” has the meaning provided in Section 6.19(d)(ii).

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“C.B. Fleet Acquisition Agreement” means that certain Agreement and Plan of
Merger, dated as of December 21, 2016, by and among Medtech Products, Inc., a
Delaware corporation and a wholly owned Subsidiary of Borrower (“C.B. Fleet
Buyer”), AETAGE LLC, a Delaware limited liability company and a direct
wholly-owned subsidiary of C.B. Fleet Buyer (“C.B. Fleet Merger Sub”), C.B.
Fleet TopCo, and Gryphon Partners 3.5, L.P., a Delaware limited partnership,
solely in its capacity as the Sellers’ Representative (as defined in such
Agreement and Plan of Merger).

 

“C.B. Fleet Acquisition” means the merger of C.B. Fleet Merger Sub with and into
C.B. Fleet Topco, with C.B. Fleet Topco as the surviving limited liability
company in such merger and as a result of which C.B. Fleet Topco shall become an
indirect wholly owned Subsidiary of Borrower.

 

“C.B. Fleet Acquisition Period” shall mean the period commencing upon the
Amendment No. 6 Effective Date and terminating upon the earliest of (i) the date
that is 60 calendar days following the Amendment No. 6 Effective Date and (ii)
the date upon which a field examination (and, if required by the Administrative
Agent, an appraisal) with respect to the Accounts and the Inventory of the C.B.
Fleet Business (subject to satisfaction of the Collateral and Guarantee
Requirement with respect to such Accounts and Inventory) has been completed to
the satisfaction of the Administrative Agent in its reasonable discretion and
such Accounts and Inventory have, in accordance with the terms set forth herein,
been included in the Borrowing Base, including the establishment of Reserves
with respect thereto as may be required in the Administrative Agent’s Permitted
Discretion.

 

“C.B. Fleet Business” means the business of C.B. Fleet Topco and its
Subsidiaries.

 

“C.B. Fleet Buyer” has the meaning assigned thereto in the definition of C.B.
Fleet Acquisition Agreement.

 

“C.B. Fleet Merger Sub” has the meaning assigned thereto in the definition of
C.B. Fleet Acquisition Agreement.

 

“C.B. Fleet TopCo” means C.B. Fleet TopCo, LLC, a Delaware limited liability
company.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Citi” means Citibank, N.A., a national banking association, acting in its
individual capacity, and its successors and assigns.

 

“Change of Control” shall be deemed to occur if:

 

 -11- 

 

 

(a)          (i) any person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act as in effect on the Closing Date, but excluding any
employee benefit plan of such person and its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), shall have, directly or indirectly, acquired
beneficial ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of Holdings or (ii) during each period of twelve consecutive months,
individuals who, at the beginning of such period, constituted the board of
directors (or similar governing body) of Holdings (together with any directors
whose election by the board of directors of Holdings or whose nomination for
election by the members of Holdings was approved by a vote of at least a
majority of the directors (or members of a similar governing body) then still in
office who either were directors at the beginning of such period or whose
elections or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
(or members of a similar governing body) then in office;

 

(b)          a “change of control” (or similar event) shall occur in any
document pertaining to the Term Loan Credit Agreement, the Senior2021 Notes or
the Existing2024 Notes or, in each case, any Permitted Refinancing thereof with
an aggregate outstanding principal amount in excess of the Threshold Amount; or

 

(c)          Holdings shall cease to own 100% of the Equity Interests of the
Borrower.

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Revolving Credit
Commitments or Extended Revolving Credit Commitments of a given Revolver
Extension Series and (c) when used with respect to Loans or a Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Revolving
Credit Loans, Incremental Revolving Loans or Revolving Credit Loans under
Extended Revolving Credit Commitments of a given Revolver Extension Series.
Revolving Credit Commitments and Extended Revolving Credit Commitments (and in
each case, the Loans made pursuant to such Commitments) that have different
terms and conditions shall be construed to be in different Classes. Commitments
(and, in each case, the Loans made pursuant to such Commitments) that have the
same terms and conditions shall be construed to be in the same Class.

 

“Closing Date” means January 31, 2012.

 

“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.

 

“Coface Insurance Policy” means the credit and political risk insurance provided
by Coface North America insuring certain Accounts of the Borrower and its
Subsidiaries against payment default.

 

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” or similar term as defined in any other
Collateral Document and any other assets pledged pursuant to any Collateral
Document.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any ABL Priority
Collateral or any landlord of any Loan Party for any real property where any ABL
Priority Collateral is located, which agreement or letter shall provide access
rights, contain a waiver or subordination of all Liens or claims that the
landlord, bailee or consignee may assert against the ABL Priority Collateral at
that location, as such landlord waiver or other agreement may be amended,
restated, or otherwise modified from time to time.

 

 -12- 

 

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)          the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Closing Date, pursuant to
Section 4.01(a)(iv) and (ii) at such time as may be designated therein, pursuant
to the Collateral Documents, Section 6.11, 6.13 or 6.19, subject, in each case,
to the limitations and exceptions of this Agreement, duly executed by each Loan
Party thereto;

 

(b)          all Obligations shall have been unconditionally guaranteed by
Holdings and each Restricted Subsidiary of the Borrower that is a wholly owned
Material Domestic Subsidiary (other than any Excluded Subsidiary) including
those that are listed on Schedule I hereto (each, a “Guarantor”); provided that,
in addition, notwithstanding anything to the contrary contained in this
Agreement, any Subsidiary of the Borrower that is an obligor under the
Existing2021 Notes, the 2024 Notes, any Indebtedness under Section 7.03(s) or
(x) or any Junior Financing shall be a Guarantor hereunder for so long as it is
an obligor under such Indebtedness;

 

(c)          the Obligations and the Guaranty shall have been secured by a
security interest (subject to Liens permitted by Section 7.01) in (i) all the
Equity Interests of the Borrower and (ii) all Equity Interests of each
Restricted Subsidiary that is a wholly owned Domestic Subsidiary (other than a
Domestic Subsidiary described in the following clause (iii)(A) or that has no
material assets other than Equity Interests (including any Indebtedness treated
as equity for U.S. federal income tax purposes) of one or more Foreign
Subsidiaries (other than Material Foreign Subsidiaries) that are CFCs) that is
directly owned by the Borrower or any Subsidiary Guarantor and (iii) 65% of the
issued and outstanding Equity Interests of (A) each Restricted Subsidiary that
is a wholly owned Domestic Subsidiary that is directly owned by the Borrower or
by any Subsidiary Guarantor and that has no material assets other than Equity
Interests (including any Indebtedness treated as equity for U.S. federal income
tax purposes) of one or more Material Foreign Subsidiaries that are CFCs and (B)
each Restricted Subsidiary that is a wholly owned Material Foreign Subsidiary
that is directly owned by the Borrower or by any Subsidiary Guarantor;

 

(d)          except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 7.01, or under any Collateral Document,
the Obligations and the Guaranty shall have been secured by a perfected security
interest (to the extent such security interest may be perfected by delivering
certificated securities or instruments, filing financing statements under the
Uniform Commercial Code or making any necessary filings with the United States
Patent and Trademark Office or United States Copyright Office or, in the
circumstances contemplated by Section 6.19, the entry into any control agreement
required under the Security Agreement or any Blocked Account Agreement, or to
the extent required in the Security Agreement (or any other Collateral Document)
or by Mortgages referred to in clause (e) below) in substantially all tangible
and intangible assets of the Borrower and each Guarantor (including, but not
limited to, accounts, inventory, equipment, investment property, contract
rights, applications and registrations of IP Rights filed in the United States,
other general intangibles, Material Real Property and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents, in each case subject to exceptions and limitations otherwise set
forth in this Agreement and the Collateral Documents; and

 

 -13- 

 

 

(e)          the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Section 6.11 and Section 6.13 (the “Mortgaged Properties”) duly
executed and delivered by the applicable Loan Party, (ii) a title insurance
policy for each Mortgaged Property available in each applicable jurisdiction
(the “Mortgage Policies”) insuring the Lien of each such Mortgage as a valid
first priority (except as otherwise provided in the Term Loan Intercreditor
Agreement) Lien on the property described therein, free of any other Liens
except as expressly permitted by Section 7.01, together with such endorsements,
coinsurance and reinsurance and in such amounts as the Administrative Agent may
reasonably request, (iii) a completed Life-of-Loan Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto) and if any improvements on any Mortgaged Property are located
within an area designated a “flood hazard area,” evidence of such flood
insurance as may be required under Section 6.07, (iv) ALTA surveys in form and
substance reasonably acceptable to the Administrative Agent or such existing
surveys together with no-change affidavits sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policies and issue the
endorsements required in (ii) above, (v) copies of any existing abstracts and
appraisals and (vi) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property;

 

provided, however, that the foregoing definition shall not require and the Loan
Documents shall not contain any requirements as to the creation or perfection of
pledges of, security interests in, Mortgages on, or the obtaining of title
insurance, surveys, abstracts or appraisals or taking other actions with respect
to any Excluded Assets.

 

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

Other than as contemplated by clause (k) of the definition of Eligible Accounts
or clause (g) of the definition of Eligible Inventory, no actions in any
non-U.S. jurisdiction or required by the Laws of any non-U.S. jurisdiction shall
be required in order to create any security interests in assets located, titled,
registered or filed outside of the U.S. or to perfect such security interests
(it being understood that, other than as contemplated by clause (k) of the
definition of Eligible Accounts or clause (g) of the definition of Eligible
Inventory, there shall be no security agreements or pledge agreements governed
under the Laws of any non-U.S. jurisdiction).

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 4.01(a)(iv),
Section 6.11 or Section 6.13, the Term Loan Intercreditor Agreement and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

 -14- 

 

 

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment of a given Revolver Extension
Series, as the context may require.

 

“Commitment Fee Rate” means:

 

(a)          from and after the Amendment No. 4 Effective Date until (but
excluding) July 1, 2015, the percentages set forth in Pricing Level II of the
grid below; and

 

(b)          on each Adjustment Date commencing with the Adjustment Date on July
1, 2015, the Commitment Fee Rate shall be determined from the percentage per
annum set forth in the grid below (on the basis of actual days elapsed in a
360-day year), in each case,

 

based upon the average daily balance of the Unused Commitment for the most
recently ended three-month period (or relevant period with respect to the
payment being made on the Maturity Date) immediately preceding such Adjustment
Date, as calculated by the Administrative Agent as of the last day of such three
month period:

 

Pricing
Level  Average Daily Balance of Unused Commitment  Unused Fee  I  Less than 50%
of Aggregate Commitments   0.250% II  Greater than or equal to 50%   0.375%

 

; provided that if a Borrowing Base Certificate is not delivered when due
pursuant to Section 6.02(f), Pricing Level II shall apply until such time as
such Borrowing Base Certificate is so delivered; provided further that, for the
avoidance of doubt, for the purposes of determining any amounts hereunder
accruing or attributable to periods prior to the Amendment No. 4 Effective Date,
such amounts shall be calculated by reference to the Commitment Fee Rate as in
effect prior to the Amendment No. 4 Effective Date.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A hereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Annual Financial Statements” means the audited consolidated balance
sheets of Holdings as of March 31, 2011, 2010 and 2009, and the related
consolidated statements of income, changes in equity and cash flows for Holdings
for the fiscal years then ended.

 

“Company Quarterly Financial Statements” means the unaudited consolidated
balance sheets and related consolidated statements of income, changes in equity
and cash flows of Holdings for the most recent fiscal quarters (other than the
fourth fiscal quarter of Holdings’ fiscal year) after the date of the balance
sheet contained in the Company Annual Financial Statements and ended at least
forty-five (45) days prior to the Closing Date.

 

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

 

“Concentration Account” has the meaning provided in Section 6.19(d)(ii)(A).

 

 -15- 

 

 

“Concentration Account Control Agreement” has the meaning provided in Section
6.19(d)(ii)(B).

 

“Confidential Disclosure Letter” means the letter from the Borrower to the
Lenders delivered on or prior to the date hereof.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)          without duplication and, except with respect to clauses (viii) and
(x) below, to the extent deducted (and not added back or excluded) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to the Borrower and its Restricted Subsidiaries:

 

(i)          total interest expense determined in accordance with GAAP and, to
the extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed),

 

(ii)         provision for taxes based on income, profits or capital gains of
the Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes and foreign withholding taxes paid
or accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

 

(iii)        depreciation and amortization (including amortization of intangible
assets, including Capitalized Software Expenditures),

 

(iv)        (A) duplicative running costs, relocation costs or expenses,
integration costs, transition costs, pre-opening, opening and consolidation
costs for facilities, signing, retention and completion bonuses, costs incurred
in connection with any strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges,
systems establishment costs and implementation costs), project start-up costs,
severance and other restructuring charges representing cash items (including
restructuring costs related to acquisitions and to closure of facilities, and
excess pension charges),

 

(B)         earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions, and

 

(C)         Transaction Expenses,

 

(v)         the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary,

 

(vi)        [Reserved],

 

 -16- 

 

 

(vii)       any Equity Funded Employee Plan Costs,

 

(viii)      (i) cost savings, operating expense reductions and synergies related
to the Transactions that are reasonably identifiable and factually supportable
and projected by the Borrower in good faith to result from actions that have
been taken or with respect to which substantial steps have been taken or are
expected to be taken (in the good faith determination of the Borrower) within 18
months after the Closing Date (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period) and
(ii) cost savings, operating expense reductions and synergies related to mergers
and other business combinations, acquisitions, divestitures, restructurings,
cost savings initiatives and other similar initiatives and actions that are
reasonably identifiable and factually supportable and projected by the Borrower
in good faith to result from actions that have been taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) (A) within 18 months after a merger or
other business combination, acquisition or divestiture is consummated or (B)
within 12 months in the case of any other restructuring, cost savings initiative
or other initiative or action (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that no cost savings, operating expense reductions and synergies shall
be added pursuant to this clause (viii) to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA, whether through a
pro forma adjustment or otherwise, for such period,

 

(ix)         any net loss from discontinued operations,

 

(x)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (b)
below for any previous period and not added back,

 

(xi)         non-cash expenses, charges and losses (including reserves,
impairment charges or asset write-offs, losses from investments recorded using
the equity method, stock-based awards compensation expense), in each case other
than (A) any non-cash charge representing amortization of a prepaid cash item
that was paid and not expensed in a prior period and (B) any non-cash charge
relating to write-offs, write-downs or reserves with respect to accounts
receivable in the normal course or inventory; provided that if any non-cash
charges referred to in this clause (xi) represents an accrual or reserve for
potential cash items in any future period, (1) the Borrower may elect not to add
back such non-cash charge in the current period and (2) to the extent the
Borrower elects to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA in
such future period to such extent paid,

 

less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from discontinued operations and (iii) the amount of any minority interest
income consisting of Restricted Subsidiary losses attributable to minority
interests or non-controlling interests of third parties in any non-wholly owned
Restricted Subsidiary; provided that, for the avoidance of doubt, any gain
representing the reversal of any non-cash charge referred to in clause
(a)(xi)(B) above for a prior period shall be added (together with, without
duplication, any amounts received in respect thereof to the extent not
increasing Consolidated Net Income) to Consolidated EBITDA in any subsequent
period to such extent so reversed (or received);

 

 -17- 

 

 

provided that:

 

(A)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items,

 

(B)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of FASB Accounting Standards Codification 815 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations,

 

(C)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended March 31, 2011, June 30, 2011 and
September 30, 2011, Consolidated EBITDA for such fiscal quarters shall be
$50,883,000, $57,045,000 and $59,031,000, respectively, in each case, as may be
subject to addbacks and adjustments (without duplication) pursuant to clauses
(iv)(A) and (viii) above and Section 1.09(c) for the applicable Test Period. For
the avoidance of doubt, Consolidated EBITDA shall be calculated, including pro
forma adjustments, in accordance with Section 1.09.

 

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness (other than Fixed Asset Obligations) in which the applicable Liens
are expressly subordinated or junior to the Liens securing the Obligations minus
the aggregate amount of cash and Cash Equivalents (other than Restricted Cash),
in each case, included on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p), Section 7.01(q), clauses (i) and (ii) of
Section 7.01(r), and Section 7.01(hh) (to the extent related to Indebtedness
incurred under Section 7.03(s) (only to the extent the Obligations are secured
by such cash and Cash Equivalents)); provided that Consolidated First Lien Net
Debt shall not include Indebtedness in respect of (i) letters of credit, except
to the extent of unreimbursed amounts thereunder; provided that any unreimbursed
amount under commercial letters of credit shall not be counted as Consolidated
First Lien Net Debt until 3 Business Days after such amount is drawn and (ii)
Unrestricted Subsidiaries; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated First Lien Net
Debt.

 

 -18- 

 

 

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period or any other period of four consecutive fiscal quarters specified in this
Agreement, the ratio of (a) Consolidated First Lien Net Debt as of the last day
of such Test Period or four consecutive fiscal quarter period to (b)
Consolidated EBITDA for such Test Period or four consecutive fiscal quarter
period.

 

“Consolidated Fixed Charge Coverage Ratio” means the ratio, for any Test Period,
of (a) Consolidated EBITDA for such Test Period minus the unfinanced portion of
Capital Expenditures made by the Borrower and the Restricted Subsidiaries during
such Test Period to (b) Consolidated Fixed Charges for such Test Period, all
calculated for the Borrower and the Restricted Subsidiaries on a consolidated
basis.

 

“Consolidated Fixed Charges” means, with reference to any Test Period, without
duplication, Consolidated Interest Expense paid during such Test Period plus
expense for taxes (plus, without duplication, any cash transferred by the
Borrower or any Restricted Subsidiary to Holdings in such Test Period in order
for Holdings to pay taxes) paid in cash during such Test Period plus Restricted
Payments (other than refinancings of Indebtedness with the proceeds of a
Permitted Refinancing) paid in cash during such Test Period pursuant to Section
7.06(g), all calculated for the Borrower and the Restricted Subsidiaries on a
consolidated basis, provided that there shall be excluded from Consolidated
Fixed Charges for any Test Period any of the foregoing items to the extent
attributable to Unrestricted Subsidiaries for such Test Period and to the extent
otherwise included in Consolidated Fixed Charges for such Test Period, except to
the extent actually paid in cash by the Borrower or its Restricted Subsidiaries
during such period (other than from dividends or other distributions from an
Unrestricted Subsidiary).

 

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of

 

(i)          the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under Swap Contracts, and

 

(ii)         any cash payments made during such period in respect of obligations
referred to in clause (b) below relating to Funded Debt that were amortized or
accrued in a previous period;

 

provided that there shall be excluded from Consolidated Interest Expense for any
period:

 

(a)          deferred financing costs, debt issuance costs, commissions, fees
(including amendment and contract fees) and expenses and, in each case, the
amortization thereof, and any other amounts of non-cash interest,

 

(b)          the accretion or accrual of discounted liabilities and any
prepayment premium or penalty during such period,

 

(c)          non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to FASB Accounting Standards Codification 815,

 

(d)          any cash costs associated with breakage in respect of hedging
agreements for interest rates,

 

 -19- 

 

 

(e)          all non-recurring cash interest expense consisting of liquidated
damages for failure to timely comply with registration rights obligations and
financing fees, all as calculated on a consolidated basis in accordance with
GAAP,

 

(f)          fees and expenses associated with the consummation of the
Transactions,

 

(g)         annual agency fees paid to (x) the Administrative Agent and (y) the
Term Agent,

 

(h)         costs associated with obtaining Swap Contracts,

 

(i)          any expense resulting from the discounting of any Indebtedness in
connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with the Transactions or any
acquisition, and

 

(j)          the cash interest expense (or income) of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Interest Expense.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense (i) for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination and (ii) shall exclude the purchase
accounting effects described in the last sentence of the definition of
Consolidated Net Income.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

 

(a)          any after-tax effect of extraordinary, non-recurring or unusual
items (including gains or losses and all fees and expenses relating thereto) for
such period shall be excluded,

 

(b)          the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income shall be excluded,

 

(c)          any fees and expenses incurred during such period (including,
without limitation, any premiums, make-whole or penalty payments), or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not completed)
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt the effects of expensing all transaction
related expenses in accordance with FASB Accounting Standards Codification 805
and gains or losses associated with FASB Accounting Standards Codification 460)
shall be excluded,

 

(d)          accruals and reserves that are established or adjusted within
twelve months after the Closing Date that are so required to be established as a
result of the Transactions (or within twelve months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of adoption or
modification of accounting policies in accordance with GAAP shall be excluded,

 

 -20- 

 

 

(e)         any net after-tax effect of gains or losses on disposed, abandoned
or discontinued operations shall be excluded,

 

(f)         any net after-tax effect of gains or losses (less all fees, expenses
and charges relating thereto) attributable to asset dispositions or abandonments
or the sale or other disposition of any Equity Interests of any Person in each
case other than in the ordinary course of business, as determined in good faith
by the Borrower, shall be excluded,

 

(g)         the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,

 

(h)         any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

 

(i)          any non-cash compensation charge or expense, including any such
charge or expense arising from the grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs or any other equity-based compensation shall be excluded, and any cash
charges associated with the rollover, acceleration or payout of Equity Interests
by management of the Borrower or any of its direct or indirect parents in
connection with the Transactions, shall be excluded,

 

(j)          any expenses, charges or losses that are covered by indemnification
or other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 day period), shall be
excluded,

 

(k)          to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded,

 

(l)          any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement on Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded,

 

 -21- 

 

 

(m)         the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of Borrower or is merged into or consolidated
with Borrower or any of its Subsidiaries or that Person’s assets are acquired by
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.09),

 

(n)          solely for the purpose of determining the Cumulative Credit
pursuant to clause (b) of the definition thereof, the income of any Restricted
Subsidiary of Borrower that is not a Guarantor to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Restricted Subsidiary (which
has not been waived) shall be excluded, except (solely to the extent permitted
to be paid) to the extent of the amount of dividends or other distributions
actually paid to Borrower or any of its Restricted Subsidiaries that are
Guarantors by such Person during such period in accordance with such documents
and regulations.

 

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition constituting an
Investment permitted under this Agreement consummated prior to or after the
Closing Date, or the amortization or write-off of any amounts thereof For the
avoidance of doubt, Consolidated Net Income shall be calculated, including pro
forma adjustments, in accordance with Section 1.09.

 

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary minus the aggregate amount
of cash and Cash Equivalents (other than Restricted Cash), in each case,
included on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p) and Section 7.01(q), clauses (i) and (ii) of
Section 7.01(r), and Section 7.01(hh) (to the extent related to Indebtedness
incurred under Section 7.03(s) (to the extent the Obligations are secured by
such cash and Cash Equivalents)); provided that Consolidated Secured Net Debt
shall not include Indebtedness in respect of (i) letters of credit, except to
the extent of unreimbursed amounts thereunder; provided that any unreimbursed
amount under commercial letters of credit shall not be counted as Consolidated
Secured Net Debt until 3 Business Days after such amount is drawn and (ii)
Unrestricted Subsidiaries; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Secured Net
Debt.

 

 -22- 

 

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, Attributable
Indebtedness, and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Cash Equivalents (other
than Restricted Cash), in each case, included on the consolidated balance sheet
of the Borrower and the Restricted Subsidiaries as of such date, free and clear
of all Liens (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(p) and Section 7.01(q), clauses (i)
and (ii) of Section 7.01(r), and Section 7.01(hh) (to the extent related to
Indebtedness incurred under Section 7.03(s) (only to the extent such Obligations
are secured by such cash and Cash Equivalents)); provided that Consolidated
Total Net Debt shall not include Indebtedness in respect of (i) letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated Total Net Debt until 3 Business Days after such amount is drawn
and (ii) Unrestricted Subsidiaries; it being understood, for the avoidance of
doubt, that obligations under Swap Contracts do not constitute Consolidated
Total Net Debt.

 

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following: (a) the making of a Loan and (b)
an L/C Credit Extension.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)          $5060,000,000, plus

 

(b)          the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

(c)          the cumulative amount of cash and Cash Equivalent proceeds from (i)
the sale of Qualified Equity Interests of Holdings or Equity Interests of any
direct or indirect parent of Holdings after the Closing Date and on or prior to
such time (including upon exercise of warrants or options) (other than Excluded
Contributions or any amount designated as a Cure Amount or used for Equity
Funded Employee Plan Costs or proceeds used pursuant to clause (A) of Section
7.06(f)) which proceeds have been contributed as common equity to the capital of
the Borrower and (ii) the Qualified Equity Interests of Holdings (or Equity
Interests of any direct or indirect parent of Holdings) (other than Excluded
Contributions or any amount designated as a Cure Amount or used for Equity
Funded Employee Plan Costs) issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Obligations) of the
Borrower or any Restricted Subsidiary of the Borrower owed to a Person other
than a Loan Party or a Restricted Subsidiary of a Loan Party not previously
applied for a purpose (including a Cure Amount) other than use in the Cumulative
Credit, plus

 

 -23- 

 

 

(d)          100% of the aggregate amount of contributions to the common capital
of the Borrower received in cash and Cash Equivalents after the Closing Date
(other than Excluded Contributions or any amount designated as a Cure Amount or
used for Equity Funded Employee Plan Costs), plus

 

(e)          100% of the aggregate amount received by the Borrower or any
Restricted Subsidiary of the Borrower in cash and Cash Equivalents from:

 

(A)         the sale (other than to Holdings, the Borrower or any such
Restricted Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or
any minority Investments, or

 

(B)         any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or

 

(C)         any interest, returns of principal, repayments and similar payments
by such Unrestricted Subsidiary or received in respect of any minority
Investments;

 

provided that in the case of clauses (A), (B), and (C), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or
7.02(n)(y), plus

 

(f)          in the event any Unrestricted Subsidiary has been re-designated as
a Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Sections 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or
7.02(n)(y), plus

 

(g)          an amount equal to any returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received by the Borrower
or any Restricted Subsidiary in respect of any Investments made pursuant to
Section 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y), minus

 

(h)          any amount of the Cumulative Credit used to make Investments
pursuant to Sections 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y) after the
Closing Date and prior to such time, minus

 

(i)          any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(f)(A) or 7.06(g) after the Closing Date
and prior to such time, minus

 

(j)          any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closing Date and prior to such time.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Closing Date and prior to such date.

 

 -24- 

 

 

“Cure Amount” has the meaning set forth in Section 8.04(a).

 

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

 

“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments).

 

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is past due and unpaid), (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) deferred revenue and (f) any
Revolving Credit Exposure or Revolving Credit Loans.

 

“DDA Control Agreement” has the meaning provided in Section 6.19(d)(ii)(B).

 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Protective Advances, L/C Obligations or Swing Line
Loans, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

 -25- 

 

 

“DenTek” shall have the meaning assigned to such term in Amendment No. 5

 

“DenTek Acquisition” shall have the meaning assigned to such term in Amendment
No. 5.

 

“DenTek Acquisition Period” shall mean the period commencing upon the Amendment
No. 5 Effective Date and terminating upon the earliest of (i) the date that is
60 calendar days following the Amendment No. 5 Effective Date, (ii) the date
upon which a field examination (and, if required by the Administrative Agent, an
appraisal) with respect to the Accounts and Inventory of the DenTek Business
(subject to satisfaction of the Collateral and Guarantee Requirement with
respect to such Accounts and Inventory) have been completed to the satisfaction
of the Administrative Agent and such Accounts and Inventory have, in accordance
with the terms set forth herein, been included in the Borrowing Base, including
the establishment of Reserves with respect thereto as may be required in the
Administrative Agent’s Permitted Discretion, (iii) the date following the
Amendment No. 5 Effective Date upon which the Borrower or Holdings shall have
received net proceeds from an offering of debt securities of Borrower or
Holdings and (iv) February 12, 2016, if the DenTek Acquisition shall not have
occurred on or prior to February 12, 2016.

 

“DenTek Business” shall have the meaning assigned to such term in Amendment No.
5.

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable.

 

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.

 

“Dilution Reserve” means, at any date, the product of (a) the excess (if
positive) of (i) the applicable Dilution Ratio minus (ii) 5.0% multiplied by (b)
the Eligible Accounts of the Borrower and the Subsidiary Guarantors on such
date.

 

“Discharge of Fixed Asset Obligations” has the meaning assigned to such term in
the Term Loan Intercreditor Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and other than as a result of
a change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the termination
of all outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

 

 -26- 

 

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“Documentation Agent” means RBC Capital Markets, in its capacity as
documentation agent under this Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Amount” means with respect to any L/C Obligation (or any risk
participation therein), the amount thereof.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” means, at any time, the Accounts of the Borrower or any
Subsidiary Guarantor which in accordance with the terms hereof are eligible as
the basis for any Credit Extension hereunder. Eligible Accounts shall not
include any Account:

 

 -27- 

 

 



(a)          which is not subject to a first priority perfected security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties);

 

(b)          which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, (ii) a Permitted
Lien and (iii) Liens permitted hereunder pursuant to Section 7.01(hh);

 

(c)          (i) which is unpaid more than 90 days (or, in the case of customers
that are covered under the Coface Insurance Policy, 120 days) after the date of
the original invoice therefor or more than 60 days after the original due date,
or (ii) which has been written off the books of the Borrower or any Subsidiary
Guarantor or otherwise designated as uncollectible;

 

(d)          which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible under
clause (c) above;

 

(e)          which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Borrower or any Subsidiary Guarantor exceeds (x) in the case of Wal-Mart Stores,
Inc. and its Affiliates (i) to the extent such Account Debtor has an Investment
Grade Rating at such time, 40%, (ii) to the extent such Account Debtor has a
Speculative Grade Rating but not an Investment Grade Rating at such time, 35.0%
and (iii) to the extent such Account Debtor does not have a Speculative Grade
Rating at such time, 30.0% and (y) in the case of all other Account Debtors, (i)
to the extent such Account Debtor has an Investment Grade Rating at such time,
20% and (ii) to the extent such Account Debtor does not have an Investment Grade
Rating at such time, 10%, in each case of clauses (x) and (y) of the aggregate
amount of Eligible Accounts of the Borrower or such Subsidiary Guarantor but
only to the extent of such excess over the applicable threshold;

 

(f)          except as otherwise agreed by the Administrative Agent, with
respect to which any covenant, representation, or warranty contained in this
Agreement or in the Security Agreement has been breached or is not true in any
material respect;

 

(g)          which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing, (iv)
is contingent upon the Borrower’s or any Subsidiary Guarantor’s completion of
any further performance, (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis or (vi) relates to payments of interest, but
ineligibility shall be limited to the extent of such payments of interest;

 

(h)          for which (i) the goods giving rise to such Account have not been
shipped to the Account Debtor or (ii) the services giving rise to such Account
have not been performed by the Borrower or the applicable Subsidiary Guarantor
or if such Account was invoiced more than once (but ineligibility shall be
limited to the extent of such additional invoices), unless, (A) in the case of
clause (h)(i) preceding, the Account Debtor on such Account has instructed the
Borrower or the applicable Subsidiary Guarantor in writing to deliver such goods
to a designated area at or near the Borrower’s or the applicable Subsidiary
Guarantor’s facility or otherwise store such goods for the account of such
Account Debtor and has agreed, pursuant to the terms of the quotation or
purchase order for such Account or by separate agreement, that such delivery or
storage constitutes delivery of such goods by the Borrower, in any such case in
form and substance reasonably satisfactory to the Administrative Agent;

 

 -28- 

 

 

(i)          which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up or voluntary or involuntary case under any Debtor Relief Laws unless
the Administrative Agent shall have determined in its sole discretion to include
such Accounts, (iv) admitted in writing its inability to pay its debts as they
become due, (v) become insolvent or (vi) ceased operation of its business;

 

(j)          which is owed by any Account Debtor which has sold all or
substantially all of its assets;

 

(k)          which is owed by an Account Debtor which (i) does not maintain an
office in the U.S. or Canada (other than Quebec) or (ii) is not organized under
applicable law of the U.S., any state of the U.S. or the District of Columbia,
Canada or any province or other political subdivision of Canada (other than
Quebec) unless, in either case, such Account is backed by a letter of credit
reasonably acceptable to the Administrative Agent which is in the possession of,
has been assigned to and is directly drawable by the Administrative Agent, and
so long as, in the case of any Accounts located in Canada, the Borrower or the
Subsidiary Guarantor holding such Account shall have (notwithstanding any other
limitations in the Loan Documents) entered into or filed any Canadian
documentation reasonably deemed necessary by the Administrative Agent in order
to perfect its security interest in such Account or to enable the Administrative
Agent to promptly foreclose thereon (in accordance with customary practice for
lenders under similar facilities in Canada);

 

(l)           except as otherwise agreed by the Administrative Agent, which is
owed in any currency other than U.S. dollars;

 

(m)          which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a letter of credit reasonably acceptable
to the Administrative Agent which is in the possession of and directly drawable
by the Administrative Agent or (ii) the government of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s reasonable satisfaction;

 

(n)          which is owed by (i) any employee, officer, director, agent or
direct stockholder of the Borrower or any Subsidiary Guarantor or (ii) any other
Affiliate of the Borrower or any Subsidiary Guarantor;

 

(o)          which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which the Borrower or any Subsidiary Guarantor is indebted, but only
to the extent of such indebtedness or is subject to any security, deposit,
progress payment, advance payment or deposit, retainage or other similar advance
made by or for the benefit of an Account Debtor, in each case to the extent
thereof;

 

(p)          which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

 

(q)          which is evidenced by any promissory note, chattel paper, or
instrument;

 

 -29- 

 

 

(r)          with respect to which the Borrower or any Subsidiary Guarantor has
made any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and the Borrower or such Subsidiary Guarantor
created a new receivable for the unpaid portion of such Account;

 

(s)          which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Canadian,
provincial, Federal, state or local, but only to the extent such failure to
comply would excuse the Account Debtor from payment with respect to such
Account;

 

(t)          which is for goods that have been sold under a purchase order or
pursuant to the terms of a written contract or other written agreement,
understanding or instrument that indicates or purports that any Person other
than the Borrower or a Subsidiary Guarantor has an ownership interest in such
goods, or which indicates any party other than the Borrower or a Subsidiary
Guarantor as payee or remittance party;

 

(u)         which was created on cash on delivery terms; or

 

(v)         which the Administrative Agent in its Permitted Discretion otherwise
determines to be ineligible, using standards of eligibility substantially
consistent with those used to calculate the Borrowing Base in the Borrowing Base
Certificate delivered on the Closing Date.

 

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower or the applicable Subsidiary
Guarantor may be obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Borrower or such Subsidiary Guarantor to reduce the amount of such Account.

 

Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective three (3) Business Days after delivery of
written notice thereof to the Borrower and the Lenders (during which time the
Administrative Agent shall be available to discuss any such proposed changes
with the Borrower during normal business hours upon reasonable notice); provided
that circumstances, conditions, events or contingencies arising on or prior to
the Closing Date of which the Administrative Agent had actual knowledge on or
prior to the Closing Date shall not be the basis for any increased
restrictiveness unless the Administrative Agent had established such increased
restrictiveness on the Closing Date, or such circumstances, conditions, events
or contingencies shall have changed in a manner adverse in any material respect
to the interests of the Administrative Agent or the Lenders since the Closing
Date.

 

In addition to the foregoing limitations, at no time shall the face value of
Accounts that would otherwise constitute Eligible Accounts of Account Debtors
that either (A) are organized under the laws of Canada (or any province or other
political subdivision thereof) or (B) have an office in Canada (or any province
or political subdivision thereof) but not the United States, when combined with
any Inventory (valued at the lower of cost or market value, determined on a
first-in-first-out basis) located in Canada that would otherwise constitute
Eligible Inventory, exceed, solely for the purposes of determining Eligible
Accounts, $15,000,000, and, for the avoidance of doubt, no such Accounts shall
constitute Eligible Accounts until the requirements of clause (k) of this
definition shall have been complied with.

 

 -30- 

 

 

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

 

“Eligible Inventory” means, at any time, the Inventory of the Borrower or any
Subsidiary Guarantor which in accordance with the terms hereof is eligible as
the basis for any Credit Extension hereunder. Eligible Inventory shall not
include any Inventory:

 

(a)          which is not subject to a first priority perfected Lien in favor of
the Administrative Agent (for the benefit of the Secured Parties);

 

(b)          which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, (ii) a Permitted
Lien and (iii) Liens permitted hereunder pursuant to Section 7.01(hh);

 

(c)          which is, in the Administrative Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, unfit for sale or unacceptable due
to age, type, category and/or quantity;

 

(d)          except as otherwise agreed by the Administrative Agent, with
respect to which any covenant, representation, or warranty contained in this
Agreement or the Security Agreement has been breached or is not true in any
material respect and which does not conform in any material respect to all
standards imposed by any Governmental Authority;

 

(e)          in which any Person other than the Borrower or a Subsidiary
Guarantor shall (i) have any direct or indirect ownership, interest or title to
such Inventory or (ii) be indicated on any purchase order or invoice with
respect to such Inventory as having an interest therein;

 

(f)          which constitutes spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold goods, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business;

 

(g)          which is not located in the U.S. or Canada (so long as, in the case
of any Inventory located in Canada, the Borrower or the Subsidiary Guarantor
holding such Inventory shall have (notwithstanding any other limitations in the
Loan Documents) entered into or filed any Canadian documentation reasonably
deemed necessary by the Administrative Agent in order to perfect its security
interest in such Inventory or to enable the Administrative Agent to promptly
foreclose thereon (in accordance with customary practice for lenders under
similar facilities in Canada)) or is in transit with a common carrier from
vendors and suppliers; provided that up to $7,500,000 of Inventory in transit of
the Borrower and the Subsidiary Guarantors from vendors and suppliers may be
included as eligible pursuant to this clause (g) so long as (i) the
Administrative Agent shall have received (1) a true and correct copy of the bill
of lading and other shipping documents for such Inventory, (2) evidence of
satisfactory casualty insurance naming the Administrative Agent as loss payee
and otherwise covering such risks as the Administrative Agent may reasonably
request and (3) if the bill of lading is (A) non-negotiable and the inventory is
in transit within the United States, a duly executed Collateral Access Agreement
from the applicable customs broker for such Inventory or (B) negotiable,
confirmation that the bill is issued in the name of the Borrower and consigned
to the order of the Administrative Agent, and an acceptable agreement has been
executed with the Borrower’s customs broker, in which the customs broker agrees
that it holds the negotiable bill as agent for the Administrative Agent and has
granted the Administrative Agent access to the Inventory and (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier;

 

 -31- 

 

 

(h)          which is located in any location leased by the Borrower or a
Subsidiary Guarantor unless (A) the lessor has delivered to the Administrative
Agent a Collateral Access Agreement or (B) an Inventory Reserve for up to three
(3) months rent due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion (which Reserve shall be
reversed if a subsequent Collateral Access Agreement has been received by the
Administrative Agent);

 

(i)          which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document (other than bills of lading to the extent permitted by clause (g)
above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Inventory Reserve
for up to three (3) months rent or other charges due with respect to such
warehouseman or bailee has been established by the Administrative Agent in its
Permitted Discretion (which Reserve shall be reversed if a subsequent Collateral
Access Agreement has been received by the Administrative Agent);

 

(j)          which is being processed offsite at a third party location or
outside processor or is in-transit to or from said third party location or
outside processor;

 

(k)         which is a discontinued product or component thereof;

 

(l)          which is the subject of a consignment by the Borrower or any
Subsidiary Guarantor as consignor, unless (i) a protective UCC-1 financing
statement has been properly filed against the consignee and (ii) there is a
written agreement acknowledging that such Inventory is held on consignment, that
the Borrower or such Subsidiary Guarantor retains title to such Inventory, that
no Lien arising by, through or under such consignee has attached or will attach
to such Inventory and requiring consignee to segregate the consigned Inventory
from the consignee’s other personal or movable property and having such other
terms as the Administrative Agent may require for consigned Inventory in its
Permitted Discretion;

 

(m)          which contains or bears any intellectual property rights licensed
to the Borrower or any Subsidiary Guarantor unless the Administrative Agent is
satisfied that the Administrative Agent may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, or (iii) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory in the ordinary course under the current licensing agreement;

 

(n)          which is not reflected in a current perpetual inventory report of
the Borrower or any Subsidiary Guarantor (unless such Inventory is reflected in
a report to the Administrative Agent as “in transit” Inventory);

 

(o)          which is located at a facility where less than $100,000 of
Inventory (valued at the lower of cost or market value, determined on a
first-in-first-out basis) of the Borrower and the Subsidiary Guarantors then
exists; or

 

(p)          for which reclamation rights have been asserted by the seller.

 

 -32- 

 

 

Standards of eligibility may be made more restrictive from time to time (and
such increased restrictiveness subsequently reversed in whole or in part) solely
by the Administrative Agent in the exercise of its Permitted Discretion, with
any such changes to be effective three (3) Business Days after delivery of
written notice thereof to the Borrower and the Lenders (during which time the
Administrative Agent shall be available to discuss any such proposed changes
with the Borrower during normal business hours upon reasonable notice); provided
that circumstances, conditions, events or contingencies arising on or prior to
the Closing Date of which the Administrative Agent had actual knowledge on or
prior to the Closing Date shall not be the basis for any increased
restrictiveness unless the Administrative Agent had established such increased
restrictiveness on the Closing Date or such circumstances, conditions, events or
contingencies shall have changed in a manner adverse in any material respect to
the interests of the Administrative Agent or the Lenders since the Closing Date.

 

In addition to the foregoing limitations, at no time shall any Inventory (valued
at the lower of cost or market value, determined on a first-in-first-out basis)
located in Canada that would otherwise constitute Eligible Inventory, when
combined with the face value of Accounts that would otherwise constitute
Eligible Accounts of Account Debtors that either (A) are organized under the
laws of Canada (or any province or other political subdivision thereof) or (B)
have an office in Canada (or any province or political subdivision thereof) but
not the United States, exceed, solely for the purpose of calculating Eligible
Inventory, $15,000,000, and, for the avoidance of doubt, no such Inventory shall
constitute Eligible Inventory until the requirements of clause (g) of this
definition shall have been complied with.

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower or Equity Interests of any direct or indirect
parent of the Borrower (other than amounts designated as Excluded Contributions,
any amount designated as a Cure Amount or any amount used in the Cumulative
Credit).

 

 -33- 

 

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for,
and that could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code, whether or not waived, (h) a failure by a
Loan Party, any Restricted Subsidiary or any ERISA Affiliate to make a required
contribution to a Multiemployer Plan; (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party or any
Restricted Subsidiary; or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due under Section 4007 of ERISA, upon a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Rate” means:

 

(a)          for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to (i) the ICE Benchmark Administration Limited LIBOR
Rate (“ICE LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Citi and with a
term equivalent to such Interest Period would be offered by Citi’s London Branch
to major banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

 -34- 

 

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) ICE LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Citi’s London Branch to major banks in the London interbank Eurodollar market at
their request at the date and time of determination.

 

Notwithstanding the foregoing, in no event shall the Eurocurrency Rate be less
than 0.00% per annum.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Availability” means, at any time, an amount equal to the Line Cap minus
the Total Outstandings.

 

“Excess Cash Flow” means, for any period, an amount equal to:

 

(a)          the sum, without duplication, of

 

(i)          Consolidated Net Income for such period,

 

(ii)         an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

 

(iii)        decreases in Consolidated Working Capital and long-term accounts
receivable (outside of the ordinary course of business) for such period (other
than any such decreases arising from acquisitions or dispositions (outside of
the ordinary course of business) by the Borrower and its Restricted Subsidiaries
completed during such period),

 

(iv)        an amount equal to the aggregate net non-cash loss on Dispositions
by the Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,

 

 -35- 

 

 

(v)         expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such period pursuant to clause (b)(xi), (xii) or
(xiii) below,

 

(vi)        cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, and

 

(vii)       cash receipts in respect of Swap Contracts during such period to the
extent not already reflected in Consolidated Net Income for such period, minus

 

(b)          the sum, without duplication, of

 

(i)          an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, and cash charges included in clauses
(a) through (m) of the definition of Consolidated Net Income,

 

(ii)         without duplication of amounts deducted pursuant to clause (xi)
below in prior periods, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
Internally Generated Cash and were not made by utilizing the Cumulative Retained
Excess Cash Flow Amount,

 

(iii)        the aggregate amount of all principal payments of Indebtedness of
the Borrower or its Restricted Subsidiaries to the extent financed with
Internally Generated Cash) (including (A) the principal component of payments in
respect of Capitalized Leases and (B) the amount of any scheduled amortization
repayment of loans under the Term Loan Credit Agreement and any mandatory
prepayment of loans pursuant to the Term Loan Credit Agreement to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (W) all
other prepayments of loans under the Term Loan Credit Agreement (other than
prepayments referred to in clause (B) above) during such period, (X) all
prepayments of Revolving Credit Loans and Swing Line Loans, (Y) all prepayments
in respect of any other revolving credit facility, except to the extent there is
an equivalent permanent reduction in commitments thereunder and (Z) payments of
any Junior Financing made during such period except to the extent permitted to
be paid pursuant to Section 7.13(a),)),

 

(iv)        an amount equal to the aggregate net non-cash gain on Dispositions
by the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)         increases in Consolidated Working Capital and long-term accounts
receivable for such period (other than any such increases arising from
acquisitions or dispositions by the Borrower and its Restricted Subsidiaries
during such period),

 

(vi)        cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income and to the extent financed with Internally Generated Cash,

 

 -36- 

 

 

(vii)       without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Investments and acquisitions made in
cash during such period pursuant to Section 7.02 (other than Section 7.02(a),
(c), (h), (l), (q), (r), (s) or (t)) to the extent that such Investments and
acquisitions were financed with Internally Generated Cash and were not made by
utilizing the Cumulative Retained Excess Cash Flow Amount,

 

(viii)      the amount of Restricted Payments paid during such period pursuant
to Section 7.06(f), (g)(x), (h) and (j) to the extent such Restricted Payments
were financed with Internally Generated Cash,

 

(ix)         to the extent not otherwise decreasing Consolidated Net Income in
such Excess Cash Flow Period, the aggregate amount of expenditures actually made
by the Borrower and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period,

 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness,

 

(xi)         without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions constituting Investments permitted under this Agreement, Capital
Expenditures, Capitalized Software Expenditures or acquisitions of intellectual
property to the extent expected to be consummated or made, plus any
restructuring cash expenses, pension payments or tax contingency payments that
have been added to Excess Cash Flow pursuant to clause (a)(ii) above that will
be required to be made, in each case during the period of four consecutive
fiscal quarters of the Borrower following the end of such period; provided that
to the extent the aggregate amount of Internally Generated Cash not utilizing
the Cumulative Retained Excess Cash Flow Amount actually utilized to finance
such acquisitions, Capital Expenditures, Capitalized Software Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

 

(xii)        the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period,

 

(xiii)       cash expenditures in respect of Swap Contracts during such period
to the extent not deducted in arriving at such Consolidated Net Income, and

 

(xiv)      any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset (so long as any such amortization or expense
in such future period is added back to Excess Cash Flow in such future period).

 

 -37- 

 

 

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
and including the fiscal year ending March 31, 2013 but in all cases for
purposes of calculating the Cumulative Retained Excess Cash Flow Amount shall
only include such fiscal years for which financial statements and a Compliance
Certificate have been delivered in accordance with Sections 6.01(a) and 6.02(a)
and for which any prepayments under the Term Loan Credit Agreement (if any)
required due to Excess Cash Flow have been made (it being understood that the
Retained Percentage of Excess Cash Flow for any Excess Cash Flow Period shall be
included in the Cumulative Retained Excess Cash Flow Amount regardless of
whether a prepayment is required by the Term Loan Credit Agreement).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters), (ii)
motor vehicles and other assets subject to certificates of title, (iii)
commercial tort claims, (iv) licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Administrative Agent may not validly possess a security interest therein under
applicable Laws (including, without limitation, rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition, (v) any particular asset or right under contract, if the pledge
thereof or the security interest therein (A) is prohibited by applicable Law
other than to the extent such prohibition is rendered ineffective under the UCC
or other applicable Law notwithstanding such prohibition or (B) to the extent
and for as long as it would violate the terms of any written agreement, license
or lease with respect to such asset (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or would give rise to a
termination right pursuant to any “change of control” or other similar provision
under such written agreement, license or lease (except to the extent such
provision is overridden by the UCC or other applicable Laws), in each case, (a)
excluding any such written agreement that relates to Permitted Ratio Debt and
(b) only to the extent that such limitation on such pledge or security interest
is otherwise permitted under Section 7.09, (vi) Margin Stock and Equity
Interests in any Person other than wholly owned Restricted Subsidiaries (but
excluding Excluded Pledged Subsidiaries and Subsidiaries that are not Material
Subsidiaries), (vii) any permitted agreement, lease, license or property subject
to a purchase money security interest or other similar arrangement to the extent
the pledges thereof and security interests therein are prohibited by such
permitted agreement, lease, license or purchase money arrangement, other than
proceeds and receivables thereof, except to the extent the pledge of such
permitted agreement, lease, license or property is expressly deemed effective
under the Uniform Commercial Code or other applicable Law or principle of equity
notwithstanding such prohibition, (viii) the creation or perfection of pledges
of, or security interests in, any property or asset that would result in
material adverse tax consequences to Holdings, the Borrower or any of its
Restricted Subsidiaries, as reasonably determined by the Borrower in
consultation with the Administrative Agent, (ix) letter of credit rights, except
to the extent constituting support obligations for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a UCC financing statement), (x) cash and Cash
Equivalents (other than (A) proceeds of Collateral as to which perfection of the
security interest in such proceeds is accomplished solely by the filing of a UCC
financing statement and (B) as set forth in the second succeeding parenthetical
phrase), deposit and other bank and securities accounts (including securities
entitlements and related assets) (in each case, other than the Blocked Accounts
or other accounts subject to a control agreement in accordance with Section
3.03(g) of the Security Agreement and proceeds of Collateral held in such
accounts) and any other assets requiring perfection through control agreements
or by “control” (other than in respect of certificated Equity Interests in the
Borrower and in wholly owned Restricted Subsidiaries that are Material
Subsidiaries, which Equity Interests are otherwise required to be pledged), (xi)
any intent-to-use trademark application prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal Law , (xii) the
Bonine Assets (as defined in the FTC Order and (xiii) particular assets if and
for so long as, in the reasonable judgment of the Administrative Agent in
consultation with the Borrower, the cost of creating or perfecting such pledges
or security interests in such assets or obtaining title insurance, surveys,
abstracts or appraisals in respect of such assets exceed the practical benefits
to be obtained by the Lenders therefrom; provided, however, that Excluded Assets
shall not include any Proceeds, substitutions or replacements of any Excluded
Assets referred to in clause (i) through (xiii) (unless such Proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (i) through (xiii)). Notwithstanding the foregoing, in no
event shall any asset securing any Indebtedness incurred pursuant to Section
7.03(s) or 7.03(x) be an Excluded Asset.

 

 -38- 

 

 

“Excluded Contribution” means the amount of capital contributions to the
Borrower or net proceeds from the sale or issuance of Qualified Equity Interests
of the Borrower (or issuances of debt securities that have been converted into
or exchanged for any such Equity Interests) (other than any amount designated as
a Cure Amount or used for Equity Funded Employee Plan Costs) and designated by
the Borrower to the Administrative Agent as an Excluded Contribution on the date
such capital contributions are made or such Equity Interests are sold or issued.

 

“Excluded Deposit Account” means any DDA (i) used exclusively for payroll,
payroll taxes, employee benefits or similar disbursements and (ii) with an
average monthly balance of less than $250,000, not to exceed $1,000,000 in the
aggregate at any time for all DDAs that are Excluded Deposit Accounts pursuant
to this clause (ii).

 

“Excluded Pledged Subsidiary” means (a) any Subsidiary for which the pledge of
its Equity Interests is prohibited by applicable Law or by Contractual
Obligations (excluding any Contractual Obligations that relates to Permitted
Ratio Debt) existing on the Closing Date (or, in the case of a newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) or for which governmental (including regulatory) consent,
approval, license or authorization would be required, (b) any other Subsidiary
with respect to which, in the judgment of the Borrower and the Administrative
Agent, the burden or cost or other consequences of the pledge of its Equity
Interests shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (c) any not-for-profit Subsidiaries, and (d) any Subsidiary
for which the pledge of its Equity Interests would result in any material
adverse tax consequences for Holdings, the Borrower or any of its Restricted
Subsidiaries, as reasonably determined by the Borrower, in consultation with the
Administrative Agent. Notwithstanding the foregoing, in no event shall any
Subsidiary that is an obligor under any Indebtedness incurred pursuant to
Section 7.03(s) or 7.03(x) be an Excluded Pledged Subsidiary.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization, (c) any
other Subsidiary with respect to which, in the judgment of the Borrower and the
Administrative Agent, the burden or cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (d) any Foreign Subsidiary, (e) any
non-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any
Subsidiaries that are captive insurance companies, (h) any direct or indirect
Domestic Subsidiary that has no material assets other than Equity Interests
(including any Indebtedness treated as equity for U.S. federal income tax
purposes) of one or more Foreign Subsidiaries that are CFCs, (i) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary that
is a CFC and (j) any Subsidiary with respect to which the provision of a
Guarantee of the Obligations would result in any material adverse tax
consequences for Holdings, the Borrower or any of its Restricted Subsidiaries,
as reasonably determined by the Borrower, in consultation with the
Administrative Agent. Notwithstanding the foregoing, in no event shall any
Subsidiary that is an obligor under any Indebtedness incurred pursuant to
Section 7.03(s) or 7.03(x) be an Excluded Subsidiary.

 

 -39- 

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (for the avoidance of doubt, giving effect to all
provisions of the Loan Documents at the time of such Guarantee or the grant of
such security interest) at the time the Guarantee of such Loan Party or a grant
by such Loan Party of a security interest, would otherwise have become effective
with respect to such Swap Obligation but for such Loan Party’s failure to
constitute an “eligible contract participant” at such time.”. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

 

“Existing Notes” means the $250,000,000 in aggregate principal amount of the
8.25% senior notes due 2018 issued pursuant to the Existing Notes Indenture and
outstanding on the Closing Date.

 

“Existing Notes Indenture” means the Indenture for the Existing Notes, dated as
of March 24, 2010, between the Borrower and U.S. Bank National Association, as
trustee, as in effect on the Closing Date and as amended, modified,
supplemented, replaced or refinanced to the extent not prohibited by this
Agreement.

 

“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).

 

“Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

 

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).

 

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).

 

“Extension” means the establishment of a Revolvinger Extension Series by
amending a Loan pursuant to Section 2.16 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning provided in Section 2.16(d).

 

“Extension Election” has the meaning provided in Section 2.16(c).

 

 -40- 

 

 

“Facility” means the Revolving Credit Facility, a given Class of Incremental
Revolving Credit Commitments, or a given Revolver Extension Series of Extended
Revolving Credit Commitments, as the context may require.

 

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version thereof that is substantively comparable and not materially
more onerous to comply with, and any current or future Treasury Regulations or
other administrative guidance promulgated thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent; provided further that in no event shall the Federal Funds Rate be deemed
less than zero.

 

“Fee Letter” means the Fee Letter, dated as of December 20, 2011, among Holdings
and the Arrangers.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Fitch” means Fitch Ratings, Ltd., a division of Fitch, Inc., or any successor
by merger or consolidation to its business.

 

“Fixed Asset Administrative Agents” has the meaning assigned to such term in the
Term Loan Intercreditor Agreement.

 

“Fixed Asset Obligations” has the meaning assigned to such term in the Term Loan
Intercreditor Agreement.

 

“Fixed Asset Priority Collateral” has the meaning assigned to such term in the
Term Loan Intercreditor Agreement.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign IP Subsidiary” means one or more wholly owned Subsidiaries of any Loan
Party (a) that is incorporated in Ireland, Switzerland or other jurisdictions
reasonably acceptable to the Administrative Agent, (b) whose Equity Interests
shall be pledged to the Administrative Agent to the extent required pursuant to
Section 6.11 and (c)(i) whose Organization Documents do not prevent or otherwise
limit, and whose jurisdiction of organization and applicable Law do not prevent
or otherwise limit, the granting of Liens to the Administrative Agent on 65% of
the Equity Interests of such wholly owned Subsidiaries, foreclosure under such
Liens or any other exercise of remedies similar to the remedies set forth in the
Collateral Documents in respect of capital stock and (ii) whose Organization
Documents do not prevent or otherwise limit (except to the extent required by
applicable Law), any payment by any wholly owned Subsidiary to any Loan Party
(whether directly or indirectly through any wholly owned Subsidiary).

 

 -41- 

 

 

“Foreign IP Transfer” means the transfer to one or more Foreign IP Subsidiaries
of (a) any intellectual property to the extent registered in any jurisdiction
other than the United States or any State thereof or the District of Columbia or
(b) any unregistered intellectual property and all rights under manufacturing,
distribution and other contracts, in each case to the extent such intellectual
property and rights are used in or otherwise related to the development,
marketing, manufacturing, packaging, handling, distribution or sale of products
sold only outside of the United States.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“FTC Order” means that certain FTC Decision and Order governing the scope,
nature and extent and requirements of that certain Asset Purchase Agreement,
dated as of August 14, 2014, by and between Medtech Products Inc. and the Buyer
(as defined therein).

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that, notwithstanding anything to the contrary
contained herein or in the definition of “Capitalized Lease”, in the event of
any change in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS) requiring all leases to be capitalized, only
those leases (assuming for purposes hereof that such leases were in existence on
the date hereof) that would constitute Capitalized Leases in conformity with
GAAP on the date hereof shall be considered Capitalized Leases, and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith.

 

 -42- 

 

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

“Guarantor” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Restricted Subsidiary that shall
have become a Guarantor pursuant to Section 6.11. For avoidance of doubt, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor, Loan Party and Subsidiary Guarantor hereunder for all
purposes.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

 

 -43- 

 

 

“Hedge Bank” has the meaning set forth in the definition of ABL Pari Passu Hedge
Agreement.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

 

“Incremental Commitment Request” has the meaning set forth in Section 2.14(a).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

 

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

 

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

 

“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business, (ii) any earn-out obligation until
such obligation is not paid after becoming due and payable and (iii) accruals
for payroll and other liabilities accrued in the ordinary course);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)          all Attributable Indebtedness;

 

(g)          all obligations of such Person in respect of Disqualified Equity
Interests;

 

 -44- 

 

 

(h)          if and to the extent that the foregoing would constitute
indebtedness or a liability in accordance with GAAP; and

 

(i)          to the extent not otherwise included above, all Guarantees of such
Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt and (B) in the
case of the Borrower and its Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it in lieu of net
income Taxes, imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising solely from
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments under, and/or
enforcing, any Loan Document, (ii) any Taxes (other than Taxes described in
clause (i) above) imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any other connection between such Lender or
Agent and such jurisdiction other than any connections arising solely from
executing, delivering, being a party to, engaging in any transactions pursuant
to, performing its obligations under, receiving payments under, and/or
enforcing, any Loan Document, (iii) any Taxes attributable to the failure of
such Agent or Lender to deliver the documentation required to be delivered
pursuant to Section 3.01(d), (iv) any branch profits Taxes imposed by the United
States under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in clause (ii), (v) in the case of a Lender (other than
an assignee pursuant to a request by Borrower under Section 3.07(a)), any U.S.
federal withholding Tax that is imposed pursuant to any Law in effect at the
time the Lender becomes a party to this Agreement, or designates a new Lending
Office, except to the extent such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts or indemnification payments from the
Borrower or Guarantor with respect to such withholding Tax pursuant to
Section 3.01, and (vi) any U.S. federal taxes imposed under FATCA.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Information” has the meaning set forth in Section 10.08.

 

 -45- 

 

 

“Insight” means Insight Pharmaceuticals Corporation.

 

“Insight Acquisition” means the acquisition of the Business (as defined in the
Insight Acquisition Agreement (as in effect on April 25, 2014)) pursuant to the
terms of the Insight Acquisition Agreement).

 

“Insight Acquisition Agreement” means that certain Stock Purchase Agreement,
dated as of April 25, 2014 (as amended, supplemented or modified from time to
time), by and among Medtech Products Inc., Insight and the other parties listed
on the signature pages thereto.

 

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the applicable Maturity
Date.

 

“Internally Generated Cash” means, with respect to any Person, cash funds of
such Person and its Restricted Subsidiaries not constituting (x) proceeds of the
issuance of (or contributions in respect of) Equity Interests of such Person,
(y) proceeds of the incurrence of Indebtedness (other than the incurrence of
Revolving Credit Loans or extensions of credit under any other revolving credit
or similar facility) by such Person or any of its Restricted Subsidiaries or (z)
proceeds of Dispositions and Casualty Events.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for slow moving Inventory, intercompany profits and
Inventory shrinkage and Permitted Liens on any Eligible Inventory ranking prior
to the Liens of the Administrative Agent for the benefit of the Secured Parties)
with respect to the Inventory of the Borrower or any Subsidiary Guarantor. The
Administrative Agent may, from time to time, in its Permitted Discretion, adjust
Inventory Reserves used in computing the Borrowing Base upon not less than three
(3) Business Day’s prior written notice to the Borrower (during which period the
Administrative Agent shall be available to discuss any such proposed adjustments
with the Borrower during normal business hours upon reasonable notice).

 

 -46- 

 

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns to the Borrower or a Restricted Subsidiary in
respect of such Investment.

 

“Investment Grade Rating” shall mean with respect to any Person, such Person has
at least the minimum rating indicated below from two out of the three ratings
agencies named below:

 

Ratings Agency Minimum Rating     S&P BBB- (stable)     Moody’s Baa3 (stable)  
  Fitch BBB- (stable)

 

“IP Rights” has the meaning set forth in Section 5.15.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Junior Financing” has the meaning set forth in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Revolving Credit Commitment, or any
Extended Revolving Credit Commitment, in each case as extended in accordance
with this Agreement from time to time; provided that in each case, in
determining the Latest Maturity Date, clause (i)(y) of the definition of
Maturity Date will be disregarded.

 

 -47- 

 

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Citi and any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.07(j), in each case, in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.11. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect for the applicable Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

 -48- 

 

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $25,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Line Cap” means, at any time, an amount equal to lesser of (i) the Aggregate
Commitments at such time and (ii) the Borrowing Base at such time.

 

“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Revolving Credit Loan or a Swing Line Loan (it being understood
and agreed that PermittedProtective Advances shall be deemed to be Loans for all
purposes hereunder).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) any Incremental Amendment (including, for the
avoidance of doubt, each of the amendments referenced on the cover hereto) or
Extension Amendment, (v) each Letter of Credit Application, (vi) the
Confidential Disclosure Letter and (vii) amendments and joinders to this
Agreement.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) material adverse effect on the ability of
the Loan Parties (taken as a whole) to fully and timely perform any of their
payment obligations under any Loan Document to which the Borrower or any of the
Loan Parties is a party; or (c) material adverse effect on the rights and
remedies available to the Lenders or the Administrative Agent under any Loan
Document.

 

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such Test Period, then the
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter or Test Period are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.11
applicable to such Subsidiary.

 

 -49- 

 

 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses (a)
or (b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, then the Borrower shall, not later than forty-five (45) days
after the date by which financial statements for such quarter or Test Period are
required to be delivered pursuant to this Agreement (or such longer period as
the Administrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more of such Foreign Subsidiaries
as “Material Foreign Subsidiaries” to the extent required such that the
foregoing condition ceases to be true and (ii) comply with the provisions of the
definition of “Collateral and Guarantee Requirement.”

 

“Material Indebtedness” any Indebtedness of any Loan Party or any Restricted
Subsidiary that has an aggregate principal amount greater than or equal to the
Threshold Amount$100,000,000.

 

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $5,000,000 (at the Closing Date or, with respect to real property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

“Maturity Date” means (i) with respect to the Revolving Credit Facility, the
earlier of (x) the fifth anniversary of the Amendment No. 46 Effective Date and
(y) the Springing Maturity Date, (ii) with respect to any tranche of Extended
Revolving Credit Commitments, the final maturity date as specified in the
applicable Revolver Extension Request accepted by the respective Lender or
Lenders; and (iii) with respect to any Incremental Revolving Loans or
Incremental Revolving Credit Commitments, the final maturity date as specified
in the applicable Incremental Amendment; provided that, in each case, if such
day is not a Business Day, the Maturity Date shall be the Business Day
immediately succeeding such day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Minimum Availability Period” means any period after the end of the DenTek
Acquisition Period (a) commencing when Excess Availability for any consecutive
two calendar day period is less than the greater of (i) 10% of the lesser of (A)
Aggregate Commitments and (B) the Borrowing Base and (ii) $1317,500,000 and (b)
ending after Excess Availability is at least the greater of (i) 10.0% of the
lesser of (A) Aggregate Commitments and (B) the Borrowing Base and (ii)
$13,500,000 for a period of 30 consecutive days.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

 -50- 

 

 

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

 

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13, in each case, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the net orderly liquidation value thereof expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined in a manner reasonably acceptable to the Administrative
Agent by an appraiser reasonably acceptable to the Administrative Agent (it
being understood that the Net Orderly Liquidation Value shall be expressed as a
percentage of such Inventory).

 

“Net Proceeds” means:

 

(a)          100% of the cash proceeds actually received by the Borrower or any
of the Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) the
principal amount of any Indebtedness that is secured by a Lien (other than a
Lien that ranks pari passu with or subordinated to the Liens securing the
Obligations) on the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), together with any applicable
premium, penalty, interest and breakage costs, (iii) in the case of any
Disposition or Casualty Event by a non-wholly owned Restricted Subsidiary, the
pro rata portion of the Net Proceeds thereof (calculated without regard to this
clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, (iv) taxes paid or reasonably estimated to be
payable as a result thereof, and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
related to any of the applicable assets and (y) retained by the Borrower or any
of the Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction); provided
that, subject to the restrictions set forth in Sections 7.05(j), if the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s good faith intention to use any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
in the business of the Borrower or its Restricted Subsidiaries or to make
Permitted Acquisitions or any acquisition of all or substantially all the assets
of, or all the Equity Interests (other than directors’ qualifying shares) in, a
Person or division or line of business of a Person (or any subsequent investment
made in a Person, division or line of business previously acquired), in each
case within 12 months of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 12 month period
but within such 12-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within the later of such 12-month period and 180 days from the entry into such
contractual commitment, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this
proviso); provided, further, that no proceeds realized in a single transaction
or series of related transactions shall constitute Net Proceeds unless (x) such
proceeds shall exceed $15,00017,500,000 or (y) the aggregate net proceeds
exceeds $3035,000,000 in any fiscal year (and thereafter only net cash proceeds
in excess of such amount shall constitute Net Proceeds under this clause (a)),
and

 

 -51- 

 

 

(b)          100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of
all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

 

“Nominal Shares” means (a) for any Foreign Subsidiary, nominal issuances of
Equity Interests in an aggregate amount not to exceed 0.5% of the Equity
Interests of such Foreign Subsidiary on a fully-diluted basis and (b) in any
case, director’s qualifying shares, in each case to the extent such issuances
are required by applicable Law.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“non-Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

 

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Revolving Credit Note or a Swing Line Note, as the context may
require.

 

“Notice of Intent to Cure” has the meaning set forth in Section 8.04.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (y)
obligations of the Borrower or any Restricted Subsidiary arising under any ABL
Secured Hedge Agreement or any ABL Secured Treasury Services Agreement. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Restricted Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
fees, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party. Notwithstanding anything herein to the
contrary, in no circumstances shall Excluded Swap Obligations constitute
Obligations.

 

 -52- 

 

 

“OID” means original issue discount.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans, Swing
Line Loans and Protective Advances on any date, the outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing), Swing Line Loans and Protective Advances, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the outstanding Dollar Amount thereof on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes thereto as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

 

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

 -53- 

 

 

“Payment Condition” means, with respect to any action taken pursuant to Section
6.14, Section 7.02(i), 7.02(n)(y), 7.06(g)(y) or 7.13(a) (in the case of Section
7.13, to the extent using the Cumulative Credit) or 7.03(s), immediately after
giving effect to such action, (I) Excess Availability is (and was for the period
of 30 days immediately preceding such action) no less than the greater of (A)
$2330,625,000 (but with respect to any action taken pursuant to 7.06(g)(y),
$2735,000,000) and (B) 17.5% (but with respect to any action taken pursuant to
7.06(g)(y), 20%) of the lesser of (i) Aggregate Commitments and (ii) the
Borrowing Base or (II) (x) Excess Availability is (and was for the period of 30
days immediately preceding such action) no less than the greater of (A)
$1621,875,000 (but with respect to any action taken pursuant to 7.06(g)(y),
$2026,250,000) and (B) 12.5% (but with respect to any action taken pursuant to
7.06(g)(y), 15%) of the lesser of (i) Aggregate Commitments and (ii) the
Borrowing Base and (y) the Consolidated Fixed Charge Coverage Ratio for the most
recently ended Test Period at the end of which financial statements were
required to be delivered hereunder calculated on a Pro Forma Basis is greater
than or equal to 1.00 to 1.00.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Administrative
Agent, as the same shall be supplemented from time to time.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

 

“Permitted Discretion” means the Administrative Agent’s commercially reasonable
judgment, exercised in good faith in accordance with its customary business
practices for asset-based lending transactions reasonably comparable to the
credit facility hereunder; provided that any standard of eligibility or reserve
established or modified by the Administrative Agent shall have a reasonable
relationship to circumstances, conditions, events or contingencies which are the
basis for such standard of eligibility or reserve, as reasonably determined,
without duplication, by the Administrative Agent in good faith.

 

“Permitted Liens” means each Lien permitted under Section 7.01(a), (c), (d),
(e), (f), (g), (h), (i), (j), (k), (n), (q), (r), (t), (y) or (ee).

 

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary, provided that immediately after giving Pro Forma Effect thereto and
to the use of the proceeds thereof, (i) no Event of Default shall be continuing
or result therefrom, (ii) the Payment Condition shall be satisfied, (iii) the
Total Leverage Ratio is no greater than 5.85:1.00,6.00:1.00 (but, in the event
that Indebtedness is being incurred in reliance on clause (iv) of this
definition at substantially the same time that Indebtedness is being incurred
pursuant to clause (iii) of this definition, when calculating the Total Leverage
Ratio for purposes of this clause (iii) to determine the permissibility of the
incurrence of such Indebtedness pursuant to this clause (iii) at such time, it
is understood and agreed that any Indebtedness so incurred at such time pursuant
to clause (iv) of this definition shall be excluded from Consolidated Total Net
Debt), (iv) if such Indebtedness is secured, the aggregate principal amount of
such Indebtedness incurred after the September 2014 Amendment Closing Date shall
not exceed $2350,000,000 minus the aggregate amount of all Incremental Revolving
Credit Commitments incurred pursuant to Section 2.14(d) hereof minus the
aggregate amount of all incremental commitments or loans that shall have become
effective under the Term Loan Credit Agreement after the September 2014
Amendment Closing Date, (v) such Indebtedness does not mature prior to the date
that is ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (vi) [reserved], (vii) such Indebtedness shall have
terms and conditions (other than pricing, rate floors, discounts, fees, premiums
and optional prepayment or redemption provisions) that are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Term Loan Credit Agreement (as in effect on the Closing Date), (viii) if
such Indebtedness is incurred or guaranteed on a secured basis by a Loan Party,
such Indebtedness is subject to the Term Loan Intercreditor Agreement and
(ix) any such Indebtedness incurred or guaranteed by a Restricted Subsidiary
that is not a Loan Party, together with any Indebtedness incurred or guaranteed
by a Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(g),
does not exceed in the aggregate at any time outstanding the greater of
$5065,000,000 and 2.00% of Total Assets, in each case determined at the time of
incurrence; provided that a certificate of the Borrower as to the satisfaction
of the conditions described in clause (vii) above delivered at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of such clause (vii), shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees).

 

 -54- 

 

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (e) notwithstanding anything contained in Section
7.03(c), such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

 -55- 

 

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 6.01(d).

 

“Pledged Debt” has the meaning set forth in the Security Agreement.

 

“Pledged Equity” has the meaning set forth in the Security Agreement.

 

“Proceeding” has the meaning set forth in Section 10.05.

 

“Proceeds” has the meaning set forth in Section 9-102(a)(64) of the UCC.

 

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(c).

 

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

 

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(c).

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

“Projections” has the meaning set forth in Section 6.01(c).

 

“Protective Advances” has the meaning set forth in Section 2.18(a).

 

“Public Lender” has the meaning set forth in Section 6.01(d).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party with total assets exceeding $10,000,000 or that qualifies at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or otherwise held by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

 -56- 

 

 

“Refinancing” means the prepayment of all indebtedness under that certain Credit
Agreement, dated as of March 24, 2010 (as amended, restated, supplemented, or
modified from time to time prior to the Closing Date), among the Borrower,
Holdings, Bank of America, N.A., as administrative agent and collateral agent,
the lenders party thereto, and the other agents party thereto, shall have been
paid in full, and all commitments, security interests and guaranties in
connection therewith shall have been terminated and released.

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

 

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Revolving Credit Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

 

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (b) the aggregate unused Commitments
under such Facility; provided that the unused Commitments of, and the portion of
the Total Outstandings under such Facility held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
the Required Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

 -57- 

 

 

“Reserves” means any and all reserves (including, without limitation, Account
Reserves and Inventory Reserves) which the Administrative Agent deems necessary,
in its Permitted Discretion, to maintain (including, without limitation,
reserves for liabilities secured by Liens on Collateral included in the
Borrowing Base, which Liens are senior to the Administrative Agent’s Liens,
reserves for rent at locations leased by the Borrower or any Subsidiary
Guarantor and for consignee’s, warehousemen’s and bailee’s charges (unless a
Collateral Access Agreement shall be in effect with respect to the subject
property) and provided that such reserves for any such location shall not exceed
the amount advanced against Eligible Inventory located at such location,
reserves for ABL Pari Passu Hedge Agreements, reserves for ABL Pari Passu
Treasury Services Agreements) with respect to the Collateral of the Borrower or
any Subsidiary Guarantor. The Administrative Agent may, from time to time, in
its Permitted Discretion, (x) other than with respect to reserves for ABL Pari
Passu Hedge Agreements and ABL Pari Passu Treasury Services Agreements, adjust
Reserves upon not less than three (3) Business Days’ prior written notice to the
Borrower (during which period the Administrative Agent shall be available to
discuss any such proposed adjustments with the Borrower during normal business
hours upon reasonable notice) and (y) with respect to reserves for ABL Pari
Passu Hedge Agreements and ABL Pari Passu Treasury Services Agreements, adjust
Reserves upon same-day notice to the Borrower.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer or other similar officer
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

 

“Revolver Extension Request” has the meaning provided in Section 2.16(b).

 

“Revolver Extension Series” has the meaning provided in Section 2.16(b).

 

 -58- 

 

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in Section 1.01A of the Confidential
Disclosure Letter under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Revolving Credit Commitments of all Revolving Credit Lenders shall be
$50175,000,000 on the ClosingAmendment No. 6 Effective Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.

 

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the Dollar Amount of the L/C Obligations and the
Swing Line Obligations and Protective Advances at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

 

“Revolving Credit Loan” has the meaning set forth in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, Cash Management Banks and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05.

 

 -59- 

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means an ABL Security Agreement substantially in the form
of Exhibit F.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Seller” has the meaning specified in the preliminary statements to this
Agreement.

 

“Senior Notes” means the $250,000,000 in aggregate principal amount of the
Borrower’s 8.125% senior unsecured notes due 2020 and any Registered Equivalent
Notes having substantially identical terms and issued pursuant to the Senior
Notes Indenture in exchange for the initial, unregistered senior unsecured
notes.

 

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
January 31, 2012, between the Borrower and U.S. Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

 

“September 2014 Amendment Closing Date” means September 3, 2014, the date on
which all conditions precedent set forth in Section 3 of Amendment No. 3 are
satisfied.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.11 hereof).

 

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i),
5.02(b)(iii), 5.03 (to the extent related to consents or approvals under
Organization Documents of any Loan Party or under any material Law), 5.04, 5.12,
5.16, 5.17, 5.18 and 5.19 (subject, in the case of Section 5.19, to the proviso
at the end of Section 4.01(a)).

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment, Incremental Revolving Credit Commitment or
Incremental Revolving Loan that by the terms of this Agreement requires such
test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”

 

 -60- 

 

 

“Speculative Grade Rating” shall mean with respect to any Person, such Person
has at least the minimum rating indicated below from two out of the three
ratings agencies named below:

 

Ratings Agency Minimum Rating     S&P BB- (stable)     Moody’s Ba3 (stable)    
Fitch BB- (stable)

 

“Split Brands” means the Debrox and Gly-Oxide brands.

 

“Split Brands Acquisition” has the meaning specified in the preliminary
statements to this Agreement.

 

“Split Brands Acquisition Agreement” has the meaning specified in the
preliminary statements to this Agreement.

 

“Split Brands Cutoff Date” means July 31, 2012.

 

“Springing Maturity Date” means 91 days prior to the date of any scheduled
repayment of Material Indebtedness. (as such date of scheduled repayment of such
Material Indebtedness may be accelerated or otherwise moved to an earlier date
as a result of any Indebtedness (other than such Material Indebtdness) not being
repaid or refinanced).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Company” has the meaning specified in Section 7.04(d).

 

“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Commitments aggregating more than 66⅔% of the Aggregate
Commitments, or if the Commitments have been terminated, Lenders (other than
Defaulting Lenders) whose percentage of the Outstanding Amount of all Revolving
Credit Loans, Swing Line Loans and all L/C Obligations (with the aggregate
Dollar Amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) aggregate more than 66⅔% of such Outstanding
Amount.

 

 -61- 

 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

“Swing Line Lender” means Citi, in its capacity as provider of Swing Line Loans
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

 

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

 -62- 

 

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means Morgan Stanley Senior Funding, Inc., in its capacity
as syndication agent.

 

“Tax Group” has the meaning specified in Section 7.06(h)(iii).

 

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

 

“Term Agent” means Citibank, N.A., in its capacity as administrative agent under
the Term Loan Credit Agreement Documentation, or any successor administrative
agent or collateral agent under the Term Loan Credit Agreement Documentation.

 

“Term Loan Credit Agreement” means that certain credit agreement dated as of the
Closing Date, among Holdings, the Borrower, the Subsidiary Guarantors party
thereto, the lenders party thereto and the Term Agent, as the same may be
amended, restated, modified, supplemented, extended, renewed, refunded, replaced
or refinanced from time to time in one or more agreements (in each case with the
same or new lenders, institutional investors or agents), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the Term Loan Intercreditor Agreement.

 

“Term Loan Credit Agreement Documentation” means the Term Loan Credit Agreement
and all security agreements, guarantees, pledge agreements and other agreements
or instruments executed in connection therewith.

 

“Term Loan Facility Indebtedness” means (i) Indebtedness of Holdings, the
Borrower or any Restricted Subsidiary outstanding under the Term Loan Credit
Agreement Documentation and (ii) any Swap Contract permitted pursuant to Article
VII hereof that is entered into by and between the Borrower or any Restricted
Subsidiary and any Person that is a lender under the Term Loan Credit Agreement
or an Affiliate of a lender under the Term Loan Credit Agreement at the time
such Swap Contract is entered into.

 

“Term Loan Intercreditor Agreement” means that certain Intercreditor Agreement
substantially in the form of Exhibit L hereof, dated as of the date hereof,
among the administrative agent under the Term Loan Credit Agreement, the
Administrative Agent on behalf of the Secured Parties, and the Loan Parties, as
amended and in effect from time to time.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.

 

“Threshold Amount” means $35,00042,500,000.

 

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Pro Forma Financial Statements.

 

 -63- 

 

 

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of their respective Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions), this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.

 

“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the issuance of the
Senior Notes, (c) the funding of the term loans under the Term Loan Credit
Agreement on the Closing Date and the execution and delivery of Loan Documents
to be entered into on the Closing Date, (d) the Refinancing and (e) the payment
of Transaction Expenses.

 

“Transferred Guarantor” has the meaning specified in Section 11.09.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date.

 

“Unused Commitment” means, on any day, (a) the then Aggregate Commitments minus
(b) the sum of (i) the principal amount of Loans of the Borrower then
outstanding and (ii) the then L/C Obligations.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Weekly Reporting Period” means any period after the end of the DenTek
Acquisition Period beginning on the date that is five (5) Business Days
following the date when the Excess Availability is less than the greater of (x)
12.5% of the lesser of (i) Aggregate Commitments and (ii) the Borrowing Base and
(y) $1621,875,000 and ending on the date that is five (5) Business Days
following the date when the Excess Availability is equal to or greater than the
greater of (x) 12.5% of the lesser of (i) Aggregate Commitments and (ii) the
Borrowing Base and (y) $1621,875,000.

 

 -64- 

 

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness; provided that in determining the Weighted Average Life to
Maturity of the Revolving Credit Facility, clause (i)(y) of the definition of
Maturity Date shall be disregarded.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Winter 2017 Refinancing” means the prepayment of all amounts outstanding under
(i) that certain Amended and Restated Loan and Security Agreement, dated as of
December 15, 2015, by and among C.B. Fleet Company, Incorporated, as borrower,
C.B. Fleet, LLC, as holdings, the other loan parties party thereto, the lenders
and financial institutions party thereto and GCI Capital Markets LLC, as agent,
(ii) that certain Amended and Restated Note Purchase and Guarantee Agreement,
dated as of December 15, 2015 with respect to the notes due December 15, 2022,
by and among C.B. Fleet Company, Incorporated, as issuer, C.B. Fleet, LLC, as
holdings, the other guarantors party thereto and the purchasers named in the
purchaser schedule attached thereto and (iii) that certain Amended and Restated
Note Purchase Agreement, dated as of December 15, 2015 with respect to the notes
due December 15, 2023, by and among C.B. Fleet HoldCo, LLC, a Delaware limited
liability company, as issuer and the purchasers named in the purchaser schedule
attached thereto, and, in the case of each of clauses (i) through (iii) all
commitments, security interests and guaranties in connection therewith shall
have been terminated and released.

 

“Winter 2017 Transaction Expenses” means any fees or expenses incurred or paid
by Holdings, the Borrower or any of their respective Subsidiaries in connection
with the Winter 2017 Transactions (including expenses in connection with hedging
transactions), Amendment No. 4 to the Term Loan Credit Agreement and the
transactions contemplated hereby and thereby (including Amendment No. 6 to this
Agreeement).

 

“Winter 2017 Transactions” means, collectively, (a) the C.B. Fleet Acquisition,
(b) the funding of the term loans on the Amendment No. 6 Effective Date and the
execution and delivery of Amendment No. 4 to the Term Loan Credit Agreement,
(c) the execution and delivery by the Borrower and the Subsidiaries party
thereto of Amendment No. 6 to this Agreement, (d) the Winter 2017 Refinancing
and (e) the payment of Winter 2017 Transaction Expenses.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 -65- 

 

 

Section 1.02         Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(c)          Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)          The term “including” is by way of example and not limitation.

 

(e)          The word “or” is not exclusive.

 

(f)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(g)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(h)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

(i)          For purposes of determining compliance with any Section of Article
VII at any time, in the event that any Lien, Investment, Indebtedness (whether
at the time of incurrence or upon application of all or a portion of the
proceeds thereof), Disposition, Restricted Payment, Affiliate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of one
or more than one of the categories of transactions permitted pursuant to any
clause of such Sections, such transaction (or portion thereof) at any time shall
be permitted under one or more of such clauses as determined by the Borrower in
its sole discretion at such time.

 

Section 1.03         Accounting Terms.

 

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.

 

Section 1.04         Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

 -66- 

 

 

Section 1.05         References to Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

Section 1.06         Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.07         Timing of Payment of Performance.

 

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

Section 1.08         Cumulative Credit Transactions.

 

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

Section 1.09         Pro Forma Calculations.

 

(a)          Notwithstanding anything to the contrary herein, financial ratios
and tests, including the Total Leverage Ratio, the Secured Leverage Ratio, the
Consolidated First Lien Net Leverage Ratio and the Consolidated Fixed Charge
Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09; provided that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.09, when calculating the Consolidated First
Lien Net Leverage Ratio, the Total Leverage Ratio and the Consolidated Fixed
Charge Coverage Ratio, each as applicable, for purposes of (i) the definition of
“Applicable ECF Percentage of Excess Cash Flow” and (ii) determining actual
compliance (and not whether the Payment Condition has been satisfied) with
Section 7.11, the events described in this Section 1.09 that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect. In
addition, whenever a financial ratio or test is to be calculated on a pro forma
basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which internal financial statements
of the Borrower are available (as determined in good faith by the Borrower);
provided that, the provisions of this sentence shall not apply for purposes of
calculating the Consolidated First Lien Net Leverage Ratio, the Total Leverage
Ratio and the Consolidated Fixed Charge Coverage Ratio for purposes of the
definition of “Applicable ECF Percentage of Excess Cash Flow” and determining
actual compliance with Section 7.11 (and not for the purpose of determining
whether the Payment Condition has been satisfied), each of which shall be based
on the financial statements delivered pursuant to Section 6.01(a) or (b), as
applicable, for the relevant Test Period.

 

 -67- 

 

 

(b)          For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to clause (d) of this Section 1.09) that have been made
(i) during the applicable Test Period and (ii) if applicable as described in
clause (a) above, subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then such financial ratio or test shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

 

(c)          Whenever pro forma effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions and synergies projected by the Borrower in good faith to be realized
as a result of specified actions taken, committed to be taken or expected to be
taken (calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions and synergies
were realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken (including any savings expected to
result from the elimination of a public target’s compliance costs with public
company requirements) net of the amount of actual benefits realized during such
period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of such financial ratios or tests and during any
subsequent Test Period in which the effects thereof are expected to be realized
relating to such Specified Transaction; provided that (A) such amounts are
reasonably identifiable and factually supportable in the good faith judgment of
the Borrower, (B) such actions have been taken or with respect to which
substantial steps have been taken (in the good faith determination of the
Borrower) within eighteen (18) months after the date of such Specified
Transaction, and (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period; provided that any increase to Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies pursuant to
this Section 1.09(c) shall be subject to the limitation set forth in the proviso
of clause (viii) of the definition of Consolidated EBITDA.

 

(d)          In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period or (ii) subject to clause (a) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period (or the first day of the applicable Test
Period solely in the case of the Consolidated Fixed Charge Coverage Ratio).

 

 -68- 

 

 

(e)          If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of the event for which the calculation of the
Consolidated Fixed Charge Coverage Ratio is made had been the applicable rate
for the entire period (taking into account any hedging obligations applicable to
such Indebtedness); provided, in the case of repayment of any Indebtedness, to
the extent actual interest related thereto was included during all or any
portion of the applicable Test Period, the actual interest may be used for the
applicable portion of such Test Period. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. Interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a London interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Borrower or Restricted Subsidiary may designate.

 

Section 1.10         Currency Generally.

 

For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder). All determinations of
the Dollar-equivalent amount of any amounts denominated in a currency other than
Dollars shall be made by the Administrative Agent acting in its Permitted
Discretion.

 

Section 1.11         Letters of Credit.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Amount of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Amount of the maximum stated amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01         The Loans.

 

(a)          [Reserved].

 

(b)          The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans denominated in Dollars pursuant to Section 2.02 from
its applicable Lending Office (each such loan, a “Revolving Credit Loan”) to the
Borrower from time to time, on any Business Day during the period from the
Closing Date until the Maturity Date, in an aggregate principal amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided that after giving effect to any Revolving Credit Borrowing,
(x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans and Protective
Advances, shall not exceed the lesser of (i) such Lender’s Revolving Credit
Commitment at such time and (ii) such Lender’s Pro Rata Share of the Borrowing
Base at such time and (y) the aggregate outstanding amount of Total Outstandings
shall not exceed the Line Cap at such time. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

 -69- 

 

 

Section 2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Revolving Credit Borrowing, each conversion of Revolving
Credit Loans from one Type to the other, and each continuation of Eurocurrency
Rate Loans shall be made upon the Borrower’s irrevocable notice, to the
Administrative Agent (provided that the notices in respect of the initial Credit
Extensions may be conditioned on the closing of the Acquisition), which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (New York, New York time) (1) three (3) Business
Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans, and (2) on the requested date of any Borrowing of Base Rate Loans;
provided that the notice referred to in subclause (1) above may be delivered no
later than one (1) Business Day prior to the Closing Date in the case of initial
Credit Extensions. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Except as provided in Section 2.14, each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a minimum principal amount of $1,000,000, or a whole multiple of $100,000, in
excess thereof. Except as provided in Section 2.03(c), 2.04(c), 2.14 or 2.18(b),
each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) wire instructions of the
account(s) to which funds are to be disbursed (it being understood, for the
avoidance of doubt, that the amount to be disbursed to any particular account
may be less than the minimum or multiple limitations set forth above so long as
the aggregate amount to be disbursed to all such accounts pursuant to such
Borrowing meets such minimums and multiples). If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fail to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

(b)          Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share or
other applicable share provided for under this Agreement of the applicable Class
of Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

 

 -70- 

 

 

(c)          Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Citi’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)          After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than four (4) Interest Periods in effect; provided that after the
establishment of any new Class of Loans pursuant to an Extension Amendment, the
number of Interest Periods otherwise permitted by this Section 2.02(e) shall
increase by three (3) Interest Periods for each applicable Class so established.

 

(f)          The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

(g)          Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

 -71- 

 

 

Section 2.03         Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)      Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit at sight denominated in Dollars for
the account of the Borrower (provided that any Letter of Credit may be for the
benefit of any Subsidiary of the Borrower) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension and after giving effect thereto, (x) the Revolving Credit
Exposure of any Revolving Credit Lender would exceed such Lender’s Revolving
Credit Commitment, (y) the Total Outstandings would exceed the Line Cap at such
time or (z) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

(ii)     An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

 

(B)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless (1) each Appropriate Lender has approved of such
expiration date or (2) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been cash collateralized;

 

(C)         the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date;

 

 -72- 

 

 

(D)         the issuance of such Letter of Credit would violate any policies of
the L/C Issuer applicable to letters of credit generally; and

 

(E)         any Revolving Credit Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

(iii)        An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:30 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (b) the amount thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or its applicable
Subsidiary) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement times the amount of
such Letter of Credit.

 

 -73- 

 

 

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-extension Notice Date”) in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant L/C Issuer
shall not permit any such extension if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

 

(iv)        Promptly after issuance of any Letter of Credit or any amendment to
a Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
first Business Day immediately following any payment by an L/C Issuer under a
Letter of Credit with notice to the Borrower (each such date, an “Honor Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing in Dollars; provided that if such
reimbursement is not made on the date of drawing, the Borrower shall pay
interest to the relevant L/C Issuer on such amount at the rate applicable to
Base Rate Loans (without duplication of interest payable on L/C Borrowings). The
L/C Issuer shall notify the Borrower of the Dollar Amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice or the
requirement that the Total Outstandings not exceed the Line Cap at such time).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)         Each Appropriate Lender (including any Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i), whether or not the
Total Outstandings exceed the Line Cap at such time before or after such
Borrowing make funds available to the Administrative Agent for the account of
the relevant L/C Issuer in Dollars at the Administrative Agent’s Office for
payments in an amount equal to its Pro Rata Share or other applicable share
provided for under this Agreement of the Unreimbursed Amount not later than 1:00
p.m. on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer.

 

 -74- 

 

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)        Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

 

(v)         Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)          If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share or other applicable share provided for under
this Agreement thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the Dollar Amount received by the Administrative Agent.

 

 -75- 

 

 

(ii)         If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

 

(e)          Obligations Absolute. The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)         any exchange, release or non-perfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

 

(vi)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

 -76- 

 

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

 

(f)          Role of L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)          Cash Collateral. If (i) as of the Letter of Credit Expiration Date
or at any time that the Revolving Credit Commitments are voluntarily terminated,
any Letter of Credit issued to the Borrower may for any reason remain
outstanding and partially or wholly undrawn, (ii) any Event of Default occurs
and is continuing and the Administrative Agent or the Lenders holding a majority
of the Revolving Credit Commitments, as applicable, require the Borrower to Cash
Collateralize the L/C Obligations pursuant to Section 8.02 or (iii) an Event of
Default set forth under Section 8.01(f) occurs and is continuing, the Borrower
shall Cash Collateralize (x) in the case of clause (i), 103% and (y) in the case
of clauses (ii) and (iii), 100%, in each case of the then Outstanding Amount of
all of its L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 P.M.,
New York City time, on (x) in the case of the immediately preceding clauses (i)
through (iii), (1) the Business Day that the Borrower receives notice thereof,
if such notice is received on such day prior to 12:00 Noon, New York City time,
or (2) if clause (1) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice and (y) in the case of
the immediately preceding clause (iii), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Revolving Credit Lenders of the applicable Facility, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

 -77- 

 



 



(h)          Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender for the applicable
Revolving Credit Facility in accordance with its Pro Rata Share or other
applicable share provided for under this Agreement a Letter of Credit fee for
each Letter of Credit issued pursuant to this Agreement equal to the Applicable
Rate times the daily maximum amount then available to be drawn under such Letter
of Credit (whether or not such maximum Dollar Amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit); provided, however, any Letter of Credit
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it to any Loan
Party equal to 0.125% per annum (or such other lower amount as may be mutually
agreed by the Borrower and the applicable L/C Issuer) of the maximum Dollar
Amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit) or
such lesser fee as may be agreed with such L/C Issuer. Such fronting fees shall
be computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable in Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account with respect to each Letter of Credit issued to the
Loan Parties the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

 

(j)          Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in this Agreement or any Letter of Credit
Application, in the event of any conflict between the terms hereof and the terms
of any Letter of Credit Application, the terms hereof shall control.

 

(k)          Addition of an L/C Issuer. A Revolving Credit Lender reasonably
acceptable to the Borrower and the Administrative Agent may become an additional
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Revolving Credit Lender. The Administrative Agent
shall notify the Revolving Credit Lenders of any such additional L/C Issuer.

 

(l)           [Reserved.]

 

(m)          Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed solely with the L/C Issuer.

 

 -78- 

 

 

(n)          Letter of Credit Reports. For so long as any Letter of Credit
issued by an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit M, appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

 

(o)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

Section 2.04         Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, Citi, in its capacity as Swing Line Lender agrees to make loans in
Dollars to the Borrower (each such loan, a “Swing Line Loan”), from time to time
on any Business Day during the period beginning on the Business Day after the
Closing Date and until the Maturity Date of the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share or other applicable share provided for under
this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure (plus
the amount of any Protective Advances) shall not exceed the Line Cap at such
time and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender (other than the relevant Swing Line Lender), plus such Lender’s Pro
Rata Share or other applicable share provided for under this Agreement of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all Swing Line Loans shall not exceed the lesser of (x) such Lender’s
Revolving Credit Commitment then in effect and (y) such Lender’s Pro Rata Share
of the Borrowing Base then in effect; provided, further, that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date and shall specify (i) the amount to be
borrowed, which shall be a minimum of $250,000 (and any amount in excess of
$250,000 shall be an integral multiple of $100,000) and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the relevant Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice (by telephone or
in writing), the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, such Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the relevant Swing Line Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless the
Swing Line Lender has entered into arrangements reasonably satisfactory to it
and the Borrower to eliminate the Swing Line Lender’s Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

 

 -79- 

 

 

(c)          Refinancing of Swing Line Loans.

 

(i)      The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount of
Swing Line Loans of the Borrower then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The relevant Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share or other applicable share provided for under
this Agreement of the amount specified in such Committed Loan Notice available
to the Administrative Agent in Same Day Funds for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan, as applicable, to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error.

 

 -80- 

 

 

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay the applicable Swing Line Loans, together with interest as
provided herein.

 

(d)          Repayment of Participations.

 

(i)      At any time after any Revolving Credit Lender has purchased and funded
a risk participation in a Swing Line Loan, if the relevant Swing Line Lender
receives any payment on account of such Swing Line Loan, such Swing Line Lender
will distribute to such Lender its Pro Rata Share or other applicable share
provided for under this Agreement of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
such Swing Line Lender.

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of a Swing Line Lender.

 

(e)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

(f)          Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

(g)          Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “non-Expiring Credit Commitment” and collectively, the
“non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Commencing with the maturity
date of any tranche of Revolving Credit Commitments, the sublimit for Swing Line
Loans shall be agreed solely with the Swing Line Lender.

 

 -81- 

 

 

Section 2.05         Prepayments.

 

(a)          Optional.

 

(i)      The Borrower may, upon notice to the Administrative Agent by the
Borrower, at any time or from time to time voluntarily prepay any Class or
Classes of Revolving Credit Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (New York City time) (A) three (3) Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (B) on the date
of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a minimum principal amount of $1,000,000, or a whole multiple of
$100,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a minimum principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share provided for under this Agreement.

 

(ii)     The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

 

 -82- 

 

 

(b)          Mandatory.

 

(i)      If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans, Protective Advances and L/C Obligations at any time
exceeds the Line Cap then in effect, the Borrower shall, within three (3)
Business Days, prepay Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds the Line Cap.

 

(ii)     Except during the continuance of a Cash Dominion Period and except as
otherwise provided in Section 6.19(f) or Section 8.03, any Net Proceeds and
other payments received by the Administrative Agent shall be applied as the
Borrower shall direct the Administrative Agent in writing. Notwithstanding the
foregoing, on each Business Day during any Cash Dominion Period, the
Administrative Agent shall apply all funds credited to the Concentration Account
the previous Business Day (whether or not immediately available) first to prepay
any Protective Advances that may be outstanding, second to prepay any Swing Line
Loans outstanding, third to prepay any Revolving Credit Loans and fourth to Cash
Collateralize outstanding L/C Obligations at one hundred three percent (103%).

 

(c)      Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a Eurocurrency Rate Loan on a date prior to the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

 

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in
their sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement.

 

Section 2.06         Termination or Reduction of Commitments.

 

(a)          Optional. The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Day prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000, or any whole multiple of $1,000,000 in excess
thereof or, if less, the entire amount thereof and (iii) if, after giving effect
to any reduction of the Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. Except as provided
above, the amount of any such Commitment reduction shall not be applied to the
Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise specified
by the Borrower. Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of any Commitments if such termination would
have resulted from a refinancing of all of the applicable Facility, which
refinancing shall not be consummated or otherwise shall be delayed.

 

 -83- 

 

 

(b)          Mandatory. The Revolving Credit Commitment of each Revolving Credit
Lender shall automatically and permanently terminate on the Maturity Date.

 

(c)          Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Letter of Credit Sublimit or
the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

Section 2.07         Repayment of Loans.

 

(a)          [Reserved].

 

(b)          Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for the Revolving Credit Facility the aggregate principal amount
of all Revolving Credit Loans under such Facility outstanding on such date.

 

(c)          Swing Line Loans. The Borrower shall repay the aggregate principal
amount of its Swing Line Loans on the earlier to occur of (i) the date five (5)
Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Credit Facility.

 

(d)          The Borrower shall repay to the Administrative Agent the
then-unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent.

 

Section 2.08         Interest.

 

(a)          Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan (other than a Swing Line Loan) shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate, for such Interest Period plus the Applicable Rate; (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans.

 

(b)          During the continuance of a Default under Section 8.01(a), the
Borrower shall pay interest on past due amounts owing by it hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; provided that no interest at
the Default Rate shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Accrued and unpaid interest on such
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

 -84- 

 

 

Section 2.09         Fees.

 

In addition to certain fees described in Sections 2.03(h) and (i):

 

(a)          Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share or other applicable share provided for under
this Agreement, a commitment fee equal to the Commitment Fee Rate times the
actual daily amount by which the aggregate Revolving Credit Commitment for the
applicable Facility exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans for such Facility and (B) the Outstanding Amount of L/C Obligations
for such Facility; provided that any commitment fee accrued with respect to any
of the Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided, further, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fee on each
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date during the
first full fiscal quarter to occur after the Closing Date, and on the Maturity
Date for the Revolving Credit Facility. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Commitment Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Commitment Fee Rate separately for each period during such quarter that such
Commitment Fee Rate was in effect.

 

(b)          Other Fees. The Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

Section 2.10         Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

Section 2.11         Evidence of Indebtedness.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and evidenced by one or
more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

 -85- 

 

 

(b)          In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

Section 2.12         Payments Generally.

 

(a)          All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share provided for under this Agreement) of such payment in like funds as
received by wire transfer to such Lender’s applicable Lending Office. All
payments received by the Administrative Agent after 2:00 p.m., shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

 

(b)          If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

 -86- 

 

 

(c)          Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

 

(i)          if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)          The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

 -87- 

 

 

(g)          Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

Section 2.13         Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal or interest on account of the Loans made by
it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of any principal or interest on such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or (B)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant permitted
hereunder. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

 -88- 

 

 

Section 2.14         Incremental Credit Extensions.

 

(a)          Incremental Commitments. The Borrower may at any time or from time
to time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Commitment Request”), request one or more increases in the amount
of the Revolving Credit Commitments (a “Revolving Commitment Increase”) or the
establishment of one or more new revolving credit commitments (any such new
commitments, collectively with any Revolving Commitment Increases, the
“Incremental Revolving Credit Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

 

(b)          Incremental Loans. Any Incremental Revolving Credit Commitments
effected through the establishment of one or more new revolving credit
commitments made on an Incremental Facility Closing Date shall be designated a
separate Class of Incremental Revolving Credit Commitments for all purposes of
this Agreement. On any Incremental Facility Closing Date on which any
Incremental Revolving Credit Commitments of any Class are effected through the
establishment of one or more new revolving credit commitments (including through
any Revolving Commitment Increase), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Revolving Credit Lender of
such Class shall make its Commitment available to the Borrower (when borrowed,
an “Incremental Revolving Loan”) in an amount equal to its Incremental Revolving
Credit Commitment of such Class and (ii) each Incremental Revolving Credit
Lender of such Class shall become a Lender hereunder with respect to the
Incremental Revolving Credit Commitments of such Class and the Incremental
Revolving Loans of such Class made pursuant thereto.

 

(c)          Incremental Commitment Request. Each Incremental Commitment Request
from the Borrower pursuant to this Section 2.14 shall set forth the requested
amount and proposed terms of the relevant Incremental Revolving Credit
Commitments. Incremental Revolving Credit Commitments may be provided by any
existing Lender (but each existing Lender will not have an obligation to make
any Incremental Revolving Credit Commitment, nor will the Borrower have any
obligation to approach any existing lenders to provide any Incremental Revolving
Credit Commitment) or by any other bank or other financial institution (any such
other bank or other financial institution being called an “Additional Lender”)
(each such existing Lender or Additional Lender providing such, an “Incremental
Revolving Credit Lender”); provided that the Administrative Agent, each Swing
Line Lender and each L/C Issuer shall have consented (not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s providing such
Revolving Commitment Increases to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender.

 

(d)          Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Revolving Credit Commitments
thereunder, shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions:

 

(i)      no Default or Event of Default shall exist after giving effect to such
Incremental Revolving Credit Commitments and Incremental Revolving Loans made
pursuant thereto on the Incremental Facility Closing Date;

 

(ii)     after giving effect to such Incremental Revolving Credit Commitments,
the conditions of Section 4.02(i) shall be satisfied (it being understood that
all references to “the date of such Credit Extension” or similar language in
such Section 4.02(i) shall be deemed to refer to the effective date of such
Incremental Amendment); provided that for purposes of satisfying Section
4.02(i), only the Specified Representations shall be required to be true and
correct to the extent the proceeds of such Incremental Revolving Loans are used
to consummate a Permitted Acquisition;

 

 -89- 

 

 

(iii)    [reserved];

 

(iv)    each Incremental Revolving Credit Commitment shall be in an aggregate
principal amount that is not less than $7,500,000 and, if greater than
$7,500,000, shall be in an increment of $1,000,000 (provided that such amount
may be less than $7,500,000 if such amount represents all remaining availability
under the limit set forth in the next sentence); and

 

(v)     the aggregate amount of the Incremental Revolving Credit Commitments
incurred after the September 2014 Amendment ClosingNo. 6 Effective Date, shall
not exceed $100,000,000.

 

(e)          Required Terms. The terms, provisions and documentation of the
Incremental Revolving Loans and Incremental Revolving Credit Commitments, as the
case may be, of any Class shall be as agreed between the Borrower and the
applicable Incremental Revolving Credit Lenders providing such Incremental
Revolving Credit Commitments, and except as otherwise set forth herein, to the
extent not identical to the Revolving Credit Commitments existing on the
Incremental Facility Closing Date, shall be reasonably satisfactory to
Administrative Agent. In any event:

 

(i)      the Incremental Revolving Credit Commitments and Incremental Revolving
Loans shall be identical to the Revolving Credit Commitments and the Revolving
Credit Loans, other than as set forth in Section 2.14(e)(ii); provided that
notwithstanding anything to the contrary in this Section 2.14 or otherwise:

 

(A)         any such Incremental Revolving Credit Commitments or Incremental
Revolving Loans shall (x) rank pari passu in right of payment and of security
with and (y) have the same Guarantees as, the Revolving Credit Loans,

 

(B)         any such Incremental Revolving Credit Commitments or Incremental
Revolving Loans shall require no scheduled amortization or mandatory commitment
reduction prior to the Maturity Date for the existing Revolving Credit
Commitments,

 

(C)         the borrowing and repayment (except for (1) payments of interest and
fees at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

 

(D)         subject to the provisions of Sections 2.03(m) and 2.04(g) to the
extent dealing with Swing Line Loans and Letters of Credit which mature or
expire after a maturity date when there exists Incremental Revolving Credit
Commitments with a longer maturity date, all Swing Line Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments on the
Incremental Facility Closing Date (and except as provided in Section 2.03(m) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),

 

 -90- 

 

 

(E)         permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than pro rata basis as compared to any
other Class with a later maturity date than such Class,

 

(F)         assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the Incremental Facility Closing Date,
and

 

(G)         any Incremental Revolving Credit Commitments may constitute a
separate Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date; provided at no time shall there be Revolving
Credit Commitments hereunder (including Incremental Revolving Credit
Commitments, any original Revolving Credit Commitments and Extended Revolving
Credit Commitments) which have more than four (4) different Maturity Dates.

 

(H)         For the avoidance of doubt, all Incremental Revolving Credit
Commitments shall be effectuated under the Loan Documents and the Administrative
Agent shall be the sole administrative agent and collateral agent therefor.

 

(ii)     the All-In Yield applicable to the Incremental Revolving Credit
Commitments of each Class shall be determined by the Borrower and the applicable
new Lenders and shall be set forth in each applicable Incremental Amendment;
provided, however, that with respect to any Loans made under Incremental
Revolving Credit Commitments, the All-In Yield applicable to such Incremental
Revolving Credit Commitments shall not be greater than the applicable All-In
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to outstanding Revolving Credit
Commitments, as applicable, plus 50 basis points per annum unless the Applicable
Rate with respect to the Revolving Credit Commitments is increased so as to
cause the then applicable All-In Yield under this Agreement on each outstanding
Class of Revolving Credit Commitments to equal the All-In Yield then applicable
to the Incremental Revolving Loans, as applicable, minus 50 basis points.

 

(f)          Incremental Amendment. Commitments in respect of Incremental
Revolving Credit Commitment shall become Commitments (or in the case of an
Incremental Revolving Credit Commitment to be provided by an existing Revolving
Credit Lender, an increase in such Lender’s applicable Revolving Credit
Commitment), under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Incremental Revolving Credit Lender providing
such Commitments and the Administrative Agent. The Incremental Amendment may,
without the consent of any other Loan Party, Agent or Lender, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14. The Borrower will use
the proceeds of the Incremental Revolving Credit Commitments for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Revolving Credit Commitments, unless it so agrees.

 

(g)          Reallocation of Revolving Credit Exposure. Upon any Incremental
Facility Closing Date on which Incremental Revolving Credit Commitments are
effected through an increase in the Revolving Credit Commitments pursuant to
this Section 2.14, (i) each of the Revolving Credit Lenders shall assign to each
of the Incremental Revolving Credit Lenders, and each of the Incremental
Revolving Credit Lenders shall purchase from each of the Revolving Credit
Lenders, at the principal amount thereof, such interests in the Incremental
Revolving Credit Loans outstanding on such Incremental Facility Closing Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Credit Loans will be held by existing Revolving
Credit Lenders and Incremental Revolving Credit Lenders ratably in accordance
with their Revolving Credit Commitments after giving effect to the addition of
such Incremental Revolving Credit Commitments to the Revolving Credit
Commitments, (ii) each Incremental Revolving Credit Commitment shall be deemed
for all purposes a Revolving Credit Commitment and each Loan made thereunder
shall be deemed, for all purposes, a Revolving Credit Loan and (iii) each
Incremental Revolving Credit Lender shall become a Lender with respect to the
Incremental Revolving Credit Commitments and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Section 2.02 and 2.05(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence. Notwithstanding the foregoing, to the extent Extended Revolving Credit
Commitments and Revolving Credit Commitments that are not Extended Revolving
Credit Commitments are being increased on a non-pro rata basis, appropriate
adjustments, as determined by the Administrative Agent, will be made to
effectuate an appropriate allocation of such increase between such Revolving
Credit Commitments.

 

 -91- 

 

 

(h)          This Section 2.14 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

 

Section 2.15         [Reserved].

 

Section 2.16         Extension of Revolving Credit Loans.

 

(a)          [Reserved].

 

(b)          Extension of Revolving Credit Commitments. The Borrower may, at any
time and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
to a date no earlier than ninety-one (91) days after the latest Maturity Date
for any Class of Commitments then outstanding and to provide for other terms
consistent with this Section 2.16. In order to establish any Extended Revolving
Credit Commitments, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Credit Commitments to
be established, which shall (x) be identical as offered to each Lender under
such Existing Revolver Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Credit Commitments under the
Existing Revolver Tranche from which such Extended Revolving Credit Commitments
are to be amended, except that: (i) the Maturity Date of the Extended Revolving
Credit Commitments may be delayed to a later date than the Maturity Date of the
Revolving Credit Commitments of such Existing Revolver Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and Incremental Revolving Credit
Commitments) which have more than four (4) different Maturity Dates; (ii) the
Applicable Rate with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) may be different than the
Applicable Rate for extensions of credit under the Revolving Credit Commitments
of such Existing Revolver Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings under the applicable Revolving Credit
Commitments (i.e., the Existing Revolver Tranche and the Extended Revolving
Credit Commitments of the applicable Revolver Extension Series) and repayments
thereunder shall be made on a pro rata basis (except for (I) payments of
interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (II) repayments required upon the Maturity Date
of the non-extending Revolving Credit Commitments); provided, further, that (A)
no Default shall have occurred and be continuing at the time a Revolver
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Revolving Credit Commitments of a given Revolver
Extension Series at the time of establishment thereof be earlier than the then
Latest Maturity Date of any other Revolving Credit Commitments hereunder, (C)
any such Extended Revolving Credit Commitments (and the Liens securing the same)
shall be permitted by the terms of the Term Loan Intercreditor Agreement and (D)
all documentation in respect of such Extension Amendment shall be consistent
with the foregoing. Any Extended Revolving Credit Commitments amended pursuant
to any Revolver Extension Request shall be designated a series (each, a
“Revolver Extension Series”) of Extended Revolving Credit Commitments for all
purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $10,000,000.

 

 -92- 

 

 

(c)          Extension Request. The Borrower shall provide the applicable
Revolver Extension Request at least five (5) Business Days prior to the date on
which Lenders under the Existing Revolver Tranche are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.16. No Lender shall have any obligation to agree to
have any of its Revolving Credit Commitments amended into Extended Revolving
Credit Commitments, as applicable, pursuant to any Revolver Extension Request.
Any Revolving Credit Lender (each, an “Extending Revolving Credit Lender”)
wishing to have all or a portion of its Revolving Credit Commitments under the
Existing Revolver Tranche subject to such Revolver Extension Request amended
into Extended Revolving Credit Commitments shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Revolver Extension Request of the amount of its Revolving Credit Commitments
under the Existing Revolver Tranche which it has elected to request be amended
into Extended Revolving Credit Commitments, as applicable (subject to any
minimum denomination requirements imposed by the Administrative Agent). In the
event that the aggregate principal amount of Revolving Credit Commitments under
the Existing Revolver Tranche in respect of which applicable Revolving Credit
Lenders shall have accepted the relevant Revolver Extension Request exceeds the
amount of Extended Revolving Credit Commitments requested to be extended
pursuant to the Revolver Extension Request, Revolving Credit Commitments subject
to Extension Elections shall be amended to Extended Revolving Credit Commitments
on a pro rata basis (subject to rounding by the Administrative Agent, which
shall be conclusive) based on the aggregate principal amount of Revolving Credit
Commitments included in each such Extension Election.

 

(d)          Extension Amendment. Extended Revolving Credit Commitments shall be
established pursuant to an amendment (each, a “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Revolving Credit Lender providing an Extended Revolving Credit Commitment
thereunder, which shall be consistent with the provisions set forth in Section
2.16(b) above (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Section 4.02 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Revolving Credit Commitments are
provided with the benefit of the applicable Loan Documents. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Revolving Credit Commitments incurred pursuant thereto, (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the second paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.16, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment.

 

 -93- 

 

 

(e)          No conversion of Loans pursuant to any Extension in accordance with
this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

Section 2.17         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)      Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default has occurred and is continuing), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 -94- 

 

 

(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

 

(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

 -95- 

 

 

Section 2.18         Protective Advances.

 

(a)          Subject to the limitations set forth below, the Administrative
Agent is authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrower, on behalf of all Lenders, which the
Administrative Agent, in its reasonable discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations or (iii) to pay any other amount chargeable to or required to
be paid by the Loan Parties pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 10.04) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time shall not at
any time exceed the lesser of (x) $2,500,000 and (y) 5.0% of the Aggregate
Commitments; provided further that the aggregate amount of outstanding
Protective Advances plus the aggregate amount of the other Total Outstandings
shall not exceed the Aggregate Commitments. Protective Advances may be made even
if the conditions precedent set forth in Section 4.02 have not been satisfied.
The Protective Advances shall be secured by the Collateral Documents and shall
constitute Obligations hereunder and under the other Loan Documents. All
Protective Advances shall be Base Rate Loans. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.
Notwithstanding anything to the contrary set forth in Section 2.02, at any time
that there is sufficient Excess Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Lenders to make a Revolving Credit Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.18(b).

 

(b)          Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or warranty
an undivided interest and participation in such Protective Advance in proportion
to its Pro Rata Share. On any Business Day, the Administrative Agent may, in its
sole discretion, give notice to the Lenders that the Lenders are required to
fund their risk participations in Protective Advances (and, if any Protective
Advance is outstanding on the thirtieth calendar day following the date of
Borrowing of such Protective Advance, then on the first Business Day following
such thirtieth calendar day, the Administrative Agent shall give such notice) in
which case each Lender shall fund its participation on the date specified in
such notice. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s Pro
Rata Share of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

 

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01         Taxes.

 

(a)          Except as provided in this Section 3.01, any and all payments made
by or on account of the Borrower (the term Borrower under Article III being
deemed to include any Subsidiary for whose account a Letter of Credit is issued)
or any Guarantor under any Loan Document shall be made free and clear of and
without deduction for any Taxes. If the Borrower, any Guarantor or other
applicable withholding agent shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to any Agent or
any Lender, (i) if the Tax in question is an Indemnified Tax or Other Tax, the
sum payable by the Borrower or applicable Guarantor shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section 3.01), each
of such Agent and such Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions, (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), if the Borrower or any Guarantor is
the applicable withholding agent, it shall furnish to such Agent or Lender (as
the case may be) the original or a copy of a receipt evidencing payment thereof
or other evidence acceptable to such Agent or Lender.

 

 -96- 

 

 

(b)          In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary Taxes and any other excise, property,
intangible or mortgage recording Taxes, imposed by any Governmental Authority,
which arise from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document excluding, in
each case, any such Tax imposed as a result of an Agent or Lender’s Assignment
and Assumption, grant of a participation, transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document (collectively, “Assignment Taxes”) (except for
Assignment Taxes resulting from an assignment, participation, etc., that is
requested or required in writing by Borrower), but only to the extent such
Assignment Taxes are imposed as a result of a connection between the assignor,
assignee, participating lender or Participant (as applicable) and the
jurisdiction imposing such Assignment Taxes (other than any connection arising
solely from executing, delivering, being a party to, engaging in any transaction
pursuant to, performing obligations under, receiving payments under, and/or
enforcing, any Loan Document) (all such non-excluded Taxes described in this
Section 3.01(b) being hereinafter referred to as “Other Taxes”).

 

(c)          Without duplication of any amounts paid or to be paid pursuant to
Section 3.01(a), the Borrower and each Guarantor agree to indemnify each Agent
and each Lender for (i) the full amount of Indemnified Taxes imposed on or with
respect to any amounts paid by or on account of the Borrower or any Guarantor
under any Loan Document and Other Taxes payable by such Agent or such Lender and
(ii) any expenses arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability prepared
in good faith and delivered by such Agent or Lender (or by an Agent on behalf of
such Lender), accompanied by a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts shall be conclusive
absent manifest error.

 

(d)          Each Lender and Agent shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender and Agent shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete, invalid or inaccurate in
any material respect, deliver promptly and on or before the date such
documentation expires, becomes obsolete, invalid or inaccurate to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. Unless the applicable withholding
agent has received forms or other documents satisfactory to it indicating that
payments under any Loan Document to or for a Lender are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
tax treaty, the applicable withholding agent shall withhold amounts required to
be withheld by applicable Law from such payments at the applicable statutory
rate. Notwithstanding any other provision of this clause (d), a Lender shall not
be required to deliver any documentation pursuant to this clause (d) that such
Lender is not legally eligible to deliver. Without limiting the foregoing:

 

 -97- 

 

 

(i)      Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from federal
backup withholding.

 

(ii)     Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

 

(A)         two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party, and
such other documentation as required under the Code,

 

(B)         two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(C)         in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit I hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN (or any successor
forms), or

 

(D)         to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has transferred its
beneficial interest to a Participant or SPC), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any
other required information from each beneficial owner, as applicable (provided
that, if the Lender is a partnership and not a participating Lender (or Lender
transferring to an SPC) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Lender on behalf of such beneficial owner(s)).

 

(iii)        Each Agent that is a United States person (as defined in
Section 7701(a)(30))) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from U.S. federal backup
withholding. Each Agent that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-8ECI with respect to fees received on its own
behalf.

 

(e)          If a payment made to any Person under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Person were to
fail to comply with the applicable reporting requirements of FATCA, such Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Person has or has not complied with such Person’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment.

 

 -98- 

 

 

(f)          Any Lender or Agent claiming any additional amounts payable
pursuant to this Section 3.01 shall use its reasonable efforts to mitigate or
reduce the additional amounts payable, which reasonable efforts may include a
change in the jurisdiction of its Lending Office (or any other measures
reasonably requested by the Borrower) if such a change or other measures would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender.

 

(g)          If any Lender or Agent determines, in its sole discretion, that it
has received a refund in respect of any Indemnified Taxes or Other Taxes as to
which indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrower or any other
person.

 

(h)          For the avoidance of doubt, a “Lender” shall, for all purposes of
this Section 3.01, include any L/C Issuer and any Swing Line Lender.

 

Section 3.02         Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

 -99- 

 

 

Section 3.03         Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar, or other applicable, market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.

 

Section 3.04         Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.

 

(a)          If any Lender reasonably determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the Closing Date, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Eurocurrency Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i)(x) any Indemnified Taxes or Other Taxes
indemnified pursuant to Section 3.01, (y) any Taxes excluded from the definition
of Indemnified Taxes (other than Taxes excluded under clause (ii) thereof) or
Other Taxes or (z) any Taxes that are not imposed on or in respect of its loans,
loan principal, interest or other payments, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement (including Section 3.04(b)), (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in Law,
regardless of the date enacted, adopted or issued.

 

(b)          If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, in each
case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

 

 -100- 

 

 

(c)          The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen (15)
days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable fifteen (15) days from receipt of such notice.

 

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.

 

(e)          If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

 

Section 3.05         Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan of the Borrower on a day other than the last day of the
Interest Period for such Loan; or

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Borrower on the date or in the amount notified by
the Borrower;

 

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

 -101- 

 

 

Section 3.06         Matters Applicable to All Requests for Compensation.

 

(a)          Any Agent or any Lender claiming compensation under this Article
III shall deliver a certificate to the Borrower setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

 

(b)          With respect to any Lender’s claim for compensation under
Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurocurrency Rate Loan, or, if applicable, to convert Base
Rate Loans into Eurocurrency Rate Loan, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

(c)          If the obligation of any Lender to make or continue any
Eurocurrency Rate Loan, or to convert Base Rate Loans into Eurocurrency Rate
Loans shall be suspended pursuant to Section 3.06(b) hereof, such Lender’s
applicable Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans (or, if such conversion is not possible, repaid) on the last day(s)
of the then current Interest Period(s) for such Eurocurrency Rate Loans (or, in
the case of an immediate conversion required by Section 3.02, on such earlier
date as required by Law) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist:

 

(i)          to the extent that such Lender’s Eurocurrency Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)         all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurocurrency Rate Loans shall be
made or continued instead as Base Rate Loans (if possible), and all Base Rate
Loans of such Lender that would otherwise be converted into Eurocurrency Rate
Loans shall remain as Base Rate Loans.

 

(d)          If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

 -102- 

 

 

Section 3.07         Replacement of Lenders under Certain Circumstances.

 

(a)          If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, (x)
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations of the Borrower
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (2) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by the L/C Issuer as of such termination date and cancel
or backstop on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii).

 

(b)          Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

 

 -103- 

 

 

(c)          Notwithstanding anything to the contrary contained above, any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06.

 

(d)          In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders) have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

Section 3.08         Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01         Conditions to Initial Credit Extension.

 

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

 

(a)          The Administrative Agent’s receipt of the following, each of which
shall be originals or pdf copies or other facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

(i)      [reserved];

 

(ii)     executed counterparts of this Agreement;

 

(iii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two (2) Business Days in advance of the Closing Date;

 

(iv)    each Collateral Document set forth in Section 1.01C of the Confidential
Disclosure Letter required to be executed on the Closing Date as indicated on
such schedule, duly executed by each Loan Party thereto, together with:

 

(A)         except to the extent delivered to the Term Agent pursuant to the
Term Loan Credit Agreement Documentation and the Term Loan Intercreditor
Agreement, certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank; and

 

 -104- 

 

 

(B)         evidence that all other actions, recordings and filings required by
the Collateral Documents that the Administrative Agent may deem reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Administrative Agent;

 

(v)     such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

 

(vi)    an opinion from Kirkland & Ellis LLP, New York counsel to the Loan
Parties, substantially in the form of Exhibit N;

 

(vii)   a solvency certificate from the chief financial officer, chief
accounting officer or other officer with equivalent duties of the Borrower
(after giving effect to the Transactions) substantially in the form attached
hereto as Exhibit D-2;

 

(viii)  certified copies of the Acquisition Agreement and schedules thereto,
duly executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request, each including certification by a
Responsible Officer of the Borrower that such documents are in full force and
effect as of the Closing Date and that the condition specified in clause (c)
below has been satisfied;

 

(ix)     copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties; and

 

(x)      a Borrowing Base Certificate which calculates the Borrowing Base as of
a date preceding the Closing Date that is specified by the Administrative Agent.

 

provided, however, that, each of the requirements set forth in clause (iv)
above, including the delivery of documents and instruments necessary to satisfy
the Collateral and Guarantee Requirement (except for the execution and delivery
of the Security Agreement and to the extent that a Lien on such Collateral may
be perfected (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) by the delivery of stock certificates of the Borrower and
its wholly owned Material Domestic Subsidiaries other than any Unrestricted
Subsidiaries) shall not constitute conditions precedent to any Credit Extension
on the Closing Date after the Borrower’s use of commercially reasonable efforts
to provide such items on or prior to the Closing Date or without undue burden or
expense if the Borrower agrees to deliver, or cause to be delivered, such search
results, documents and instruments, or take or cause to be taken such other
actions as may be required to perfect such security interests within ninety (90)
days after the Closing Date (subject to extensions approved by the
Administrative Agent in its reasonable discretion).

 

 -105- 

 

 

(b)          All fees and expenses required to be paid hereunder and invoiced at
least three (3) Business Days before the Closing Date (except as otherwise
reasonably agreed to by the Borrower) shall have been paid from the proceeds of
the initial fundings under the Facilities, including fees pursuant to the Fee
Letter.

 

(c)          Prior to or substantially simultaneously with the initial Borrowing
on the Closing Date, (i) the Acquisition shall have been consummated in all
material respects in accordance with the terms of the Acquisition Agreement as
in effect on December 20, 2011 (without giving effect to any amendments,
consents or waivers by Holdings that are material and adverse to the Lenders or
the Arrangers (as reasonably determined by the Arrangers) without the prior
consent of the Arrangers (such consent not to be unreasonably withheld, delayed
or conditioned) (it being understood that (a) any reduction in the purchase
price of, or consideration for, the Acquisition is not material and adverse to
the interests of the Lenders or the Arrangers, but shall reduce the commitments
in respect of the loans under the Term Loan Credit Agreement and the unsecured
bridge loans (if any) (or Senior Notes) to be incurred or issued on the Closing
Date, ratably and (b) any amendment to the definition of “Material Adverse
Change” or “Material Adverse Effect” in such Acquisition Agreement is material
and adverse to the interests of the Lenders and the Arrangers) and (ii) the
Refinancing shall have been consummated.

 

(d)          No Material Adverse Change (as defined in the Acquisition Agreement
as in effect on December 20, 2011) shall have occurred which is not capable of
remedy prior to the Closing Date.

 

(e)          The Specified Representations shall be true and correct in all
material respects (or, if qualified by “materiality,” “Material Adverse Effect”
or similar language, in all respects (after giving effect to such
qualification)) on and as of the Closing Date; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date.

 

(f)          The Arrangers shall have received the Company Annual Financial
Statements, the Company Quarterly Financial Statements, the Acquired Business
Annual Financial Statements and the Acquired Business Unaudited Financial
Statements.

 

(g)          The Arrangers shall have received the Pro Forma Financial
Statements.

 

(h)          The Administrative Agent and each Arranger shall have received all
documentation and other information about the Borrower and the Guarantors as has
been reasonably requested in writing at least 15 days prior to the Closing Date
by the Administrative Agent or such Arranger that it reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

 

(i)          The representations and warranties made by the Seller in the
Acquisition Agreement that are material to the interests of the Lenders shall be
true and correct, but only to the extent that Holdings or the Borrower has the
right to terminate its obligations under the Acquisition Agreement as a result
of a breach of such representations and warranties.

 

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

 -106- 

 

 

Section 4.02         Conditions to All Credit Extensions after the Closing Date.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

(i)          The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

 

(ii)         No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(iii)        The Administrative Agent and, if applicable, the relevant L/C
Issuer or the relevant Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

(iv)        After giving effect to any requested Credit Extension, the aggregate
outstanding amount of all Total Outstandings does not exceed the Line Cap at
such time.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(i), (ii) and (iv) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

Holdings, the Borrower and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agents and the Lenders at the time of each Credit
Extension (to the extent required to be true and correct for such Credit
Extension (other than any Protective Advance) pursuant to Article IV) that:

 

Section 5.01         Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization to the extent such concept exists in such
jurisdiction, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clause (a) (other than with respect to the Borrower), (b)(i)
(other than with respect to the Borrower), (c), (d) or (e), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

 -107- 

 

 

Section 5.02         Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, (a)
have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.

 

Section 5.03         Governmental Authorization; Other Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.04         Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries.

 

Section 5.05         Financial Statements; No Material Adverse Effect.

 

(a)          The Company Annual Financial Statements and the Company Quarterly
Financial Statements fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Company
Quarterly Financial Statements, to changes resulting from normal year-end
adjustments and the absence of footnotes.

 

 -108- 

 

 

(b)          The Acquired Business Annual Financial Statements and the Acquired
Business Unaudited Financial Statements fairly present in all material respects
the financial condition of the Acquired Business as of the dates thereof and its
results of operations for the period covered thereby in accordance with IFRS
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Acquired
Business Unaudited Financial Statements, to changes resulting from normal
year-end adjustments and the absence of footnotes.

 

(c)          The unaudited pro forma consolidated balance sheet of Holdings and
its Subsidiaries as of the last day of the twelve-month period ending on the
last day of the most recently completed four-fiscal quarter period ended at
least forty-five (45) days (or ninety (90) days if such four-fiscal quarter
period is the end of Holdings’ fiscal year) prior to the Closing Date, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date (including the notes thereto) (the “Pro Forma Balance Sheet”) and
the unaudited pro forma consolidated statement of income of Holdings and its
Subsidiaries for the 12 -month period ended at least forty-five (45) days (or
ninety (90) days if such four-fiscal quarter period is the end of the Borrower’s
fiscal year) prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred at the beginning of such period
(together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Company Annual Financial
Statements, the Company Quarterly Financial Statements, the Acquired Business
Annual Financial Statements and the Acquired Business Unaudited Financial
Statements and have been prepared in good faith, based on assumptions believed
by Holdings to be reasonable as of the date of delivery thereof, and present
fairly in all material respects on a pro forma basis the estimated financial
position of Holdings and its Subsidiaries as at September 30, 2011 and their
estimated results of operations for the period covered thereby.

 

(d)          The forecasts of consolidated balance sheets, income statements and
cash flow statements of Holdings and its Subsidiaries for each fiscal year
ending after the Closing Date until the fifth anniversary of the Closing Date,
copies of which have been furnished to the Administrative Agent prior to the
Closing Date, and all Projections delivered pursuant to Section 6.01 have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time made, it being understood
that projections as to future events are not to be viewed as facts and actual
results may vary materially from such forecasts.

 

(e)          Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(f)          There are no material liabilities that are not disclosed in the
Company Annual Financial Statements, the Company Quarterly Financial Statements,
the Acquired Business Annual Financial Statements, the Acquired Business
Unaudited Financial Statements or any other financial statements delivered
pursuant to Section 6.01(a) or (b).

 

Section 5.06         Litigation.

 

Except as set forth in Section 5.06 of the Confidential Disclosure Letter, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Holdings or the Borrower, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, by or against Holdings, the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

 -109- 

 

 

Section 5.07         Ownership of Property; Liens.

 

Holdings, the Borrower and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth in Section 5.07 of
the Confidential Disclosure Letter and except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.08         Environmental Matters.

 

Except as specifically disclosed in Section 5.08(a) of the Confidential
Disclosure Letter or except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

 

(a)          Each Loan Party and its respective properties and operations are
and have been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

 

(b)          the Loan Parties have not received any written notice that alleges
any of them is in violation of or potentially liable under any Environmental
Laws and none of the Loan Parties nor any of the Real Property is the subject of
any claims, investigations, liens, demands, or judicial, administrative or
arbitral proceedings pending or, to the knowledge of the Borrower, threatened in
writing, under any Environmental Law or to revoke or modify any Environmental
Permit held by any of the Loan Parties;

 

(c)          there has been no Release of Hazardous Materials on, at, under or
from any Real Property or facilities owned, operated or leased by any of the
Loan Parties, or, to the knowledge of the Borrower, Real Property formerly
owned, operated or leased by any Loan Party or arising out of the conduct of the
Loan Parties that could reasonably be expected to require investigation,
remedial activity or corrective action or cleanup or could reasonably be
expected to result in the Borrower incurring liability under Environmental Laws;
and

 

(d)          there are no facts, circumstances or conditions arising out of or
relating to the operations of the Loan Parties or Real Property or facilities
owned, operated or leased by any of the Loan Parties or the knowledge of the
Borrower, Real Property or facilities formerly owned, operated or leased by the
Loan Parties that could reasonably be expected to result in the Borrower
incurring liability under Environmental Laws.

 

Section 5.09         Taxes.

 

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all Tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that, if made
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

 -110- 

 

 

Section 5.10         ERISA Compliance.

 

(a)          Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state Laws.

 

(b)          (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due under Section 4007 of
ERISA); (iii) neither any Loan Party, Restricted Subsidiary nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; except, with respect to each of
the foregoing clauses of this Section 5.10(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

Section 5.11         Subsidiaries; Equity Interests.

 

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Subsidiaries other than those specifically disclosed in
Section 5.11 of the Confidential Disclosure Letter, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such material Subsidiaries have been validly issued and are fully paid and
all Equity Interests owned by a Loan Party (or a Subsidiary of any Loan Party)
in such material Subsidiaries are owned free and clear of all Liens except (i)
those created under the Collateral Documents or under the Term Loan Credit
Agreement Documentation (which Liens shall be subject to the Term Loan
Intercreditor Agreement) and (ii) any Lien that is permitted under Section 7.01.
As of the Closing Date, Schedules 1(a) and 5(a) to the Perfection Certificate
(a) set forth the name and jurisdiction of each Domestic Subsidiary that is a
Loan Party, (b) set forth the ownership interest of the Borrower and any other
Subsidiary thereof in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement.

 

Section 5.12         Margin Regulations; Investment Company Act.

 

(a)          No Loan Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

 

(b)          None of the Borrower, any Person Controlling the Borrower, or any
of their Restricted Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

 -111- 

 

 

Section 5.13         Disclosure.

 

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, Holdings and the
Borrower represent that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

Section 5.14         Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
the Borrower or any of its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from each of the Loan Parties or any of the
Restricted Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party.

 

Section 5.15         Intellectual Property; Licenses, Etc.

 

Each of the Loan Parties and the Restricted Subsidiaries own, license or possess
the right to use all of the trademarks, service marks, trade names, domain
names, copyrights, patents, patent rights, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, such IP Rights do not
conflict with the rights of any Person, except to the extent the absence of such
IP Rights and such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
Holdings and the Borrower, no IP Rights used by any Loan Party or any of the
Restricted Subsidiaries in the operation of their respective businesses as
currently conducted infringes upon any rights held by any Person, except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights owned by any Loan Party or any of the Restricted
Subsidiaries, is pending or, to the knowledge of Holdings and the Borrower,
threatened against any Loan Party or any of the Restricted Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

All registrations listed in Schedule 12(a) or 12(b) to the Perfection
Certificate are valid and in full force and effect, except, in each case, to the
extent the failure of such registrations to be valid and in full force and
effect could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

Section 5.16         Solvency.

 

On the Closing Date, after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

 -112- 

 

 

Section 5.17         Subordination of Junior Financing.

 

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation that is subordinated in right of
payment to the Obligations.

 

Section 5.18         USA Patriot Act.

 

(a)          To the extent applicable, each of Holdings and its Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (ii) the
USA Patriot Act.

 

(b)          No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(c)          None of Holdings any of its Subsidiaries or, to the knowledge of
the Borrower or Holdings, any director, officer, employee or agent of Holdings
or any of its Subsidiaries is an individual or entity that is, or is owned or
controlled by Persons that are: (i) the subject or target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”) or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions. None of Holdings or
any of its Subsidiaries, to their knowledge, will use any of the proceeds of any
of the Loans in violation of any Sanctions.

 

Section 5.19         Security Documents.

 

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to Administrative Agent of any Pledged Debt and any
Pledged Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, except as otherwise provided hereunder,
including subject to Liens permitted by Section 7.01, a legal, valid,
enforceable and perfected first priority(other than with respect to the Fixed
Asset Priority Collateral (as to which the Lien hereon shall be junior to the
extent set forth in the Term Loan Intercreditor Agreement)) Lien on all right,
title and interest of the respective Loan Parties in the Collateral described
therein.

 

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to
Section 6.13 or 4.01(a)(iv), the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or enforceability of
any pledge or security interest to the extent not required on the Closing Date
pursuant to Section 4.01(a)(iv).

 

 -113- 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under ABL Secured Treasury Services
Agreements or obligations under ABL Secured Hedge Agreements) hereunder which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then from and
after the Closing Date, Holdings and the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
of the Restricted Subsidiaries to:

 

Section 6.01         Financial Statements.

 

(a)          Deliver to the Administrative Agent for prompt further distribution
to each Lender, not later than the earlier of (x) ninety (90) days after the end
of each fiscal year of the Borrower (beginning with the fiscal year ending March
31, 2012) and (y) the day on which Holdings’ Annual Report on Form 10-K is
required to be filed with the SEC for such fiscal year, a consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of PricewaterhouseCoopers LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(b)          Deliver to the Administrative Agent for prompt further distribution
to each Lender, not later than the earlier of (x) forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (beginning with the fiscal quarter ended December 31, 2011) and (y) the
day on which Holdings’ Quarterly Report on Form 10-Q is required to be filed
with the SEC for the applicable fiscal quarter, a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(c)          Deliver to the Administrative Agent for prompt further distribution
to each Lender, within ninety (90) days after the end of each fiscal year of
Borrower, a detailed consolidated budget for the following fiscal year on a
quarterly basis (including a projected consolidated balance sheet of Borrower
and its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

 

 -114- 

 

 

(d)          Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower (or any direct or indirect parent of the
Borrower) or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of PricewaterhouseCoopers LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

 

Any financial statement required to be delivered pursuant to Section 6.01(a) or
(b) shall not be required to include purchase accounting adjustments relating to
the Transactions to the extent it is not practicable to include them.

 

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/‌IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (x) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arranger shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

 -115- 

 

 

Section 6.02         Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)          no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings;

 

(b)          promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

 

(c)          promptly after the furnishing thereof, copies of any material
notices received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of the
Term Loan Credit Agreement Documentation, the Senior2021 Notes Indenture or the
Existing2024 Notes Indenture and, in each case, any Permitted Refinancing
thereof in each case in a principal amount in excess of the Threshold Amount and
not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;

 

(d)          together with the delivery of each Compliance Certificate pursuant
to Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report, (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the Closing Date or the
most recent list provided);

 

 -116- 

 

 

(e)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, and any supporting and additional information related to the
Borrowing Base substantially consistent with the due diligence information
provided by the Borrower prior to the Closing Date, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request; and

 

(f)          as soon as available, but in any event within twenty (20) days of
the end of each calendar month (or, within five (5) Business Days of the end of
each calendar week during any Weekly Reporting Period), a Borrowing Base
Certificate, which calculates the Borrowing Base as of the last day of the
immediately preceding month (and, if a Weekly Reporting Period is in effect, as
of the last day of the immediately preceding week). Upon the Disposition of
Collateral of any Loan Party included in the Borrowing Base, if the Net Proceeds
thereof are, or are expected to be, in excess of $5,000,000, the Borrower shall
also furnish an updated Borrowing Base Certificate promptly upon the Disposition
of such Collateral.

 

Section 6.03         Notices.

 

Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

 

(a)          of the occurrence of any Default;

 

(b)          of the occurrence of an ERISA Event which could reasonably be
expected to result in a Material Adverse Effect;

 

(c)          of the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against the Borrower or any of its Restricted Subsidiaries that could reasonably
be expected to result in a Material Adverse Effect; and

 

(d)          any and all default notices received under or with respect to any
leased location or public warehouse where ABL Priority Collateral with a cost in
excess of $5,000,000 is located (which shall be delivered within two Business
Days after receipt thereof).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b), (c) or (d) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

 

 -117- 

 

 

Section 6.04         Payment of Taxes.

 

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

Section 6.05         Preservation of Existence, Etc.

 

(a)          Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization, and

 

(b)          take all reasonable action to maintain all rights, privileges
(including its good standing where applicable in the relevant jurisdiction),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business,

 

except, in the case of (a) (other than with respect to Holdings and the
Borrower) or (b), to the extent (i) that failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.

 

Section 6.06         Maintenance of Properties.

 

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

Section 6.07         Maintenance of Insurance.

 

Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Holdings, the Borrower and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. Each such policy of
insurance shall as appropriate (i) name the Administrative Agent, on behalf of
the Lenders, as an additional insured thereunder as its interest may appear or
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Lenders, as loss payee thereunder. If the improvements on any Mortgaged Property
are at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then, to the extent required by applicable Flood Insurance Laws, the
Borrower shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount reasonably satisfactory to the Administrative Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent.

 

 -118- 

 

 

Section 6.08         Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09         Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of Holdings, the Borrower or a Restricted Subsidiary, as the
case may be (it being understood and agreed that certain Foreign Subsidiaries
maintain individual books and records in conformity with generally accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

 

Section 6.10         Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

Section 6.11         Additional Collateral; Additional Guarantors.

 

At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

 

 -119- 

 

 

(a)          Upon the formation or acquisition of any new direct or indirect
wholly owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party or the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Material Domestic Subsidiary as
a Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary):

 

(i)      within 60 days after such formation, acquisition or designation, or
such longer period as the Administrative Agent may agree in writing in its
discretion:

 

(A)         cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent (or, in the case of the
Intercompany Note prior to the Discharge of Fixed Asset Obligations, the Fixed
Asset Administrative Agent), other than with respect to any Excluded Assets,
joinders to this Agreement as Guarantors, Security Agreement Supplements,
Intellectual Property Security Agreements, a counterpart of the Intercompany
Note and other security agreements and documents as reasonably requested by and
in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other security agreements in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

 

(B)         cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement (and the
parent of each such Domestic Subsidiary that is a Guarantor) to deliver any and
all certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

 

(C)         take and cause such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement and each
direct or indirect parent of such Material Domestic Subsidiary to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements and delivery of stock and membership interest certificates) as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

 

(ii)     if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request (or such longer period as the Administrative Agent
may agree in writing in its discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties to the Administrative Agent as to such
matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request;

 

 -120- 

 

 

(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Borrower; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

 

(iv)    if reasonably requested by the Administrative Agent, within sixty (60)
days after such request (or such longer period as the Administrative Agent may
agree in writing in its discretion), deliver to the Administrative Agent any
other items necessary from time to time to satisfy the Collateral and Guarantee
Requirement with respect to perfection and existence of security interests with
respect to property of any Guarantor acquired after the Closing Date and subject
to the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.

 

(b)          Not later than one hundred twenty (120) days after the acquisition
by any Loan Party of Material Real Property as determined by the Borrower
(acting reasonably and in good faith) (or such longer period as the
Administrative Agent may agree in writing in its discretion) that is required to
be provided as Collateral pursuant to the Collateral and Guarantee Requirement,
which property would not be automatically subject to another Lien pursuant to
pre-existing Collateral Documents, cause such property to be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the definition of
“Collateral and Guarantee Requirement”.

 

Section 6.12         Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

 

Section 6.13         Further Assurances.

 

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement. If
the Administrative Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of any Mortgaged Property, the
Borrower shall provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA. The Borrower shall promptly notify the Administrative Agent upon the
purchase of the Split Brands or the termination of Holdings’ obligation to
purchase the Split Brands. To the extent that the Split Brands are purchased
prior to the Split Brands Cutoff Date: (i) either (x) such purchase must be made
by the Borrower or a Subsidiary Guarantor, or (y) upon the purchase of the Split
Brands by Holdings, Holdings shall contribute the Split Brands to the Borrower
or a Subsidiary Guarantor and (ii) the Borrower shall take all such actions
required by Section 6.11 to create and perfect the security interest in the
Split Brands and comply with the Collateral and Guarantee Requirement. Holdings
shall take all actions necessary to consummate the BSPA Assignment.

 

 -121- 

 

 

Section 6.14         Designation of Subsidiaries.

 

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing, (ii)
immediately after giving effect to such designation, the Payment Condition shall
be satisfied, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of the Term Loan Credit Agreement, the Senior2021 Notes, Existingthe
2024 Notes or any Junior Financing and (iv) no Restricted Subsidiary may be
designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
as determined in good faith by the Borrower of the Borrower’s or its
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary.

 

Section 6.15         Maintenance of Ratings.

 

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Borrower, and (ii) a public rating (but not any specific rating) in respect
of the Revolving Credit Facility from each of S&P and Moody’s.

 

Section 6.16         Physical Inventories.

 

The Loan Parties, at their own expense, shall conduct a physical inventory to be
undertaken in each twelve (12) month period (or alternatively, periodic cycle
counts) consistent with historical practices (and on a more frequent basis if
requested by the Administrative Agent when an Event of Default exists),
conducted following such methodology as is consistent with the methodology used
in the immediately preceding inventory (or cycle count) or as otherwise may be
reasonably satisfactory to the Administrative Agent. Following the completion of
such inventory, the Borrower and the Subsidiary Guarantors shall promptly post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

 

 -122- 

 

 

Section 6.17         Appraisals.

 

If requested by the Administrative Agent, at the expense of the Borrower, once
per fiscal year of the Borrower at any time as determined by the Administrative
Agent, the Borrower will permit the Administrative Agent or professionals
(including consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent, and, unless an Event of Default then exists and is
continuing, on reasonable prior notice and during normal business hours, to
conduct appraisals or updates thereof of the Borrower’s and the Subsidiary
Guarantors’ Inventory, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however, if a Weekly Reporting Period has occurred during such calendar year,
such appraisals may occur twice per fiscal year if requested by the
Administrative Agent; provided, further, however, if an Event of Default has
occurred and is continuing there shall be no limitation as to the number and
frequency of such appraisals during such calendar year at the sole expense of
the Borrower. For purposes of this Section 6.17, it is understood and agreed
that a single appraisal may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Loan Parties and their assets.

 

Section 6.18         Field Examinations.

 

If requested by the Administrative Agent, at the expense of the Borrower, once
per fiscal year of the Borrower at any time as determined by the Administrative
Agent, the Borrower will permit the Administrative Agent or professionals
(including consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent, and, unless an Event of Default then exists and is
continuing, on reasonable prior notice and during normal business hours, to
conduct field examinations or updates thereof to ensure the adequacy of
Collateral included in the Borrowing Base and related reporting and control
systems; provided, however, if a Weekly Reporting Period has occurred during
such calendar year, such field examinations may occur twice per fiscal year if
requested by the Administrative Agent; provided further, however, if an Event of
Default has occurred and is continuing during any calendar year there shall be
no limitation as to the number and frequency of such field examinations during
such calendar year at the sole expense of the Borrower. For purposes of this
Section 6.18, it is understood and agreed that a single field examination may
consist of examinations conducted at multiple relevant sites and involve one or
more relevant Loan Parties and their assets.

 

Section 6.19         Administration of Certain Collateral; Cash Management.

 

(a)          Records and Schedules of Accounts. The Borrower and each Subsidiary
Guarantor shall keep accurate and complete records of its Accounts, including
all payments and collections thereon, and shall submit to the Administrative
Agent sales, collection, reconciliation and other reports in form reasonably
satisfactory to the Administrative Agent, on such periodic basis as the
Administrative Agent may reasonably request. If Accounts in an aggregate face
amount of $3,000,000 or more cease to be Eligible Accounts, the Borrower shall
notify the Administrative Agent of such occurrence promptly (and in any event
within two (2) Business Days) after the Borrower or any Subsidiary Guarantor has
knowledge thereof.

 

(b)          Taxes. If an Account of the Borrower or any Subsidiary Guarantor
includes a charge for any Taxes, the Administrative Agent is authorized, in its
reasonable discretion, to pay the amount thereof to the proper taxing authority
for the account of the Borrower or such Subsidiary Guarantor and to charge such
Loan Party therefor; provided, however, that neither the Administrative Agent
nor Lenders shall be liable for any Taxes that may be due from the Borrower or
any Subsidiary Guarantor or with respect to any Collateral.

 

 -123- 

 

 

(c)          Account Verification. If an Event of Default exists and is
continuing, the Administrative Agent shall have the right at any time (subject
to applicable Laws), in the name of the Borrower, any Subsidiary Guarantor or
the Administrative Agent or any designee of the Administrative Agent, to verify
the validity, amount or any other matter relating to any Accounts of the
Borrower or any Subsidiary Guarantor by mail, telephone or otherwise. The
Borrower and each Subsidiary Guarantor shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

 

(d)          Maintenance of Cash Management System.

 

(i)      Schedule of DDAs. Section 6.19(d)(i) of the Confidential Disclosure
Letter sets forth all DDAs maintained by the Loan Parties as of the Closing
Date, including with respect to each depository, (i) the name and address of
such depository, (ii) the account number(s) maintained with such depository, and
(iii) a contact person at such depository. Except as set forth below pursuant to
the Cash Management System, each Loan Party shall be the sole account holder of
each DDA and shall not allow any other Person to have control over a DDA or any
property deposited therein.

 

(ii)     Cash Management System. The Loan Parties will establish and maintain
the cash management system described below (the “Cash Management System”):

 

(A)         On or prior to the date that is 90 days after the Closing Date (or,
unless a Cash Dominion Period is continuing or an Event of Default has occurred,
such later date as the Administrative Agent may, in its sole discretion, consent
to in writing), the Borrower shall have established a concentration account in
its name (the “Concentration Account”) with a bank reasonably acceptable to the
Administrative Agent.

 

(B)         Except in connection with Excluded Deposit Accounts, on or prior to
date that is 90 days after the Closing Date (or, unless a Cash Dominion Period
is continuing or an Event of Default has occurred, such later date as the
Administrative Agent may, in its sole discretion, consent to in writing), (i)
each Loan Party that maintains a DDA shall deliver to the Administrative Agent
for each DDA (other than Excluded Deposit Accounts) maintained by such Loan
Party, a multi-party blocked account control agreement or lockbox account
agreement between the Administrative Agent, the bank at which each such DDA is
maintained and the relevant Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent (each a “DDA Control Agreement”) and
(ii) the Borrower shall deliver to the Administrative Agent for the
Concentration Account, a multi-party blocked account control agreement or
lockbox account agreement between the Administrative Agent, the bank at which
the Concentration Account is maintained and the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent (the “Concentration Account
Control Agreement” and, together with any DDA Control Agreement, each a “Blocked
Account Agreement”). Each such DDA Control Agreement shall provide, among other
things, that, during the continuance of a Cash Dominion Period, the bank at
which any such Blocked Account is maintained, agrees to forward on a daily basis
all available amounts in each such account directly or by transfer through one
or more Blocked Accounts to the Concentration Account. In addition, the
Concentration Account Control Agreement shall provide, among other things, that
during the continuation of a Cash Dominion Period, the bank at which such
Concentration Account is maintained shall, upon receipt of notice by the
Administrative Agent (given in its discretion or at the direction of Required
Lenders), make daily sweeps from the Concentration Account into the
Administrative Agent’s account for application to the Obligations. From and
after the 90th day following the Closing Date, no Loan Party shall maintain any
DDA (other than an Excluded Deposit Account) unless it shall be subject to a
Blocked Account Agreement.

 

 -124- 

 

 

(C)         During a Cash Dominion Period, the balance from time to time
standing to the credit of the Blocked Accounts shall be distributed as directed
in accordance with the provisions of the Blocked Account Agreements. Other than
during a Cash Dominion Period, the balance from time to time standing to the
credit of the Blocked Accounts and the Concentration Account shall be
distributed as directed by the Borrower.

 

(D)         So long as no Default or Event of Default has occurred and is
continuing, the Loan Parties may amend Section 6.19(d)(i) of the Confidential
Disclosure Letter to add or replace a depository bank or any Blocked Account;
provided that (i) the Administrative Agent shall have consented in writing in
advance to the opening of such new or replacement Blocked Account with the
relevant bank (which consent shall not be unreasonably withheld or delayed) and
(ii) prior to the time of the opening of such account, the applicable Loan Party
and such bank shall have executed and delivered to the Administrative Agent a
Blocked Account Agreement in form and substance reasonably satisfactory to the
Administrative Agent. Each Loan Party shall cease using any Blocked Account to
hold proceeds of Collateral promptly and in any event within 30 days (or such
later date as the Administrative Agent may, in its sole reasonable discretion,
consent to in writing) following notice from the Administrative Agent to the
Borrower that (A) the creditworthiness of the bank holding such Blocked Account
is no longer acceptable in the Administrative Agent’s Permitted Discretion, or
(B) the operating performance, funds transfer or availability procedures or
performance with respect to accounts or lockboxes of the bank holding such
Blocked Account or Administrative Agent’s liability under any Blocked Account
Agreement with such bank is no longer acceptable in the Administrative Agent’s
Permitted Discretion.

 

(E)         The Blocked Accounts shall be Collateral accounts, with all cash,
checks and other similar items of payment in such accounts securing payment of
the Loans and all other Obligations, and in which the applicable Loan Party
shall have granted a Lien to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Agreement. Each Loan Party shall use
commercially reasonable efforts to ensure that all cash, checks and other
similar items of payment in the Blocked Accounts are solely in respect of
Collateral.

 

(F)         All collections of Accounts and all proceeds of the sale or other
disposition of any Collateral, other than collections and proceeds that are held
in Excluded Deposit Accounts in accordance with the terms hereof, shall be
deposited directly into a Blocked Account. In the event that, notwithstanding
the provisions of this clause (F), any Loan Party receives or otherwise has
dominion and control of any proceeds or collections of Accounts or proceeds of
Collateral outside of the Blocked Accounts, such proceeds and collections shall
be held in trust by such Loan Party for the Administrative Agent and shall, not
later than four (4) Business Days after receipt thereof, be deposited into a
Blocked Account or dealt with in such other fashion as such Loan Party may be
instructed by the Administrative Agent.

 

(e)          Account Statements. During the continuance of a Cash Dominion
Period, each Loan Party shall provide the Administrative Agent with any
information and account statements with respect to the Blocked Accounts as
reasonably requested by Administrative Agent.

 

 -125- 

 

 

(f)          Sole Dominion of Administrative Agent. During a Cash Dominion
Period, the Concentration Account shall at all times be under the sole dominion
and control of the Administrative Agent. Each Loan Party hereby acknowledges and
agrees that during a Cash Dominion Period, (i) such Loan Party has no right of
withdrawal from the Concentration Account, (ii) the funds on deposit in the
Concentration Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Concentration Account shall be
transferred daily to the Administrative Agent’s account for application to the
Obligations. During any Cash Dominion Period, (x) if the Concentration Account
is maintained at Citi, the ledger balance in the Concentration Account as of the
end of a Business Day shall be transferred to the Administrative Agent’s account
and applied to the Obligations at the beginning of the next Business Day and (y)
if the Concentration Account is not maintained at Citi, payments shall be
applied to the Obligations on the Business Day of receipt of good funds by the
Administrative Agent in the account designated by the Administrative Agent for
such purposes; provided that if any such payment is received after 2:00 p.m., it
may be deemed received on the next Business Day. The Administrative Agent shall,
unless otherwise directed in writing by the Required Lenders or otherwise
required by Section 8.03, apply all available funds in its account which were
deposited pursuant to this clause (f) in such order as the Administrative Agent
determines in its sole discretion, provided that to the extent no Outstanding
Amounts are outstanding, the Administrative Agent may, in its discretion, unless
otherwise directed in writing by the Required Lenders, either (i) apply such
funds to the Obligations in such order as the Administrative Agent determines or
(ii) return such funds to the Borrower (it being understood that if as a result
of such application, a credit balance exists, the balance shall not accrue
interest in favor of Borrower). During any Cash Dominion Period, the Borrower
and each Subsidiary Guarantor irrevocably waives the right to direct the
application of any payments or Collateral proceeds, and agrees that the
Administrative Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as the Administrative Agent
determines in its discretion.

 

Section 6.20         Post-Closing Covenants.

 

(a)          Within ten (10) Business Days following the Closing Date (or such
later date as the Administrative Agent may, in its reasonable discretion,
consent to in writing), the Borrower will permit the Administrative Agent to
complete a field examination to ensure the adequacy of Collateral included in
the Borrowing Base and related reporting and control systems.

 

(b)          Within ten (10) Business Days following the Closing Date (or such
later date as the Administrative Agent may, in its reasonable discretion,
consent to in writing), the Borrower will permit the Administrative Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Administrative Agent to complete appraisals of the Borrower’s
and the Subsidiary Guarantors’ Inventory, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations under ABL Secured
Treasury Services Agreements or obligations under ABL Secured Hedge Agreements)
which is accrued and payable shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer), then from and after the Closing Date, Holdings and the Borrower (and,
with respect to Section 7.11 only, the Borrower and, with respect to
Section 7.14 only, Holdings) shall not and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly:

 

 -126- 

 





 

Section 7.01         Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)          (i) Liens created pursuant to any Loan Documents and (ii) to the
extent required by the Existing Notes Indenture as in effect on the Closing
Date, Liens securing the Existing Notes; provided that Liens permitted pursuant
to this clause (ii) shall be subject to the Term Loan Intercreditor Agreement in
the capacity of Fixed Asset Obligations;

 

(a)          Liens created pursuant to any Loan Documents;

 

(b)          Liens existing on the September 2014 Amendment ClosingNo. 6
Effective Date and listed in Schedule 7.01 to Amendment No. 36 and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

 

(c)          Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate actions, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)          statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty (30)
days overdue, are unfiled and no other action has been taken to enforce such
Liens or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)          (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

 

(f)          deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(g)          easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting Real Property that do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries, taken as a whole, and any exceptions on
the Mortgage Policies issued in connection with the Mortgaged Properties;

 

 -127- 

 

 

(h)          Liens securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(i)          leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which (i) do not interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) do not secure any Indebtedness or (iii) are permitted by
Section 7.05;

 

(j)          Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business or (ii) on specific
items of inventory or other goods and proceeds of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(k)          Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

 

(l)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or, to the extent related to any of the foregoing, Section 7.02(r) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

(m)          Liens (i) in favor of the Borrower or a Restricted Subsidiary on
assets of a Restricted Subsidiary that is not a Loan Party securing Indebtedness
permitted under Section 7.03(b), (d) and (u) and (ii) in favor of the Borrower
or any Subsidiary Guarantor;

 

(n)          any interest or title of a lessor, sublessor, licensor or
sublicensor under leases, subleases, licenses or sublicenses entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

(o)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(p)          Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

 

 -128- 

 

 

(q)          Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)          Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

 

(s)          Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(t)          ground leases in respect of Real Property on which facilities owned
or leased by the Borrower or any of its Restricted Subsidiaries are located;

 

(u)          Liens to secure Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender;

 

(v)          Liens on property of any Subsidiary that is not a Loan Party, which
Liens secure Indebtedness of any of Holdings, the Borrower or any Subsidiary
permitted under Section 7.03;

 

(w)          Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the Closing Date (other than Liens
on the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(g);

 

(x)          (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

 

 -129- 

 

 

(y)          Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 

(z)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)         the modification, replacement, renewal or extension of any Lien
permitted by clauses (b), (u) and (w) of this Section 7.01; provided that (i)
the Lien does not extend to any additional property, other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 7.03 (to the extent constituting
Indebtedness);

 

(bb)         Liens with respect to property or assets of the Borrower or any of
its Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed the greater of $4050,000,000 and
1.50% of Total Assets, in each case determined as of the date of incurrence;

 

(cc)         [reserved];

 

(dd)         [reserved];

 

(ee)         Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(ff)         deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

 

(gg)         [reserved]; and

 

(hh)         Liens securing Indebtedness, without duplication, permitted under
Section 7.03(s) or (x) (including, for the avoidance of doubt, any Liens
securing obligations referred to in clause (ii) of the definition of “Term Loan
Facility Indebtedness”); provided that such Liens shall be subject to the Term
Loan Intercreditor Agreement in the capacity of Fixed Asset Obligations.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Agreement may at any time attach to any Accounts or Inventory, other than
Permitted Liens or those permitted under clause (hh) of this Section 7.01,
unless the Liens thereon are subordinated to the Lien of the Administrative
Agent in a manner reasonably acceptable to the Administrative Agent. The ability
of a Loan Party to incur a Lien pursuant to this Section 7.01 shall not limit or
restrict the ability of the Administrative Agent to establish any Reserve
relating thereto.

 

 -130- 

 

 

Section 7.02         Investments.

 

Make or hold any Investments, except:

 

(a)          Investments by the Borrower or any of its Restricted Subsidiaries
in assets that were Cash Equivalents when such Investment was made;

 

(b)          loans or advances to officers, directors and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries (i)
for reasonable and customary business-related travel, entertainment, relocation
and analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Borrower in cash as common equity and (iii) for any
other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under clause (iii)
above shall not exceed $10,000,000;

 

(c)          Investments (i) by the Borrower or any Restricted Subsidiary in any
Loan Party (other than Holdings), (ii) by any Restricted Subsidiary that is not
a Loan Party in any other Restricted Subsidiary that is not a Loan Party and
(iii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that (A) any such Investments made pursuant to this clause (iii) in the
form of intercompany loans shall be evidenced by notes that, unless they are
Excluded Assets, have been pledged (individually or pursuant to a global note)
to the Administrative Agent for the benefit of the Lenders (it being understood
and agreed that any Investments permitted under this clause (iii) that are not
so evidenced as of the Closing Date are not required to be so evidenced and
pledged until the date that is sixty (60) days after the Closing Date (or such
later date as may be approved by the Administrative Agent)) and (B) the
aggregate amount of Investments made pursuant to this clause (iii) shall not
exceed at any time outstanding the sum of (x) together with Investments pursuant
to Section 7.02(i)(iv)(1), the greater of $1300,000,000 and 4.00% of Total
Assets and (y) the Cumulative Credit at such time;

 

(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)          Investments (excluding loans and advances made in lieu of
Restricted Payments pursuant to and limited by Section 7.02(m) below) consisting
of transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and
(d)), 7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06
(other than 7.06(d) or (h)(iv)) and 7.13, respectively;

 

(f)          Investments (i) existing or contemplated on the September 2014
Amendment ClosingNo. 6 Effective Date or made pursuant to legally binding
written contracts in existence on the September 2014 Amendment ClosingNo. 6
Effective Date, in each case set forth in Schedule 7.02 to Amendment No. 3 and
any modification, replacement, renewal, reinvestment or extension thereof that
does not in each case increase the amount of such Investment and (ii) existing
on the Closing Date by the Borrower or any Restricted Subsidiary in the Borrower
or any other Restricted Subsidiary and any modification, renewal or extension
thereof;

 

(g)          Investments in Swap Contracts permitted under Section 7.03;

 

 -131- 

 

 

(h)         promissory notes, securities and other non-cash consideration
received in connection with Dispositions permitted by Section 7.05;

 

(i)          any acquisition of all or substantially all the assets of a Person
or any Equity Interests in a Person that becomes a Restricted Subsidiary or
division or line of business of a Person (or any subsequent Investment made in a
Person, division or line of business previously acquired in a Permitted
Acquisition), in a single transaction or series of related transactions, if
immediately after giving Pro Forma Effect thereto: (i) no Event of Default shall
have occurred and be continuing, (ii) the Payment Condition is satisfied; (iii)
to the extent required by the Collateral and Guarantee Requirement, (A) the
property, assets and businesses acquired in such purchase or other acquisition
shall constitute Collateral and (B) any such newly created or acquired
Subsidiary (other than an Excluded Subsidiary or an Unrestricted Subsidiary)
shall become Guarantors, in each case, in accordance with Section 6.11, and (iv)
the aggregate amount of Investments made by virtue of this Section 7.02(i) in
Persons that do not become Loan Parties shall not exceed at any time outstanding
the sum of (1) together with Investments pursuant to Section 7.02(c)(iii)(B)(x),
the greater of $150205,000,000 and 6.25% of Total Assets and (2) the Cumulative
Credit at such time (any such acquisition, a “Permitted Acquisition”); it being
understood that no Accounts or Inventory acquired in a Permitted Acquisition (to
the extent such Permitted Acquisition, when taken together with all other
Investments pursuant to clause (n) below and Permitted Acquisitions pursuant to
this clause (i) (other than Permitted Acquisitions under this clause (i) and
Investments pursuant to clause (n) below in respect of which the assets acquired
therein a field examination and/or appraisal shall have been completed in
accordance with this clause (i) or clause (n) below) made during such fiscal
year are in excess of $2,000,000) shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by the
Administrative Agent, an appraisal) with respect thereto has been completed to
the satisfaction of the Administrative Agent, including the establishment of
Reserves required in the Administrative Agent’s Permitted Discretion; provided
that field examinations and appraisals in connection with Permitted Acquisitions
shall not count against the limited number of field examinations or appraisals
for which expense reimbursement may be sought under Section 6.17 or 6.18;

 

(j)          Investments made in connection with the Transactions;

 

(k)         Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(l)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(m)         loans and advances to any direct or indirect parent of the Borrower
not in excess of the amount of (after giving effect to any other loans, advances
or Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Sections 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment made
pursuant to such clause;

 

 -132- 

 

 

(n)          Investments in an aggregate amount outstanding pursuant to this
clause (n) (valued at the time of the making thereof, and without giving effect
to any write downs or write offs thereof) at any time not to exceed (x) the
greater of $1265,000,000 and 5.00% of Total Assets (in each case, net of any
return in respect thereof, including dividends, interest, distributions, returns
of principal, profits on sale, repayments, income and similar amounts) plus (y)
if the Payment Condition is satisfied, the Cumulative Credit at such time; it
being understood that no Accounts or Inventory acquired in an Investment (to the
extent such Investment, when taken together with all Permitted Acquisitions
pursuant to clause (i) above and all other Investments pursuant to this clause
(n) (other than Investments pursuant to this clause (n) and Permitted
Acquisitions in respect of which the assets acquired therein a field examination
and/or appraisal shall have been completed) made during such fiscal year
pursuant to this clause (n) or clause (i) above are in excess of $2,000,000)
pursuant to this clause (n) shall be included as Eligible Accounts or Eligible
Inventory until a field examination (and, if required by the Administrative
Agent, an appraisal) with respect thereto has been completed to the satisfaction
of the Administrative Agent, including the establishment of Reserves required in
the Administrative Agent’s Permitted Discretion; provided that, field
examinations and appraisals in connection with Investments under this clause (n)
shall not count against the limited number of field examinations or appraisals
for which expense reimbursement may be sought under Section 6.17 or 6.18;

 

(o)          advances of payroll payments to employees in the ordinary course of
business;

 

(p)          (i) Investments made in the ordinary course of business in
connection with obtaining, maintaining or renewing client contracts and loans or
advances made to distributors in the ordinary course of business and (ii)
Investments to the extent that payment for such Investments is made solely with
Equity Interests of the Borrower (or any direct or indirect parent of the
Borrower);

 

(q)          Investments of a Restricted Subsidiary acquired after the Closing
Date or of a corporation merged or amalgamated or consolidated into the Borrower
or merged, amalgamated or consolidated with a Restricted Subsidiary in
accordance with Section 7.04 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger or consolidation;

 

(r)          Investments made by any Restricted Subsidiary that is not a Loan
Party to the extent such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment in such Restricted Subsidiary
permitted under this Section 7.02;

 

(s)          Guarantees by the Borrower or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(t)          [reserved];

 

(u)          the acquisition of the Split Brands pursuant to the Split Brands
Acquisition Agreement as in effect on the Closing Date or as amended in any
manner not material and adverse to the Lenders;

 

(v)         Investments consisting of any Foreign IP Transfer; and

 

 -133- 

 

 

(w)          Investments made with Excluded Contributions.

 

Section 7.03         Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness of any Loan Party under the Loan Documents;

 

(b)          (i) Indebtedness outstanding on the September 2014 Amendment
ClosingNo. 6 Effective Date and listed in Schedule 7.03 to Amendment No. 36
(other than, for the avoidance of doubt, the 2021 Notes and the 2024 Notes) and
any Permitted Refinancing thereof and (ii) intercompany Indebtedness outstanding
on the Closing Date and any Permitted Refinancing thereof, of which any amount
owed by a Restricted Subsidiary that is not a Loan Party to a Loan Party shall
be evidenced by an Intercompany Note; provided that all such Indebtedness of any
Loan Party owed to any Person or Restricted Subsidiary that is not a Loan Party
shall be unsecured and subordinated to the Obligations pursuant to an
Intercompany Note;

 

(c)          Guarantees by the Borrower and any Restricted Subsidiary in respect
of Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Specified Junior Financing
Obligation shall be permitted unless such Guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein and (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

 

(d)          Indebtedness of the Borrower or any Restricted Subsidiary owing to
any Loan Party or any other Restricted Subsidiary (or issued or transferred to
any direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting an Investment permitted by Section 7.02;
provided that all such Indebtedness of any Loan Party owed to any Person or
Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an Intercompany Note;

 

(e)          (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $5065,000,000 and 2.00% of
Total Assets, in each case determined at the time of incurrence (together with
any Permitted Refinancings thereof) at any time outstanding and (ii)
Attributable Indebtedness arising out of sale-leaseback transactions permitted
by Section 7.05(m) and any Permitted Refinancing of such Attributable
Indebtedness;

 

(f)          Indebtedness in respect of Swap Contracts designed to hedge against
the Borrower’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes and Guarantees thereof;

 

 -134- 

 

 

(g)          Indebtedness of the Borrower or any Restricted Subsidiary assumed
in connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided further that, after giving pro forma effect to
such Permitted Acquisition and the assumption of such Indebtedness, the
aggregate amount of such Indebtedness does not exceed (x) $35,00042,500,000 at
any time outstanding plus (y) any additional amount of such Indebtedness so long
as the Total Leverage Ratio is no greater than 5.856.00 :1.00 and, if such
Indebtedness is secured, the Secured Leverage Ratio is no greater than
4.00:1.00, in each case determined on a Pro Forma Basis; provided that in the
case of clause (y), any such Indebtedness incurred by a Restricted Subsidiary
that is not a Loan Party, together with any Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(s), does
not exceed in the aggregate at any time outstanding the greater of $5065,000,000
and 2.00% of Total Assets, in each case determined at the time of incurrence;

 

(h)          Indebtedness representing deferred compensation to employees of the
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business;

 

(i)           Indebtedness consisting of promissory notes issued by the Borrower
or any of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06;

 

(j)           Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;

 

(k)          Indebtedness consisting of obligations of the Borrower or any of
its Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

 

(l)           Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof;

 

(m)          Indebtedness in an aggregate principal amount that at the time of,
and after giving effect to, the incurrence thereof, would not exceed the greater
of $1265,000,000 and 5.00% of Total Assets;

 

(n)          Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(o)          Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

 -135- 

 

 

(p)          obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
the Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(q)          Indebtedness in respect of the Senior2021 Notes outstanding on the
Amendment No. 6 Effective Date and the Existing2024 Notes outstanding on the
Amendment No. 6 Effective Date (including, in each case, any guarantees thereof)
and, in each case, any Permitted Refinancing thereof;

 

(r)          Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;

 

(s)          Permitted Ratio Debt and any Permitted Refinancing thereof;

 

(t)          [reserved];

 

(u)          Indebtedness incurred by a Foreign Subsidiary which, when
aggregated with the principal amount of all other Indebtedness incurred pursuant
to this clause (u) and then outstanding, does not exceed $95115,000,000;

 

(v)         [reserved];

 

(w)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (v) above; and

 

(x)          Term Loan Facility Indebtedness of the Loan Parties (A) under
clause (i) of the definition of Term Loan Facility Indebtedness (a) in an
aggregate principal amount not to exceed $1,008,000,000 and (b) in an aggregate
principal amount not to exceed the sum of (1) $2350,000,000, plus (2) all
voluntary prepayments of term loans under the Term Loan Credit Agreement and
voluntary permanent commitment reductions hereunder that are not, in each case,
financed with the proceeds of any Indebtedness, plus (3) an aggregate principal
amount of incremental loans under the Term Loan Credit Agreement so long as the
Consolidated First Lien Net Leverage Ratio is no more than 4.00 to 1.00 as of
the last day of the most recently ended period of four fiscal quarters of the
Borrower for which financial statements are internally available (determined on
the date of incurrence of such incremental loans, after giving effect to any
such incurrence on a Pro Forma Basis, and excluding from clause (x) of
Consolidated First Lien Net Debt the cash proceeds of such incremental loans),
minus (4) the amount of all secured Permitted Ratio Debt incurred pursuant to
Section 7.03(s), minus (5) the amount of all Incremental Revolving Credit
Commitments incurred pursuant to Section 2.14 after the Amendment No. 6
Effective Date and (B) under clause (ii) of the definition of Term Loan Facility
Indebtedness.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

 -136- 

 

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

 

Section 7.04         Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:

 

(a)          any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that the Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;

 

(b)          (i) any Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Subsidiary that is not a Loan Party,
(ii) any Subsidiary may liquidate or dissolve and (iii) any Subsidiary may
change its legal form if, with respect to clauses (ii) and (iii), the Borrower
determines in good faith that such action is in the best interest of the
Borrower and its Subsidiaries and is not materially disadvantageous to the
Lenders (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);

 

(c)          any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must be a Guarantor (other
than Holdings) or the Borrower or (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party in accordance with Sections 7.02
(other than Section 7.02(e)) and 7.03, respectively; and

 

(d)          so long as no Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof or the District of Columbia, (B) the Successor Company
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guarantee shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Collateral
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) if requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement;

 

 -137- 

 

 

(e)          so long as no Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Loan Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary of the Borrower,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement;

 

(f)          Holdings, the Borrower and the Restricted Subsidiaries may
consummate the Acquisition, related transactions contemplated by the Acquisition
Agreement (and documents related thereto) and the Transactions; and

 

(g)          so long as no Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05.

 

Section 7.05         Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition (other
than as part of or in connection with the Transactions), except:

 

(a)          Dispositions of obsolete, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrower or any of its Restricted Subsidiaries;

 

(b)          Dispositions of inventory, goods held for sale in the ordinary
course of business and immaterial assets (including allowing any registrations
or any applications for registration of any IP Rights to lapse or go abandoned)
in the ordinary course of business;

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)          Dispositions of property to the Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party,
(i) the transferee thereof must be a Loan Party (other than Holdings) or (ii) if
such transaction constitutes an Investment, such transaction is permitted under
Section 7.02;

 

 -138- 

 

(e)          to the extent constituting Dispositions, transactions permitted by
Sections 7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than
Section 7.04(g)) and 7.06 (other than 7.06(d));

 

(f)          [Reserved];

 

(g)          Dispositions of Cash Equivalents;

 

(h)          (i) leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business or which do not materially interfere with the
business of the Borrower or any of its Restricted Subsidiaries, (ii)
Dispositions of IP Rights that do not materially interfere with the business of
the Borrower or any of its Restricted Subsidiaries and (iii) any Foreign IP
Transfer;

 

(i)          transfers of property subject to Casualty Events;

 

(j)          Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Default shall have occurred and been continuing or would result
from such Disposition and (ii) with respect to any Disposition pursuant to this
clause (j) for a purchase price in excess of $17,50020,000,000 the Borrower or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(l), (p), (q), (r)(i), (r)(ii) and (s)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash: (A)
any liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of $5065,000,000 and 2.00% of Total Assets at any time (net of any
non-cash consideration converted into cash and Cash Equivalents); provided that
Accounts and Inventory may only be the subject of Dispositions pursuant to this
clause (j) in any fiscal year of the Borrower to the extent such Disposed
Accounts and Inventory (valued in accordance with the definition of the term
“Borrowing Base” without giving effect to the advance rates set forth therein)
aggregate to no more than 20% of the Borrowing Base for all such Dispositions in
such fiscal year, measured as of the time of each such Disposition; provided
further that if any Accounts or Inventory are Disposed of pursuant to this
clause (j), then the Borrower shall, upon the closing of such Disposition,
deliver an updated Borrowing Base Certificate and, for the avoidance of doubt,
comply with the provisions of Section 2.05(b)(i) to the extent required;

 

(k)          [Reserved];

 

 -139- 

 

 

(l)            Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business; provided that upon the Disposition or discount pursuant to this
Section 7.05(l) of Collateral of any Loan Party included in the Borrowing Base,
if the Net Proceeds thereof in any transaction or series of related transactions
are, or are expected to be, in excess of $1,000,000, the Borrower shall furnish
an updated Borrowing Base Certificate promptly upon the Disposition or discount
of such Collateral, and for the avoidance of doubt, comply with the provisions
of Section 2.05(b)(i) to the extent required;

 

(m)          Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds $75,000,000, such excess may be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
applied to prepay Term Loan Facility Indebtedness or, if no Term Loan Facility
Indebtedness is then outstanding, other Indebtedness (other than the Obligations
and any Junior Financing) of the Borrower or any Restricted Subsidiary in
accordance with the mandatory prepayment provisions thereof;

 

(n)          any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;

 

(o)          any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

 

(p)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(q)          the unwinding of any Swap Contract;

 

(r)           the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

 

(s)          the Disposition of that certain brand of Insight identified to the
Administrative Agent prior to the September 2014 Amendment Closing Date;
provided that the Net Proceeds of such Disposition shall be applied to prepay
any outstanding term loans in accordance with the Term Loan Credit Agreement and
may not be reinvested in the business of the Borrower or a Restricted
Subsidiary; and

 

(t)           the issuance of Nominal Shares.

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (p), (q), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent shall be authorized to take
any actions deemed appropriate in order to effect the foregoing.

 

 -140- 

 

 

Section 7.06         Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, except:

 

(a)          each Restricted Subsidiary may make Restricted Payments to the
Borrower, and other Restricted Subsidiaries of the Borrower (and, in the case of
such a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

 

(b)          the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

 

(c)          Restricted Payments made (i) on the Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Acquisition Agreement or the Split Brands
Acquisition Agreement and (iii) in order to satisfy indemnity and other similar
obligations under the Acquisition Agreement or the Split Brands Acquisition
Agreement;

 

(d)          to the extent constituting Restricted Payments, the Borrower (or
any direct or indirect parent thereof) and its Restricted Subsidiaries may enter
into and consummate transactions expressly permitted by any provision of
Section 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other than
Section 7.08(f) or 7.08(l));

 

(e)          repurchases of Equity Interests in Holdings, the Borrower or any
Restricted Subsidiary of Holdings deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants;

 

(f)          the Borrower and each Restricted Subsidiary may (i) pay (or make
Restricted Payments to allow Holdings or any other direct or indirect parent
thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of such Restricted Subsidiary (or of
the Borrower or any other such direct or indirect parent thereof) held by any
future, present or former employee, officer, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributes of any of the foregoing) of such Restricted Subsidiary
(or the Borrower or any other direct or indirect parent thereof) or any of its
Subsidiaries or (ii) make Restricted Payments in the form of distributions to
allow Holdings or any direct or indirect parent of Holdings to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributes
of any of the foregoing) of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of such Restricted Subsidiary (or the
Borrower or any other direct or indirect parent thereof) or any of its
Restricted Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) together with the aggregate amount of
loans and advances to Holdings made pursuant to Section 7.02(m) in lieu of
Restricted Payments permitted by this clause (f) shall not exceed $3035,000,000
in any calendar year (with unused amounts in any calendar year being carried
over to succeeding calendar years subject to a maximum (without giving effect to
the following proviso) of $6070,000,000 in any calendar year); provided further
that such amount in any calendar year may further be increased by an amount not
to exceed:

 

 -141- 

 

 

(A)             amounts used to increase the Cumulative Credit pursuant to
clauses (b) and (d) of the definition of “Cumulative Credit”;

 

(B)              the Net Proceeds of key man life insurance policies received by
the Borrower or its Restricted Subsidiaries less the amount of Restricted
Payments previously made with the cash proceeds of such key man life insurance
policies;

 

and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of any of the Borrower’s direct
or indirect parent companies will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

 

(g)          the Borrower may make Restricted Payments in an aggregate amount
not to exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), (x) $7085,000,000, plus (y) the Cumulative Credit at such
time; provided that with respect to any Restricted Payment made pursuant to
clause (y) above (I) no Default has occurred and is continuing or would result
therefrom and the Payment Condition shall be satisfied and (II) if (A)such
Restricted Payment is being made in reliance on either clause (a) or (b) of the
definition of Cumulative Credit, the Total Leverage Ratio calculated on a Pro
Forma Basis is less than or equal to 5.5075 to 1.00 and (B) the Secured Leverage
Ratio calculated on a Pro Forma Basis is less than or equal to 3.75 to 1.00, the
Cumulative Credit at such time; provided, that with respect to any Restricted
Payment made pursuant to clause (y) above, no Default has occurred and is
continuing or would result therefrom and the Payment Condition is satisfied4.00
to 1.00;

 

(h)          the Borrower may make Restricted Payments to any direct or indirect
parent of the Borrower:

 

(i)          to pay its operating costs and expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries, Transaction Expenses and any reasonable and
customary indemnification claims made by directors or officers of such parent
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries;

 

(ii)         the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) franchise taxes,
and other fees and expenses, required to maintain its (or any of its direct or
indirect parents’) corporate existence;

 

 -142- 

 

 

(iii)        for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of Borrower is the common parent (a “Tax
Group”), to pay federal, foreign, state and local income taxes of such Tax Group
that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided further that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar income Taxes;

 

(iv)        to finance any Investment that would be permitted to be made
pursuant to Section 7.02 and Section 7.08 if such parent were subject to such
sections; provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or the
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;

 

(v)         the proceeds of which (A) shall be used to pay customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect parent company of Holdings to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries or (B) shall be used to make payments
permitted under Sections 7.08 (i) and (p) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary); and

 

(vi)        the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;

 

(i)          payments made or expected to be made by Holdings, the Borrower or
any of the Restricted Subsidiaries in respect of withholding or similar Taxes
payable by or with respect to any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options;

 

(j)          Holdings, the Borrower or any of the Restricted Subsidiaries may
pay cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereof or any Permitted Acquisition or any vesting of
Equity Interests; and

 

(k)          Restricted Payments in the amount of any Excluded Contribution.

 

 -143- 

 

 

Section 7.07         Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date or any business reasonably related, complementary, synergistic or
ancillary thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.

 

Section 7.08         Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, with a fair market value in
excess of $10,00012,500,000, other than

 

(a)          transactions among Holdings and its Restricted Subsidiaries,

 

(b)          on terms substantially as favorable to Holdings or such Restricted
Subsidiary as would be obtainable by Holdings or such Restricted Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate,

 

(c)          the Transactions and the payment of fees and expenses (including
Transaction Expenses) as part of or in connection with the Transactions,

 

(d)          [reserved],

 

(e)          [reserved],

 

(f)          Restricted Payments permitted under Section 7.06,

 

(g)          transactions by Holdings and its Restricted Subsidiaries permitted
under an express provision (including any exceptions thereto) of this Article
VII,

 

(h)          employment and severance arrangements between Holdings and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,

 

(i)          the payment of customary fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries,

 

(j)          transactions pursuant to agreements, instruments or arrangements in
existence on the September 2014 Amendment ClosingNo. 6 Effective Date and set
forth in Schedule 7.08 to Amendment No. 36 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,

 

(k)          [reserved],

 

(l)          payments by the Borrower or any of its Subsidiaries pursuant to any
tax sharing agreements with any direct or indirect parent of the Borrower to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii),

 

 -144- 

 

 

(m)          the issuance or transfer of Equity Interests (other than
Disqualified Equity Interests) of Holdings to any former, current or future
director, manager, officer, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees, distributes or
Affiliate of any of the foregoing) of the Borrower, any of its Subsidiaries or
any direct or indirect parent thereof,

 

(n)          transactions with customers, clients, joint venture partners,
suppliers or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Borrower and the Restricted Subsidiaries, in the
reasonable determination of the board of directors or the senior management of
the Borrower, or are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party,

 

(o)          any payments required to be made pursuant to the Acquisition
Agreement or the Split Brands Acquisition Agreement,

 

(p)          the payment of reasonable out-of-pocket costs and expenses and
indemnities pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith,

 

(q)          transactions in which Holdings or any of the Restricted
Subsidiaries, as the case may be, deliver to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
Holdings or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08, and

 

(r)          payments to or from, and transactions with, joint ventures (to the
extent any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02.

 

Section 7.09         Burdensome Agreements.

 

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of

 

(a)          any Restricted Subsidiary of the Borrower that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or

 

(b)          any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which

 

(i)          (x) exist on the September 2014 Amendment ClosingNo. 6 Effective
Date and (to the extent not otherwise permitted by this Section 7.09) are listed
in Schedule 7.09 to Amendment No. 36 and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

 

 -145- 

 

 

(ii)         are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14,

 

(iii)        represent Indebtedness of a Restricted Subsidiary of the Borrower
which is not a Loan Party which is permitted by Section 7.03 and which does not
apply to any Loan Party,

 

(iv)        are customary restrictions that arise in connection with (x) any
Lien permitted by Sections 7.01(a), (k), (l), (p), (q), (r)(i), (r)(ii), (s) and
(ee) and relate to the property subject to such Lien or (y) arise in connection
with any Disposition permitted by Section 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition,

 

(v)         are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

 

(vi)        are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to (i) the property financed by such Indebtedness and
the proceeds and products thereof or (ii) the property secured by such
Indebtedness and the proceeds and products thereof so long as the agreements
governing such Indebtedness permit the Liens securing the Obligations,

 

(vii)       are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the property interest, rights or the assets subject thereto,

 

(viii)      comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g), (n)(a), and (u) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or, in the case of Section 7.03(g), to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness,

 

(ix)         are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary,

 

(x)          are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business,

 

(xi)         are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business,

 

 -146- 

 

 

(xii)        arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit, and

 

(xiii)       comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 7.03 (including, without limitation, the Term Loan Credit Agreement, the
Senior2021 Notes, the Existing2024 Notes and, in each case, any Permitted
Refinancing in respect thereof) that are, taken as a whole, in the good faith
judgment of the Borrower, no more restrictive with respect to the Borrower or
any Restricted Subsidiary than customary market terms for Indebtedness of such
type (and, in any event, are no more restrictive than the restrictions contained
in this Agreement), so long as the Borrower shall have determined in good faith
that such restrictions will not affect its obligation or ability to make any
payments required hereunder.

 

Section 7.10         Use of Proceeds.

 

Use the proceeds of any Borrowing, whether directly or indirectly (a) on the
Closing Date, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement or (b) after the Closing Date, use the
proceeds for any purpose other than to pay costs and expenses related to the
Transactions and for general corporate purposes and working capital needs.

 

Section 7.11         Consolidated Fixed Charge Coverage Ratio.

 

During any Minimum Availability Period, the Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio for the most recently ended Test Period
prior to the commencement of such Minimum Availability Period or for any Test
Period ending during such Minimum Availability Period to be less than 1.0 to
1.0.

 

Section 7.12         Accounting Changes.

 

Make any change in its fiscal year; provided, however, that Holdings may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

Section 7.13         Prepayments, Etc. of Certain Indebtedness.

 

(a)          Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any subordinated Indebtedness incurred under Section 7.03, or any
other Indebtedness for borrowed money of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”),
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)), to the extent not required to prepay any Loans pursuant to the
mandatory prepayment provisions of the Term Loan Credit Agreement, (ii) the
conversion or exchange of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary and (iv) prepayments,
redemptions, satisfactions, purchases, defeasances and other payments in respect
of Junior Financings prior to their scheduled maturity in an aggregate amount
not to exceed, when combined with the amount of Restricted Payments pursuant to
Section 7.06(g), $1200,000,000 plus, subject to compliance with the Payment
Condition, the Cumulative Credit at such time; provided that, if such
prepayment, redemption, satisfaction, purchase, defeasance and other payment is
being made in reliance on either clause (a) or (b) of the definition of
Cumulative Credit, compliance with (A) thea Total Leverage Ratio calculated on a
Pro Forma Basis that is less than or equal to 5.5075 to 1.00, and (B) thea
Secured Leverage Ratio calculated on a Pro Forma Basis that is less than or
equal to 3.75 to 1.00 and (C) the Payment Condition is satisfied, the Cumulative
Credit at such time4.00 to 1.00.

 

 -147- 

 

 

(b)          Amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation in respect of any Junior Financing having an aggregate outstanding
principal amount in excess of the Threshold Amount without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).

 

Section 7.14         Permitted Activities.

 

With respect to Holdings, engage in any material operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of the Equity Interests of
Borrower and activities incidental thereto, including payment of dividends and
other amounts in respect of its Equity Interests, (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents and any other Indebtedness, (iv) any public
offering of its common stock or any other issuance or sale of its Equity
Interests, (v) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the Borrower and guaranteeing the obligations of the Borrower, (vi)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Borrower, (vii) holding any cash or
property (but not operating any property), (viii) providing indemnification to
officers and directors and (ix) any activities incidental to the foregoing.
Holdings shall not incur any Liens on Equity Interests of the Borrower other
than those for the benefit of the Obligations and any obligations secured by a
Lien permitted pursuant to Section 7.01(a) and (hh).

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01         Events of Default.

 

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

 

(a)          Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

 

(b)          Specific Covenants. Holdings, the Borrower, any Restricted
Subsidiary or, in the case of Section 7.14, Holdings only, fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03(a) or
6.05(a) (solely with respect to the Borrower) or Article VII; provided that the
covenants in Section 7.11 are subject to cure pursuant to Section 8.04; or

 

 -148- 

 

 

(c)          Other Defaults. Holdings, the Borrower or any Restricted Subsidiary
fails to perform or observe (i) any covenant or agreement contained in Section
6.02(f) of this Agreement and such default shall continue unremedied for a
period of at least five (5) Business Days after receipt of written notice by the
Borrower from the Administrative Agent or the Required Lenders, (ii) any
covenant or agreement contained in Section 6.17, Section 6.18 or Section 6.19 of
this Agreement or Section 3.03(g) of the Security Agreement and such default
shall continue unremedied for a period of at least fifteen (15) Business Days
after receipt of written notice by the Borrower from the Administrative Agent or
the Required Lenders or (iii) any other covenant or agreement (not specified in
Section 8.01(a), (b), (c)(i) or (c)(ii) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for thirty (30)
days after receipt by the Borrower of written notice thereof from the
Administrative Agent; or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or

 

(e)          Cross-Default. Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; or

 

(f)          Insolvency Proceedings, Etc. Any Loan Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)          Attachment. Any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Borrower and the Restricted Subsidiaries, taken as a whole, and
is not released, vacated or fully bonded within sixty (60) days after its issue
or levy; or

 

 -149- 

 

 

(h)          Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or

 

(i)           Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or the validity or priority of a Lien as required by the Collateral
Documents on a material portion of the Collateral; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

 

(j)           Change of Control. There occurs any Change of Control; or

 

(k)          Collateral Documents. Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, (i) except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements and (ii) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or

 

(l)          ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of a Loan Party or a Restricted
Subsidiary in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect.

 

Section 8.02         Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

 

(i)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;

 

 -150- 

 

 

(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(iii)   require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(iv)  exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 8.03         Application of Funds.

 

Subject to the Term Loan Intercreditor Agreement, after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under ABL Pari Passu Treasury Services
Agreements or ABL Pari Passu Hedge Agreements, ratably among the Secured Parties
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under ABL Pari Passu
Treasury Services Agreements or ABL Pari Passu Hedge Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fourth held by them;

 

 -151- 

 

 

Fifth, to any fees, premiums and scheduled periodic payments due under ABL
Last-Out Treasury Services Agreements or ABL Last-Out Hedge Agreements, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Fifth,

 

Sixth, to any breakage, termination or other payments under ABL Last-Out
Treasury Services Agreements or ABL Last-Out Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Sixth,

 

Seventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, in no
circumstances shall any amounts received from a Loan Party that is not an
“eligible contract participant” (as defined in the Commodity Exchange Act) be
applied towards the payment of obligations that are Excluded Swap Obligations,
but, to the extent permitted by applicable law, appropriate adjustments shall be
made with respect to payments from other Loan Parties that are “eligible
contract participants” to preserve, as nearly as possible, the proportional
allocation to the Obligations otherwise set forth above in this Section.

 

Section 8.04         Borrower’s Right to Cure.

 

Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:

 

(a)          For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of Holdings or any cash contribution to the common capital of the
Borrower (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that such amounts to be designated (i) are
actually received by the Borrower after the first day of such applicable fiscal
quarter and on or prior to the tenth (10th) Business Day after the date on which
financial statements are required to be delivered with respect to such
applicable fiscal quarter (the “Cure Expiration Date”), (ii) do not exceed the
aggregate amount necessary to cure any Event of Default under Section 7.11 as of
such date and (iii) Borrower shall have provided notice (the “Notice of Intent
to Cure”) to the Administrative Agent on the date such amounts are designated as
a “Cure Amount” (it being understood that to the extent such notice is provided
in advance of delivery of a Compliance Certificate for the applicable period,
the amount of such Net Proceeds that is designated as the Cure Amount may be
lower than specified in such notice to the extent that the amount necessary to
cure any Event of Default under Section 7.11 is less than the full amount of
such originally designated amount). The Cure Amount used to calculate
Consolidated EBITDA for one fiscal quarter shall be used and included when
calculating Consolidated EBITDA for each Test Period that includes such fiscal
quarter.

 

 -152- 

 

 

(b)          The parties hereby acknowledge that this Section 8.04 may not be
relied on for purposes of calculating any financial ratios other than for
determining actual compliance with Section 7.11 (and not for purposes of
determining whether the Payment Condition is satisfied or for calculating any
financial ratio for any other purpose under this Agreement) and shall not result
in any adjustment to any amounts (including the amount of Indebtedness and shall
not be included for purposes of determining pricing, mandatory prepayments and
the availability or amount permitted pursuant to any covenant under Article VII)
with respect to the quarter with respect to which such Cure Amount was made
other than the amount of the Consolidated EBITDA referred to in the immediately
preceding sentence.

 

(c)          In furtherance of clause (a) above, (A) upon actual receipt and
designation of the Cure Amount by the Borrower, the covenants under Section 7.11
shall be deemed satisfied and complied with as of the end of the relevant fiscal
quarter with the same effect as though there had been no failure to comply with
the covenants under such Section 7.11 and any Event of Default under
Section 7.11 shall be deemed not to have occurred for purposes of the Loan
Documents, and (B) upon receipt by the Administrative Agent of a Notice of
Intent to Cure prior the Cure Expiration Date, neither the Administrative Agent
nor any Lender may exercise any rights or remedies under Section 8.02 (or under
any other Loan Document) on the basis of any actual or purported Event of
Default under Section 7.11 until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated.

 

(d)          (i) In each period of four consecutive fiscal quarters, there shall
be at least two (2) fiscal quarters in which no cure right set forth in this
Section 8.04 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness with the Cure Amount for determining compliance with Section 7.11
for the fiscal quarter with respect to which such Cure Amount was made.

 

(e)          There can be no more than five (5) fiscal quarters in which the
cure rights set forth in this Section 8.04 are exercised during the term of the
Facilities.

 

ARTICLE IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01         Appointment and Authority.

 

(a)          Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Citi to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party have rights as a third party beneficiary of any of
such provisions.

 

(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank or Cash Management Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

 

 -153- 

 

 

(c)          The Administrative Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, or whether to impose or release any Reserve, and to exercise its
Permitted Discretion in connection therewith, which determinations and
judgments, if exercised in good faith, shall exonerate the Administrative Agent
from liability to any Lender or other Person for any error in judgment.

 

Section 9.02         Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 9.03         Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

 -154- 

 

 

(d)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the L/C Issuer.

 

(e)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 9.04         Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05         Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

 -155- 

 

 

Section 9.06         Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. If the Administrative Agent is a
Defaulting Lender, the Borrower may remove such Defaulting Lender from such role
upon fifteen (15) days’ notice to the Lenders. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than upon the occurrence and during the
continuation of an Event of Default under Section 8.01(f) (which consent of the
Borrower shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9.06). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Citi as Administrative Agent pursuant to this Section
9.06 shall also constitute its resignation as L/C Issuer and Swing Line Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

Section 9.07         Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

 -156- 

 

 

Section 9.08         No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Bookrunners, Arrangers, Syndication Agents or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

Section 9.09         Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04 and 10.05) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

 -157- 

 

 

Section 9.10         Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Hedge Bank or
Cash Management Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent,

 

(a)          to automatically release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
ABL Secured Treasury Services Agreements and ABL Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Hedge Bank or Cash Management
Bank, as applicable, shall have been made) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) at the time the property subject to such Lien is Disposed
or to be Disposed to any Person other than a Loan Party as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below
or (v) that constitutes Excluded Assets;

 

(b)          to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(u) to the extent
required by the holder of, or pursuant to the terms of any agreement governing,
the obligations secured by such Liens; and

 

(c)          to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the Existing2021 Notes, the 2024 Notes, any Junior
Financing or any Indebtedness incurred pursuant to Section 7.03(s) or (x).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

Section 9.11         ABL Secured Treasury Services Agreements and ABL Secured
Hedge Agreements.

 

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank or Cash Management Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under ABL Secured Treasury Services
Agreements and ABL Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank or Cash Management Bank.

 

 -158- 

 

 

The Lenders hereby authorize the Administrative Agent to enter into any
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders.

 

Section 9.12         Withholding Tax Indemnity.

 

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by a Loan Party pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the Loan
Parties to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, a “Lender” shall, for all purposes of this Section
9.12, include any L/C Issuer and any Swing Line Lender.

 

Section 9.13         Reports and Financial Statements.

 

By signing this Agreement or pursuant to Section 9.11, as applicable, each
Secured Party:

 

(a)          agrees to furnish the Administrative Agent on the first day of each
month with a summary of all ABL Secured Hedge Agreements and ABL Secured
Treasury Services Agreements due or to become due to such Lender;

 

(b)          is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the
Administrative Agent (collectively, the “Borrower Reports”) (and the
Administrative Agent agrees to furnish such Borrower Reports promptly to the
Lenders, which may be furnished in accordance with Section 10.02(a)(B));

 

 -159- 

 

 

(c)          expressly agrees and acknowledges that the Administrative Agent (i)
does not make any representation or warranty as to the accuracy of the Borrower
Reports and (ii) shall not be liable for any information contained in any
Borrower Report;

 

(d)          expressly agrees and acknowledges that the Borrower Reports are not
comprehensive audits or examinations, that the Administrative Agent or any other
party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(e)          agrees to keep all Borrower Reports confidential in accordance with
the provisions of Section 10.08 hereof, and not to use any Borrower Report in
any other manner; and

 

(f)          without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Administrative
Agent and any such other Lender preparing a Borrower Report harmless from any
action the indemnifying Lender may take or conclusion the indemnifying Lender
may reach or draw from any Borrower Report in connection with any Credit
Extensions that the indemnifying Lender has made or may make to the Borrower, or
the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans of the Borrower; and (ii) to pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Lender
preparing a Borrower Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Administrative Agent and any such other Lender preparing
a Borrower Report as the direct or indirect result of any third parties who
might obtain all or part of any Borrower Report through the indemnifying Lender
in violation of the terms hereof.

 

ARTICLE X.
MISCELLANEOUS

 

Section 10.01         Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (other than with respect to any amendment, waiver
or modification contemplated in clause (g) below) (or by the Administrative
Agent with the consent of the Required Lenders) and the applicable Loan Party,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, no such amendment, waiver or consent shall:

 

(a)          extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

(b)          postpone any date scheduled for, or reduce or forgive the amount
of, any payment of principal or interest under Section 2.07 or 2.08 (other than
pursuant to Section 2.08(b)) or postpone any date for the payment of fees
hereunder without the written consent of each Lender directly affected thereby,
it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest and it further being
understood that any change to the definition of “Consolidated First Lien Net
Leverage Ratio,” “Consolidated Fixed Charge Coverage Ratio,” “Total Leverage
Ratio” or “Secured Leverage Ratio” or, in each case, in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest;

 

 -160- 

 

 

(c)          reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document (or extend the timing of payments of
such fees or other amounts) without the written consent of each Lender directly
affected thereby, it being understood that any change to the definition of
“Consolidated First Lien Net Leverage Ratio,” “Consolidated Fixed Charge
Coverage Ratio,” “Total Leverage Ratio” or “Secured Leverage Ratio” or, in each
case, in the component definitions thereof shall not constitute a reduction in
any rate of interest; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

(d)          change any provision of this Section 10.01 or the definition of
“Supermajority Lenders,” “Required Lenders,” “Required Facility Lenders,”
“Required Class Lenders” or any other provision specifying the number of Lenders
or portion of the Loans or Commitments required to take any action under the
Loan Documents or Section 8.03, without the written consent of each Lender
directly affected thereby (it being understood that each Lender shall be
directly and adversely affected by a change to the “Required Lenders,”
“Supermajority Lenders,” or “Pro Rata Share” definitions);

 

(e)          other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender;

 

(f)          other than in connection with a transaction permitted under
Section 7.04 or Section 7.05, release all or substantially all of the aggregate
value of the Guarantees, without the written consent of each Lender;

 

(g)          (1) waive any condition set forth in Section 4.02 as to any Credit
Extension under one or more Revolving Credit Facilities or (2) amend, waive or
otherwise modify any term or provision which directly affects Lenders under one
or more Revolving Credit Facilities and does not directly affect Lenders under
any other Facility, in each case, without the written consent of the Required
Facility Lenders under such applicable Revolving Credit Facility or Facilities
(and in the case of multiple Facilities which are affected, such Required
Facility Lenders shall consent together as one Facility); provided, however,
that the waivers described in this clause (g) shall not require the consent of
any Lenders other than the Required Facility Lenders under such Facility or
Facilities;

 

(h)          without the prior written consent of the Supermajority Lenders,
change the definition of the terms “Excess Availability” or “Borrowing Base” or
any component definition used therein (including, without limitation, the
definitions of “Eligible Account” and “Eligible Inventory”) if, as a result
thereof, the amounts available to be borrowed by the Borrower would be
increased; provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves or to add
Accounts and Inventory acquired in a Permitted Acquisition to the Borrowing Base
as provided herein; or

 

 -161- 

 

 

(i)          without the prior written consent of the Supermajority Lenders,
increase the percentages set forth in the term “Borrowing Base” or add any new
classes of eligible assets thereto;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; provided, however,
that this Agreement may be amended to adjust the borrowing mechanics related to
Swing Line Loans with only the written consent of the Administrative Agent, the
applicable Swing Line Lenders and the Borrower so long as the obligations of the
Revolving Credit Lenders and, if applicable, the other Swing Line Lenders are
not affected thereby; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; and (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms materially and adversely affects any Defaulting Lender to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender.

 

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Term Loan Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of Permitted First Priority Refinancing
Debt (as defined in the Term Loan Credit Agreement as in effect on the Closing
Date), or Permitted Junior Priority Refinancing Debt (as defined in the Term
Loan Credit Agreement as in effect on the Closing Date), as expressly
contemplated by the terms of such Term Loan Intercreditor Agreement or such
other intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans, Swing Line Loans and L/C Obligations and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

 

 -162- 

 

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel or (ii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

Section 10.02         Notices and Other Communications; Facsimile Copies.

 

(a)          Notices; Effectiveness; Electronic Communications.

 

(A)         Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (B) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (B) below shall be effective as provided in such
subsection (B).

 

(B)         Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

 -163- 

 

 

(b)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Loan Parties, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

 

(c)          Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

(d)          Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

 -164- 

 

 

Section 10.03         No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

Section 10.04         Attorney Costs and Expenses.

 

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Syndication Agents, the Arrangers and the Bookrunners
for all reasonable out-of-pocket costs and expenses incurred in connection with
the preparation, negotiation, syndication and execution of this Agreement and
the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cahill Gordon & Reindel llp (and any other counsel
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed)) and, if necessary, one local and foreign counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for the Administrative Agent and the Lenders taken as a
whole and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs, which shall
be limited to Attorney Costs of one counsel to the Administrative Agent and the
Lenders taken as a whole and one local counsel as reasonably necessary in any
relevant jurisdiction material to the interests of the Lenders taken as a
whole). The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within thirty (30) days following
receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail; provided that, with respect to the Closing Date,
all amounts due under this Section 10.04 shall be paid on the Closing Date
solely to the extent invoiced to the Borrower within three (3) Business Days of
the Closing Date (or such shorter period as the Borrower may agree). If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its discretion. For the avoidance of
doubt, this Section 10.04 shall not apply to Taxes, except any Taxes that
represent costs and expenses arising from any non-Tax claim.

 

 -165- 

 

 

Section 10.05         Indemnification by the Borrower.

 

The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Arranger and Bookrunner and their Affiliates, and their respective
officers, directors, employees, partners, agents, counsel, advisors and other
representatives of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including reasonable Attorney Costs of one counsel for all Indemnitees and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all
Indemnitees (and, in the case of an actual or perceived conflict of interest,
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Indemnitee)) of any such Indemnitee of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability of the Loan Parties or any
Subsidiary, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Borrower or any other person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transaction (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (y) material breach of the Loan Documents
by such Indemnitee or one of its Affiliates, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) disputes
solely between and among such Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates (other
than with respect to a claim against an Indemnitee acting in its capacity as an
Agent or Arranger or similar role under the Loan Documents unless such claim
arose from the gross negligence, bad faith or willful misconduct, as determined
by a final non-appealable judgment of a court of competent jurisdiction, of such
Indemnitee). No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee, Loan Party or any Subsidiary have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses); it being agreed that this sentence shall not limit the
indemnification obligations of Holdings or any Subsidiary. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are consummated. All amounts due under
this Section 10.05 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 10.05. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

 

 -166- 

 

 

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this paragraph are subject to the provisions of Section 2.12(e).

 

Section 10.06         Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

 -167- 

 

 

Section 10.07         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person or (iii) to Holdings, the Borrower or any of their respective
Subsidiaries. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)          Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(A)         the Borrower, provided that no consent of the Borrower shall be
required for (i) an assignment related to Revolving Credit Commitments or
Revolving Credit Exposure to a Revolving Credit Lender or (ii) if an Event of
Default under Section 8.01(a) or, solely with respect to the Borrower, Section
8.01(f) has occurred and is continuing, any Assignee;

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment from an Agent to its
Affiliates;

 

(C)         each L/C Issuer at the time of such assignment; provided that no
consent of the L/C Issuers shall be required for any assignment not related to
Revolving Credit Commitments or Revolving Credit Exposure or any assignment to
an Agent or an Affiliate of an Agent; and

 

(D)         the Swing Line Lenders; provided that no consent of a Swing Line
Lender shall be required for any assignment not related to Revolving Credit
Commitments or Revolving Credit Exposure or any assignment to an Agent or an
Affiliate of an Agent.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any L/C Issuer, any Swing Line Lender
or any other party hereto so long as such Lender complies with the requirements
of Section 10.07(b)(ii).

 

(ii)      Assignments shall be subject to the following additional conditions:

 

(A)         except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 and shall be in increments of an amount of $5,000,000 in
excess thereof unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

 

 -168- 

 

 

(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

 

(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(c)          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, (1) the Eligible Assignee thereunder shall be
a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (2) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

 

 -169- 

 

 

(d)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (but in the case of any Lender, with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

 

(e)          Any Lender may at any time, sell participations to any Person
(other than a natural person or a Defaulting Lender) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) through (f) of
the first proviso to Section 10.01 that requires the affirmative vote of such
Lender. Subject to Section 10.07(f), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and limitations of such Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as ana non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant or SPC requesting payment from
the Borrower or seeking to exercise its rights under Section 10.09 shall only be
available for inspection by the Borrower upon reasonable request to the extent
that such disclosure is necessary in connection with a Tax audit to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

(f)          A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to a greater payment results from a change
in any Law after the sale of the participation takes place.

 

 -170- 

 

 

(g)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(h)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such sections), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrower under this Agreement except to the extent that
the increase or change results from a change in any Law after the grant to such
SPC takes place, (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 

(i)          Notwithstanding anything to the contrary contained herein, without
the consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

(j)          Notwithstanding anything to the contrary contained herein, any L/C
Issuer or Swing Line Lender may, upon thirty (30) days’ notice to the Borrower
and the Lenders, resign as an L/C Issuer or Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Borrower willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

 

 -171- 

 

 

(k)         [Reserved].

 

(l)          [Reserved].

 

Section 10.08         Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or self
regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), direct or indirect contractual
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Arranger, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than a Loan
Party or its related parties (so long as such source is not known to the
Administrative Agent, such Arranger, such Lender, the L/C Issuer or any of their
respective Affiliates to be bound by confidentiality obligations to any Loan
Party); (h) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender); or (i) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder or (j) to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, any Arranger or any Lender in connection
with this Agreement. For the purposes of this Section 10.08, “Information” means
all information received from the Loan Parties relating to any Loan Party, its
Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to Holdings, the Borrower or any of its
Subsidiaries or its business, other than any such information that is publicly
available to any Agent, any L/C Issuer or any Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08; provided
that all information received after the Closing Date from Holdings, the Borrower
or any of its Subsidiaries shall be deemed confidential unless such information
is clearly identified at the time of delivery as not being confidential.

 

 -172- 

 

 

Section 10.09         Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Administrative Agent to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law.

 

Section 10.10         Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

Section 10.11         Counterparts.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

 

 -173- 

 

 

Section 10.12         Integration; Termination.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

Section 10.13         Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 10.14         Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that, the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

Section 10.15         GOVERNING LAW.

 

(a)          THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 -174- 

 

 

(b)          ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT
WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER
JURISDICTION. EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.16         WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.17         Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

 

Section 10.18         USA Patriot Act.

 

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.

 

 -175- 

 

 

Section 10.19         No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 10.20         Term Loan Intercreditor Agreement.

 

The Administrative Agent is authorized to enter into the Term Loan Intercreditor
Agreement, and each of the parties hereto acknowledges that it has received a
copy of the Term Loan Intercreditor Agreement and that the Term Loan
Intercreditor Agreement is binding upon it. Each Lender and L/C Issuer hereunder
(on behalf of itself and any Secured Parties that may be its Affiliate): (a)
hereby consents to the subordination of Liens on the terms set forth in the Term
Loan Intercreditor Agreement, (b) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of the Term Loan Intercreditor
Agreement and (c) hereby authorizes and instructs the Administrative Agent to
enter into the Term Loan Intercreditor Agreement and any amendments or
supplements expressly contemplated thereby as the ABL Agent (as defined in the
Term Loan Intercreditor Agreement), on behalf of such Lender and L/C Issuer. In
the event of any conflict between the terms of this Agreement and the terms of
the Term Loan Intercreditor Agreement, the terms of the Term Loan Intercreditor
Agreement shall control.

 

Section 10.21         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

 -176- 

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE XI.
GUARANTEE

 

Section 11.01         The Guarantee.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of (i)
the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrower (other than such Guarantor), and all other Obligations
from time to time owing to the Secured Parties by any Loan Party under any Loan
Document or any ABL Secured Hedge Agreement or any ABL Secured Treasury Services
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”) ;
provided, that notwithstanding the foregoing, with respect to any Guarantor,
Guaranteed Obligations shall not include Excluded Swap Obligations of such
Guarantor. The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

Section 11.02         Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

 -177- 

 

 

(i)          at any time or from time to time, without notice to the Guarantors,
to the extent permitted by Law, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)         any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;

 

(iii)        the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.09, any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

(iv)        any Lien or security interest granted to, or in favor of, an L/C
Issuer or any Secured Party or Agent as security for any of the Guaranteed
Obligations shall fail to be perfected; or

 

(v)         the release of any other Guarantor pursuant to Section 11.09.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
invalidity or enforceability of Guaranteed Obligations, amendments or waivers of
any Guaranteed Obligations, non-perfection of any Collateral and any other
circumstance that might constitute a defense of the Borrower or the Guarantors,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

 -178- 

 

 

Section 11.03         Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

 

Section 11.04         Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party to any Person that is not a Loan Party
permitted pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

Section 11.05         Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

Section 11.06         Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Secured Party or Agent, at its sole option, in the event of a dispute by
such Guarantor in the payment of any moneys due hereunder, shall have the right
to bring a motion-action under New York CPLR Section 3213.

 

Section 11.07         Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08         General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate, limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Loan Party or any other person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 11.10) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

 

 -179- 

 

 

Section 11.09         Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is a Loan Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary
(any such Subsidiary Guarantor, and any Subsidiary Guarantor referred to in
clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall, upon
the consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Administrative Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents; provided,
that no Guarantor shall be released as provided in this paragraph if such
Guarantor continues to be a guarantor in respect of the Senior2021 Notes, the
2024 Notes, any Indebtedness incurred pursuant to Section 7.03(s) or (x), or any
Permitted Refinancing of any of the foregoing.

 

When all Commitments hereunder have terminated (other than (A) contingent
indemnification obligations, (B) obligations and liabilities under ABL Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Hedge
Bank shall have been made and (C) obligations and liabilities under ABL Secured
Treasury Services Agreements as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made), and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

 

Section 11.10         Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Secured Parties, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent, the L/C Issuer, the
Swing Line Lender and the Secured Parties for the full amount guaranteed by such
Subsidiary Guarantor hereunder.

 

 -180- 

 

 

Section 11.11         Keepwell.

 

Each Guarantor that is a Qualified ECP Guarantor at the time the Guarantee or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its Guaranteed Obligations under this
Agreement and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 11.11 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the payment in full of the
Obligations. Each Qualified ECP Guarantor intends this Section 11.11 to
constitute, and this Section 11.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

 

Section 11.12         Excluded Swap Obligations Limitation.

 

Notwithstanding anything in this Article XI to the contrary, no Guarantor shall
be required to make any payment pursuant to this Guarantee to any party, and the
right of set-off provided in Section 10.09 shall not apply with respect to any
Guarantor, in each case, with respect to Excluded Swap Obligations, if any, of
such Guarantor.

 

[Signature Pages Intentionally Removed]

 

 -181- 

 

